 

Exhibit 10.1

 

THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P.

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD,

TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
IN THE OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP THE PROPOSED SALE,
TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.

 

Dated as of October 4, 2017

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article 1 DEFINED TERMS 2       Article 2 ORGANIZATIONAL MATTERS
22 2.1 Formation 22 2.2 Name 22 2.3 Registered Office and Agent; Principal
Office 23 2.4 Power of Attorney 23 2.5 Term 24       Article 3 PURPOSE 25 3.1
Purpose and Business 25 3.2 Powers 25 3.3 Representations and Warranties by the
Partners 26       Article 4 CAPITAL CONTRIBUTIONS 29 4.1 Capital Contributions
of the Partners 29 4.2 Additional Funds; Restrictions on the General Partner 30
4.3 Issuance of Additional Partnership Interests; Admission of Additional
Limited Partners 32 4.4 Contribution of Proceeds of Issuance of Common Stock 32
4.5 Equity Incentive Plans 33 4.6 Repurchase of Common Stock 33 4.7 No
Third-Party Beneficiary 34 4.8 No Interest; No Return 34 4.9 No Preemptive
Rights. 34       Article 5 DISTRIBUTIONS 34 5.1 Distributions 34 5.2
Qualification of the Initial Limited Partner as a REIT 35 5.3 Withholding 35 5.4
Additional Partnership Interests 35 5.5 Distributions in Kind 35 5.6
Distributions Upon Liquidation 36       Article 6 ALLOCATIONS 36 6.1 Allocations
36 6.2 Revisions to Allocations to Reflect Issuance of Partnership Interests 36
      Article 7 MANAGEMENT AND OPERATIONS OF BUSINESS 36 7.1 Management 36 7.2
Certificate of Limited Partnership 41 7.3 Reimbursement of the General Partner
41 7.4 Outside Activities of the General Partner and the Initial Limited Partner
43 7.5 Contracts with Affiliates 44

 

i

 

 

7.6 Indemnification 45 7.7 Liability of the General Partner and the Initial
Limited Partner 48 7.8 Other Matters Concerning the General Partner 49 7.9 Title
to Partnership Assets 49 7.10 Reliance by Third Parties 50 7.11 Loans By Third
Parties 51       Article 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS 51 8.1
Limitation of Liability 51 8.2 Management of Business 51 8.3 Outside Activities
of Limited Partners 51 8.4 Return of Capital 52 8.5 Rights of Limited Partners
Relating to the Partnership 52 8.6 Partnership Right to Call Limited Partner
Interests 53 8.7 Not Applicable to Initial Limited Partner 53       Article 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS 53 9.1 Records and Accounting 53 9.2
Fiscal Year 53 9.3 Reports 53       Article 10 TAX MATTERS 54 10.1 Preparation
of Tax Returns 54 10.2 Tax Elections 55 10.3 Tax Matters Partner; Partnership
Representative 56 10.4 Organizational Expenses 57 10.5 Withholding 58      
Article 11 TRANSFERS; WITHDRAWALS; BUSINESS COMBINATIONS 59 11.1 Transfers in
General 59 11.2 Transfer Restrictions in Business Combinations 59 11.3 Permitted
Transfers; Right of First Refusal 63 11.4 Substituted Limited Partners 65 11.5
Assignees 66 11.6 General Provisions 66       Article 12 ADMISSION OF PARTNERS
68 12.1 Admission of Successor General Partner 68 12.2 Admission of Additional
Limited Partners 69 12.3 Amendment of Agreement and Certificate of Limited
Partnership 70       Article 13 DISSOLUTION, LIQUIDATION AND TERMINATION 71 13.1
Dissolution 71 13.2 Winding Up 72 13.3 Negative Capital Account 73 13.4 Rights
of Limited Partners 73 13.5 Notice of Dissolution 74

 

ii

 

 

13.6 Termination of Partnership and Cancellation of Certificate of Limited
Partnership 74 13.7 Reasonable Time for Winding-Up 74 13.8 Waiver of Partition
74       Article 14 AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS 74 14.1
Amendments 74 14.2 Meetings of the Partners 75       Article 15 GENERAL
PROVISIONS 77 15.1 Redemption Rights of Qualifying Parties 77 15.2 Addresses and
Notice 81 15.3 Titles and Captions 81 15.4 Pronouns and Plurals 81 15.5 Further
Action 81 15.6 Binding Effect 81 15.7 Creditors 81 15.8 Waiver 82 15.9
Counterparts 82 15.10 Applicable Law 82 15.11 Invalidity of Provisions 82 15.12
Entire Agreement 82 15.13 No Rights as Stockholders 82 15.14 Limitation to
Preserve REIT Status 82       Article 16 CLASS B UNITS 83 16.1 Designation and
Number 83 16.2 Special Provisions 84 16.3 Voting 85 16.4 Conversion of Class B
Units 85 16.5 Profits Interests 87

 

EXHIBITS

 

Exhibit A – Allocations Exhibit B – Examples Regarding Exchange Factor Exhibit C
– Notice of Redemption Exhibit D – Certificate of Limited Partnership

 

iii

 

 

THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
Phillips Edison Grocery Center Operating Partnership I, L.P.

 

THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF PHILLIPS
EDISON GROCERY CENTER OPERATING PARTNERSHIP, L.P. (this “Agreement”) dated as of
October 4, 2017, is entered into among PHILLIPS EDISON GROCERY CENTER OP GP I,
LLC, a Delaware limited liability company, as general partner (the “General
Partner”), PHILLIPS EDISON GROCERY CENTER REIT I, INC., a Maryland corporation,
as Limited Partner (the “Initial Limited Partner) and the Limited Partners party
hereto from time to time.

 

RECITALS

 

WHEREAS, the General Partner and the Initial Limited Partner formed the
Partnership as a limited partnership on December 3, 2009 pursuant to the Revised
Uniform Limited Partnership Act of the State of Delaware and filed a certificate
of limited partnership with the Secretary of State of the State of Delaware (the
“Certificate”).

 

WHEREAS, the General Partner and the Initial Limited Partner entered into the
Agreement of Limited Partnership of the Partnership, dated as of December 3,
2009, including any amendments thereto through the date hereof (the “Original
Agreement”).

 

WHEREAS, the General Partner, the Initial Limited Partner and certain other
Limited Partners entered into the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of February 4, 2013 (the “First Amended
Agreement”).

 

WHEREAS, the First Amended Agreement was amended and restated in its entirety
when the General Partner, the Initial Limited Partner and certain other Limited
Partners entered into the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of December 1, 2014, which was amended
by that certain First Amendment to Second Amended and Restated Agreement of
Limited Partnership (as so amended, the “Amended Agreement”).

 

WHEREAS, the General Partner, the Initial Limited Partner and certain other
Limited Partners signatory hereto wish to amend and restate the Amended
Agreement as set forth herein and to admit additional Persons as Limited
Partners by entering into this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree that the Amended Agreement hereby is
amended and restated in its entirety to read as follows:

 

 

 

 

Article 1
DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time, and any successor to such statute.

 

“Action” has the meaning set forth in Section 7.6(a)(i).

 

“Additional Limited Partner” means a Person that has executed and delivered an
additional limited partner signature page in the form attached hereto, has been
admitted to the Partnership as a Limited Partner pursuant to Section 4.3 hereof
and that is shown as such on the books and records of the Partnership.

 

“Adjusted Capital Account Deficit” means with respect to any Partner, the
negative balance, if any, in such Partner’s Capital Account as of the end of any
relevant Partnership Year or other applicable period, determined after giving
effect to the following adjustments:

 

(a)           credit to such Capital Account any portion of such negative
balance which such Partner (i) is treated as obligated to restore to the
Partnership pursuant to the provisions of Section 1.704-1(b)(2)(ii)(c) of the
Regulations, or (ii) is deemed to be obligated to restore to the Partnership
pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations; and

 

(b)           debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

 

“Adjustment Event” has the meaning set forth in Section 16.1.

 

“Affected Gain” has the meaning set forth in subparagraph 4(b) of Exhibit A.

 

“Affiliate” means,

 

(a)           with respect to any individual Person, any member of the Immediate
Family of such Person or a trust established for the benefit of such member, or

 

(b)           with respect to any Entity, any Person which, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, any such Entity. For purposes of this definition,
“control”, when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

 2 

 

 

“Agreement” means this Third Amended and Restated Agreement of Limited
Partnership, as originally executed and as amended, supplemented or restated
from time to time, as the context requires.

 

“Amended Agreement” has the meaning set forth in the Recitals.

 

“Applicable Percentage” has the meaning set forth in Section 15.1(b).

 

“Articles of Incorporation” means the Initial Limited Partner’s Fourth Articles
of Amendment and Restatement, filed with the Maryland State Department of
Assessments and Taxation, or other organizational document governing the Initial
Limited Partner, as amended, supplemented or restated from time to time.

 

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

 

“Available Cash” means, with respect to the applicable period of measurement
(i.e., any period (other than the first period in which this calculation of
Available Cash is being made) beginning on the first day of the fiscal year,
quarter or other period commencing immediately after the last day of the fiscal
year, quarter or other applicable period for purposes of the prior calculation
of Available Cash for or with respect to which a distribution has been made, and
ending on the last day of the fiscal year, quarter or other applicable period
immediately preceding the date of the calculation), the excess, if any, as of
such date, of

 

(a)           the gross cash receipts of the Partnership for such period from
all sources whatsoever, including the following:

 

(i)          all rents, revenues, income and proceeds derived by the Partnership
from its operations, including distributions received by the Partnership from
any Entity in which the Partnership has an interest;

 

(ii)         all proceeds and revenues received by the Partnership on account of
any sales of any Partnership property or as a refinancing of or payment of
principal, interest, costs, fees, penalties or otherwise on account of any
borrowings or loans made by the Partnership or financings or refinancings of any
property of the Partnership;

 

(iii)        the amount of any insurance proceeds and condemnation awards
received by the Partnership;

 

(iv)        all capital contributions and loans received by the Partnership from
its Partners;

 

(v)         all cash amounts previously reserved by the Partnership, to the
extent such amounts are no longer needed for the specific purposes for which
such amounts were reserved; and

 

 3 

 

 

(vi)        the proceeds of liquidation of the Partnership’s property in
accordance with this Agreement;

 

over

 

(b)          the sum of the following:

 

(i)          all operating costs and expenses, including taxes and other
expenses of the properties directly and indirectly held by the Partnership and
capital expenditures made during such period (without deduction, however, for
any capital expenditures, charges for Depreciation or other expenses not paid in
cash or expenditures from reserves described in clause (viii) below);

 

(ii)         all costs and expenses expended or paid during such period in
connection with the sale or other disposition, or financing or refinancing, of
the property directly or indirectly held by the Partnership or the recovery of
insurance or condemnation proceeds;

 

(iii)        all fees provided for under this Agreement;

 

(iv)        all debt service, including principal and interest, paid during such
period on all indebtedness (including under any line of credit) of the
Partnership;

 

(v)         all capital contributions, advances, reimbursements, loans or
similar payments made to any Person in which the Partnership has an interest;

 

(vi)        all loans made by the Partnership in accordance with the terms of
this Agreement;

 

(vii)       all reimbursements to the General Partner or its Affiliates during
such period; and

 

(viii)      the amount of any new reserve or reserves or increase in reserves
established during such period which the General Partner determines is necessary
or appropriate in its sole and absolute discretion.

 

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.

 

“BBA Rules” means Subchapter C of Chapter 63 of the Code (Sections 6221 et
seq.), as enacted by the Bipartisan Budget Act of 2015, and any Regulations or
other guidance issued thereunder, and any similar state or local legislation,
regulations or guidance.

 

 4 

 

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors (or a duly authorized committee thereof) of
such Person, (ii) in the case of any limited liability company, the managing
member or members or any controlling committee of managing members thereof or
board of directors (or a duly authorized committee thereof) of such Person, as
the case may be, (iii) in the case of any partnership, the board of directors
(or a duly authorized committee thereof) of the general partner of such Person
and (iv) in any other case, the functional equivalent of the foregoing.

 

“Business Combination” has the meaning set forth in Section 7.1(a)(iii)(D).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Account” means with respect to any Partner, the capital account
maintained for such Partner in accordance with the following provisions:

 

(a)           to each Partner’s Capital Account there shall be credited;

 

(i)          such Partner’s Capital Contributions;

 

(ii)         such Partner’s distributive share of Net Income and any items in
the nature of income or gain which are specially allocated to such Partner
pursuant to paragraphs 1 and 2 of Exhibit A; and

 

(iii)        the amount of any Partnership liabilities assumed by such Partner
or which are secured by any asset distributed to such Partner;

 

(b)           to each Partner’s Capital Account there shall be debited;

 

(i)          the amount of cash and the Gross Asset Value of any property
distributed to such Partner pursuant to any provision of this Agreement;

 

(ii)         such Partner’s distributive share of Net Losses and any items in
the nature of expenses or losses which are specially allocated to such Partner
pursuant to paragraphs 1 and 2 of Exhibit A; and

 

(iii)        the amount of any liabilities of such Partner assumed by the
Partnership or which are secured by any asset contributed by such Partner to the
Partnership (except to the extent such liabilities were excluded in determining
such Partner’s Capital Contributions);

 

(c)           if all or a portion of a Partnership Interest is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Partnership Interest; and

 

(d)           in determining the amount of any liability for purposes of
paragraphs (a) and (b) hereof, there shall be taken into account Code Section
752(c) and any other applicable provisions of the Code and the Regulations.

 

 5 

 

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Sections
1.704-1(b) and 1.704-2 of the Regulations, and shall be interpreted and applied
in a manner consistent with such Regulations. If the General Partner shall
reasonably determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including debits or credits
relating to liabilities which are secured by contributed or distributed assets
or which are assumed by the Partnership, the General Partner or any Limited
Partner) are computed in order to comply with such Regulations, the General
Partner may make such modification; provided, that, all allocations of
Partnership income, gain, loss and deduction continue to have “substantial
economic effect” within the meaning of Section 704(b) of the Code and that no
Limited Partner is materially adversely affected by any such modification.

 

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Gross Asset Value of property (net of any liabilities secured
by contributed property that the Partnership is considered to assume or take
subject to under Section 752 of the Code) which such Partner contributes or is
deemed to contribute to the Partnership pursuant to Article 4 hereof.

 

“Capital Transaction” means any sale, or other disposition (other than a deemed
disposition pursuant to Section 708(b)(1)(B) of the Code and the Regulations
thereunder) of all or substantially all of the assets and properties of the
Partnership or a related series of transactions that, taken together, result in
the sale or other disposition of all or substantially all of the assets and
properties of the Partnership.

 

“Cash Amount” means an amount of cash equal to the product of (i) the Value of a
share of Common Stock and (ii) the Common Stock Amount determined as of the
applicable Valuation Date.

 

“Certificate” has the meaning set forth in the Recitals.

 

“Change of Control” means:

 

(a)           any “person” or “group” of related persons (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act) (x) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
for purposes of this clause (a) such person or group shall be deemed to have
“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, in a single transaction or series of
related transactions, by way of purchase, exchange, merger, consolidation,
recapitalization, reorganization, reclassification, business combination or
other similar transaction of more than 50% of the total voting power of the
Voting Stock of (1) the Initial Limited Partner or (2) any of the Initial
Limited Partner’s direct or indirect parent entities (or its or their successors
by merger, consolidation or purchase of all or substantially all of its or their
assets); or (y) becomes entitled, either alone or together with its Affiliates
or group members, to nominate, designate or elect a majority of the Board of
Directors; or

 

(b)           the stockholders of the Initial Limited Partner (or its successors
by merger, consolidation, reorganization, business combination or other similar
transaction) adopt a plan or proposal for liquidation or dissolution of the
Initial Limited Partner or the Partnership.

 

 6 

 

  

“Charity” means an entity described in Section 501(c)(3) of the Code or any
trust all the beneficiaries of which are such entities.

 

“Class B Unit” means a Partnership Unit which is designated as a Class B Unit of
the Partnership.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Common Stock” means the common stock of the Initial Limited Partner, $0.01 par
value per share. Common Stock may be issued in one or more classes or series in
accordance with the terms of the Articles of Incorporation. If, at any time,
there is more than one class or series of Common Stock, the term “Common Stock”
shall, as the context requires, be deemed to refer to the class or series of
Common Stock that correspond to the class or series of Partnership Interests for
which the reference to Common Stock is made.

 

“Common Stock Amount” means a number of shares of Common Stock equal to the
product of (a) the number of Tendered Units and (b) the Exchange Factor;
provided, however, that, in the event that the Initial Limited Partner issues to
all holders of Common Stock as of a certain record date rights, options,
warrants or convertible or exchangeable securities entitling the Initial Limited
Partner’s stockholders to subscribe for or purchase Common Stock, or any other
securities or property (collectively, the “Rights”), with the record date for
such Rights issuance falling within the period starting on the date of the
Notice of Redemption and ending on the day immediately preceding the Specified
Redemption Date, which Rights will not be distributed before the relevant
Specified Redemption Date, then the Common Stock Amount shall also include such
Rights that a holder of that number of shares of Common Stock would be entitled
to receive, expressed, where relevant hereunder, in a number of shares of Common
Stock determined by the General Partner.

 

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Section 14.2 hereof.

 

“Consent of the Limited Partners” means the Consent of Limited Partners
(excluding for this purpose any Partnership Interests held by the General
Partner, any other Person of which the General Partner owns or controls more
than fifty percent (50%) of the voting interests and any Person directly or
indirectly owning or controlling more than fifty percent (50%) of the
outstanding voting interests of the General Partner) holding Percentage
Interests that are greater than sixty six and two-thirds percent (66 2/3%) of
the aggregate Percentage Interests of all Limited Partners who are not excluded
for the purposes hereof.

 

“Constituent Person” has the meaning set forth in Section 16.4(d) hereof.

 

“Contributed Property” means each property, partnership interest, contract right
or other asset, in such form as may be permitted by the Act, contributed or
deemed contributed to the Partnership by any Partner, including any interest in
any successor partnership occurring as a result of a termination of the
Partnership pursuant to Section 708 of Code.

 

 7 

 

 

“Controlled Entity” means as to any Partner, (a) any corporation one hundred
percent (100%) of the outstanding Voting Stock of which is owned by such Partner
or such Partner’s members of its Immediate Family or Affiliates, (b) any trust,
whether or not revocable, of which such Partner or such Partner’s members of its
Immediate Family or Affiliates are the sole beneficiaries, (c) any partnership
of which such Partner or its Affiliates are the sole managing partners and in
which such Partner, such Partner’s members of its Immediate Family or Affiliates
hold partnership interests representing at least seventy-five percent (75%) of
such partnership’s capital and profits and (d) any limited liability company of
which such Partner or its Affiliates are the managers and in which such Partner,
such Partner’s members of its Immediate Family or Affiliates hold membership
interests representing at least seventy-five percent (75%) of such limited
liability company’s capital and profits.

 

“Conversion Date” has the meaning set forth in Section 16.4(a) hereof.

 

“Cut-Off Date” means the third (3rd) Business Day after the General Partner’s
receipt of a Notice of Redemption.

 

“Debt” means, as to any Person, as of any date of determination and without
duplication, (a) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services; (b) all amounts owed by such
Person to banks or other Persons in respect of reimbursement obligations under
letters of credit, surety bonds and other similar instruments guaranteeing
payment or other performance of obligations by such Person; (c) all indebtedness
for borrowed money or for the deferred purchase price of property or services
secured by any lien on any property owned by such Person, to the extent
attributable to such Person’s interest in such property, even though such Person
has not assumed or become liable for the payment thereof; and (d) obligations of
such Person incurred in connection with entering into a lease which, in
accordance with generally accepted accounting principles, should be capitalized.

 

“Depreciation” means, with respect to any asset of the Partnership for any
Partnership Year or other applicable period, the depreciation, depletion,
amortization or other cost recovery deduction, as the case may be, allowed or
allowable for federal income tax purposes in respect of such asset for such year
or other period; provided, however, that except as otherwise provided in Section
1.704-2 of the Regulations, if there is a difference between the Gross Asset
Value (including the Gross Asset Value, as increased pursuant to paragraph (d)
of the definition of Gross Asset Value) and the adjusted tax basis of such asset
at the beginning of such year or other period, Depreciation for such asset shall
be an amount that bears the same ratio to the beginning Gross Asset Value of
such asset as the federal income tax depreciation, depletion, amortization or
other cost recovery deduction for such year or other period bears to the
beginning adjusted tax basis of such asset; provided further, however, that if
the federal income tax depreciation, depletion, amortization or other cost
recovery deduction for such asset for such year or other period is zero,
Depreciation of such asset shall be determined with reference to the beginning
Gross Asset Value of such asset using any reasonable method selected by the
General Partner.

 

“Disregarded Entity” means, with respect to any Person, (i) any Qualified REIT
Subsidiary of such Person, (ii) any entity treated as a disregarded entity for
federal income tax purposes with respect to such Person, or (iii) any grantor
trust if the sole owner of the assets of such trust for federal income tax
purposes is such Person.

 

 8 

 

 

“Distributed Right” shall have the meaning set forth in the definition of
“Exchange Factor”.

 

“Distribution Date” has the meaning set forth in Section 5.1(a).

 

“Entity” means any general partnership, limited partnership, corporation, joint
venture, trust, business trust, real estate investment trust, limited liability
company, limited liability partnership, cooperative or association.

 

“Equity Interests” of any Person means (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person but excluding any debt securities
convertible or exchangeable into such equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time (or any corresponding provisions of succeeding laws).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Factor” means 1.0; provided, however, that if the Initial Limited
Partner:

 

(i) (a) declares or pays a dividend on its outstanding Common Stock in Common
Stock or makes a distribution to all holders of its outstanding Common Stock in
Common Stock; (b) subdivides its outstanding Common Stock; or (c) combines its
outstanding Common Stock into a smaller number of shares of Common Stock, the
Exchange Factor shall be adjusted by multiplying the Exchange Factor previously
in effect by a fraction, the numerator of which shall be the number of shares of
Common Stock issued and outstanding on the record date for such dividend,
contribution, subdivision or combination (assuming for such purpose that such
dividend, distribution, subdivision or combination has occurred as of such
time), and the denominator of which shall be the actual number of shares of
Common Stock (determined without the above assumption) issued and outstanding on
the record date for such dividend, distribution, subdivision or combination;

 

(ii) distributes any rights, options or warrants to all holders of its Common
Stock to subscribe for or to purchase or to otherwise acquire shares of Common
Stock, or other securities or rights convertible into, exchangeable for or
exercisable for shares of Common Stock (other than shares of Common Stock
issuable pursuant to a Qualified DRIP / COPP), at a price per share less than
the Value of a share of Common Stock on the record date for such distribution
(each a “Distributed Right”), then, as of the distribution date of such
Distributed Rights or, if later, the time such Distributed Rights become
exercisable, the Exchange Factor shall be adjusted by multiplying the Exchange
Factor previously in effect by a fraction (a) the numerator of which shall be
the number of shares of Common Stock issued and outstanding on the record date
(or, if later, the date such Distributed Rights become exercisable) plus the
maximum number of shares of Common Stock purchasable under such Distributed
Rights and (b) the denominator of which shall be the number of shares of Common
Stock issued and outstanding on the record date (or, if later, the date such
Distributed Rights become exercisable) plus a fraction (1) the numerator of
which is the maximum number of shares of Common Stock purchasable under such
Distributed Rights times the minimum purchase price per share of Common Stock
under such Distributed Rights and (2) the denominator of which is the Value of a
share of Common Stock as of the record date (or, if later, the date such
Distributed Rights become exercisable); provided, however, that, if any such
Distributed Rights expire or become no longer exercisable, then the Exchange
Factor shall be adjusted, effective retroactive to the date of distribution of
the Distributed Rights, to reflect a reduced maximum number of shares of Common
Stock or any change in the minimum purchase price for the purposes of the above
fraction; and

 

 9 

 

 

(iii) distributes, by dividend or otherwise, to all holders of its Common Stock
evidences of its indebtedness or assets (including securities, but excluding any
dividend or distribution referred to in subsection (i) or (ii) above), which
evidences of indebtedness or assets relate to assets not received by the Initial
Limited Partner pursuant to a pro rata distribution by the Partnership, then the
Exchange Factor shall be adjusted to equal the amount determined by multiplying
the Exchange Factor in effect immediately prior to the close of business as of
the applicable record date by a fraction (a) the numerator of which shall be
such Value of a share of Common Stock as of the record date and (b) the
denominator of which shall be the Value of a share of Common Stock as of the
record date less the then fair market value (as determined by the General
Partner, whose determination shall be conclusive except in case of manifest
error) of the portion of the evidences of indebtedness or assets so distributed
applicable to one share of Common Stock.

 

Notwithstanding the foregoing, no adjustments to the Exchange Factor will be
made for any class or series of Partnership Interests to the extent that the
Partnership makes or effects any correlative distribution or payment to all of
the Partners holding Partnership Interests of such class or series, or effects
any correlative split or reverse split in respect of the Partnership Interests
of such class or series. Any adjustments to the Exchange Factor shall become
effective immediately after such event, retroactive to the record date, if any,
for such event. For illustrative purposes, examples of adjustments to the
Exchange Factor are set forth on Exhibit C attached hereto

 

“First Amended Agreement” has the meaning set forth in the Recitals.

 

“Funding Debt” means any Debt incurred by or on behalf of the Initial Limited
Partner for the purpose of providing funds to the Partnership.

 

“General Partner” means Phillips Edison Grocery Center OP GP I, LLC, a Delaware
limited liability company, and any successor as general partner of the
Partnership.

 

“General Partner Interest” means a Partnership Interest held by the General
Partner, in its capacity as general partner. A General Partner Interest may be
expressed as a number of GP Units.

 

 10 

 

 

“GP Unit” means a Partnership Unit which is designated as a GP Unit of the
Partnership.

 

“Gross Asset Value” means, with respect to any asset of the Partnership, such
asset’s adjusted basis for federal income tax purposes, except as follows:

 

(a)           the initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset,
without reduction for liabilities, as determined by the contributing Partner and
the Partnership on the date of contribution thereof;

 

(b)           if the General Partner determines that an adjustment is necessary
or appropriate to reflect the relative economic interests of the Partners, the
Gross Asset Values of all Partnership assets shall be adjusted in accordance
with Sections 1.704-1(b)(2)(iv)(f) and (g) of the Regulations to equal their
respective gross fair market values, without reduction for liabilities, as
reasonably determined by the General Partner, as of the following times:

 

(i)          a Capital Contribution (other than a de minimis Capital
Contribution) to the Partnership by a new or existing Partner as consideration
for a Partnership Interest;

 

(ii)         the distribution by the Partnership to a Partner of more than a de
minimis amount of Partnership assets as consideration for the repurchase or
redemption of a Partnership Interest;

 

(iii)        the liquidation of the Partnership within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Regulations;

 

(iv)        the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity, or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner; and

 

(v)         at such other times as the General Partner shall reasonably
determine necessary or advisable in order to comply with Sections 1.704-1(b) and
1.704-2 of the Regulations;

 

(c)           the Gross Asset Values of Partnership assets distributed to any
Partner shall be the gross fair market values of such assets (taking Section
7701(g) of the Code into account) without reduction for liabilities, as
determined by the General Partner as of the date of distribution; and

 

(d)           the Gross Asset Values of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Regulations (as set forth in Exhibit A);
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this paragraph (d) to the extent that the General Partner determines that an
adjustment pursuant to paragraph (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph (d).

 

 11 

 

 

At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Net Income and Net Loss.

 

“Immediate Family” means as to a Person that is an individual, any of such
Person’s family relationship by blood, marriage or adoption, not more remote
than first cousin and inter vivos or testamentary trusts of which only such
Person and his Immediate Family are beneficiaries.

 

“Incapacity” or “Incapacitated” means,

 

(a)           as to any individual who is a Partner, death, total physical
disability or entry by a court of competent jurisdiction adjudicating him
incompetent to manage his person or his estate;

 

(b)          as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter;

 

(c)           as to any partnership which is a Partner, the dissolution and
commencement of winding up of the partnership;

 

(d)           as to any limited liability company which is a Partner, the
dissolution and commencement of winding up of the limited liability company;

 

(e)           as to any estate which is a Partner, the distribution by the
fiduciary of the estate’s entire interest in the Partnership;

 

(f)            as to any trustee of a trust which is a Partner, the termination
of the trust (but not the substitution of a new trustee); or

 

(g)           as to any Partner, the bankruptcy of such Partner, which shall be
deemed to have occurred when:

 

(i)          the Partner commences a voluntary proceeding seeking liquidation,
reorganization or other relief under any bankruptcy, insolvency or other similar
law now or hereafter in effect;

 

(ii)         the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner;

 

(iii)        the Partner executes and delivers a general assignment for the
benefit of the Partner’s creditors;

 

 12 

 

 

(iv)        the Partner files an answer or other pleading admitting or failing
to contest the material allegations of a petition filed against the Partner in
any proceeding of the nature described in clause (ii) above;

 

(v)         the Partner seeks, consents to or acquiesces in the appointment of a
trustee, receiver or liquidator for the Partner or for all or any substantial
part of the Partner’s properties;

 

(vi)        any proceeding seeking liquidation, reorganization or other relief
of or against such Partner under any bankruptcy, insolvency or other similar law
now or hereafter in effect has not been dismissed within one hundred twenty
(120) days after the commencement thereof;

 

(vii)       the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment; or

 

(viii)      an appointment referred to in clause (vii) which has been stayed is
not vacated within ninety (90) days after the expiration of any such stay.

 

“Include”, “includes” and “including” shall be construed as if followed by the
phrase “without limitation”.

 

“Indemnitee” means

 

(a)           any Person made a party to a proceeding by reason of:

 

(i)          its status as the General Partner,

 

(ii)         its status as a Limited Partner,

 

(iii)        its status as an investment advisor to the General Partner or the
Initial Limited Partner,

 

(iv)        its status as a trustee, director or officer of the Partnership, the
General Partner, the Initial Limited Partner, or the investment advisor to the
Initial Limited Partner,

 

(v)         its status as a director, trustee, member, officer , investment
advisor or agent of any other Entity, each Person serving in such capacity at
the request of the Partnership, the General Partner, the Initial Limited Partner
or any of its Subsidiaries,

 

(vi)        its status as the Tax Matters Partner or the Partnership
Representative, or

 

(vii)       his or its liabilities, pursuant to a loan guarantee or otherwise,
for any indebtedness of the Partnership or any Subsidiary of the Partnership
(including any indebtedness which the Partnership or any Subsidiary of the
Partnership has assumed or taken assets subject to); and

 

 13 

 

 

(b)           such other Persons (including Affiliates of the General Partner, a
Limited Partner or the Partnership) as the General Partner may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.

 

“Initial Holding Period” means, as to any Qualifying Party or any of their
successors in interest, a period ending on the day before the first twelve-month
anniversary of such Qualifying Party’s first becoming a holder of Limited
Partnership Interests; provided, however, that the General Partner may, in its
sole and absolute discretion, by written agreement with a Qualifying Party,
shorten or lengthen the Initial Holding Period applicable to such Qualifying
Party and its successors-in-interest to a period of shorter or longer than
twelve months.

 

“Initial Limited Partner” means Phillips Edison Grocery Center REIT I Inc.

 

“Investment” or “Investments” means any investment or investments by the
Partnership, directly or indirectly, in Properties, Loans or other Permitted
Investments.

 

“IRS” means the Internal Revenue Service of the United States (or any successor
organization).

 

“Liability Shortfall” has the meaning set forth in subparagraph 4(d) of Exhibit
A.

 

“Lien” means any lien, security interest, mortgage, deed of trust, charge,
claim, encumbrance, pledge, option, right of first offer or first refusal and
any other right or interest of others of any kind or nature, actual or
contingent, or other similar encumbrance of any nature whatsoever.

 

“Limited Partner” means any Person named as a Limited Partner in the Register,
as may be updated from time to time, upon the execution and delivery by such
Person of an additional limited partner signature page, or any Substituted
Limited Partner or Additional Limited Partner, in such Person’s capacity as a
Limited Partner of the Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled, as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be expressed as a number of
Partnership Units (other than GP Units).

 

“Liquidating Event” has the meaning set forth in Section 13.1(b) hereof.

 

“Liquidating Gain” means net capital gain realized in connection with an actual
or hypothetical Capital Transaction, including the amount of any adjustment of
the Gross Asset Value of any Real Estate Asset which requires that the Capital
Accounts of the Partners be adjusted pursuant to Sections 1.704-1(b)(2)(iv)(e),
(f) and (g) of the Regulations.

 

 14 

 

 

“Liquidator” has the meaning set forth in Section 13.2(a)(iii) hereof.

 

“Listing” means the listing of the shares of Common Stock on a national
securities exchange.

 

“Listing Date” means the first date on which a Listing occurs.

 

“Loans” means mortgage loans and other types of debt financing investments made
by the Partnership, either directly or indirectly, including through ownership
interests in a joint venture or other entity and including mezzanine loans,
B-notes, bridge loans, convertible mortgages, wraparound mortgage loans,
construction mortgage loans, loans on leasehold interests, and participations in
such loans.

 

“Net Income” or “Net Loss” means, for each Partnership Year or other applicable
period, an amount equal to the Partnership’s taxable income or loss for such
year or period as determined for federal income tax purposes by the General
Partner, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a) of the Code shall be included in taxable
income or loss), adjusted as follows:

 

(a)           by including as an item of gross income any tax-exempt income
received by the Partnership and not otherwise taken into account in computing
Net Income or Net Loss;

 

(b)           by treating as a deductible expense any expenditure of the
Partnership described in Section 705(a)(2)(B) of the Code (or which is treated
as a Section 705(a)(2)(B) expenditure pursuant to Section 1.704-1(b)(2)(iv)(i)
of the Regulations) and not otherwise taken into account in computing Net Income
or Net Loss, including amounts paid or incurred to organize the Partnership
(unless an election is made pursuant to Section 709(b) of the Code) or to
promote the sale of interests in the Partnership and by treating deductions for
any losses incurred in connection with the sale or exchange of Partnership
property disallowed pursuant to Section 267(a)(1) or 707(b) of the Code as
expenditures described in Section 705(a)(2)(B) of the Code;

 

(c)           by taking into account Depreciation in lieu of depreciation,
depletion, amortization and other cost recovery deductions taken into account in
computing taxable income or loss;

 

(d)           by computing gain or loss resulting from any disposition of
Partnership property with respect to which gain or loss is recognized for
federal income tax purposes by reference to the Gross Asset Value of such
property rather than its adjusted tax basis;

 

(e)           if an adjustment of the Gross Asset Value of any Partnership asset
which requires that the Capital Accounts of the Partners be adjusted pursuant to
Sections 1.704-1(b)(2)(iv)(e), (f) and (g) of the Regulations, by taking into
account the amount of such adjustment as if such adjustment represented
additional Net Income or Net Loss pursuant to Exhibit A;

 

 15 

 

 

(f)            To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Section 734(b) or 743(b) of the Code is required
pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Income or Net Loss; and

 

(g)           by not taking into account in computing Net Income or Net Loss
items separately allocated to the Partners pursuant to paragraphs 1(c), 2 and 3
of Exhibit A.

 

“Net Property Gain” or “Net Property Loss” means, for each Partnership Year or
other applicable period, an amount equal to the Partnership’s taxable gain or
loss for such year or period from Sales, including the amount of any adjustment
of the Gross Asset Value of any Real Estate Asset which requires that the
Capital Accounts of the Partners be adjusted pursuant to Sections
1.704-1(b)(2)(iv)(e), (f) and (g) of the Regulations.

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase shares of
Common Stock or Preferred Shares, excluding grants under any equity incentive
plans, or (ii) any Debt issued by the Initial Limited Partner that provides any
of the rights described in clause (i).

 

“Nonrecourse Deductions” has the meaning set forth in Sections 1.704-2(b)(1) and
1.704-2(c) of the Regulations.

 

“Nonrecourse Liabilities” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit C attached to this Agreement.

 

“Offer” has the meaning set forth in Section 11.2(c)(i).

 

“Offering” means any issuance of additional shares of Common Stock, Preferred
Stock, Funding Debt or New Securities for consideration.

 

“OP Unit” means a Partnership Unit which is designated as an OP Unit of the
Partnership.

 

“OP Unit Economic Balance” has the meaning set forth in subparagraph 1(c)(ii) of
Exhibit A.

 

“OP Unit Transaction” means, in connection with a Class B Unit, a transaction to
which the Partnership or the Initial Limited Partner shall be a party, including
a merger, consolidation, unit exchange, self-tender offer for all or
substantially all OP Units or other business combination or reorganization, or
sale of all or substantially all of the Partnership’s assets (but excluding any
transaction which constitutes an Adjustment Event and any merger in which the
Initial Limited Partner is the surviving entity) in each case as a result of
which OP Units shall be exchanged for or converted into the right, or the
holders of such Units shall otherwise be entitled, to receive cash, securities
or other property or any combination thereof.

 

 16 

 

 

“Original Agreement” has the meaning set forth in the Recitals.

 

“Ownership Limit” means, with respect to any Person, the applicable restriction
or restrictions on the ownership and transfer of stock of the Initial Limited
Partner imposed under the Articles of Incorporation, as such restrictions may be
modified for any Excepted Holder (as such term is defined in the Articles of
Incorporation) pursuant to an Excepted Holder Limit (as such term is defined in
the Articles of Incorporation).

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners collectively.

 

“Partner Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Regulations.

 

“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Regulations.

 

“Partner Nonrecourse Deductions” has the meaning set forth in Sections
1.704-2(i)(1) and (2) of the Regulations, and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership Year
shall be determined in accordance with the rules of Section 1.704-2(i)(2) of the
Regulations.

 

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

 

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or a General Partner, and includes any and all benefits
to which the holder of such a Partnership Interest may be entitled as provided
in this Agreement, together with all obligations of such Person to comply with
the terms and provisions of this Agreement. A Partnership Interest may be
expressed as a number of Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Section 1.704-2(b)(2) of
the Regulations, and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in a Partnership Minimum Gain, for a Partnership Year shall
be determined in accordance with the rules of Section 1.704-2(d) of the
Regulations.

 

“Partnership Record Date” means the record date established by the General
Partner for a distribution pursuant to Section 5.1(a) hereof, which record date
shall be the same as the record date established by the General Partner for a
distribution to its stockholders of some or all of its portion of such
distribution.

 

 17 

 

 

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. Partnership Units consist of GP
Units, OP Units, Class B Units and any classes or series of Partnership Units
established after the date hereof. The number of Partnership Units outstanding
and the Percentage Interests in the Partnership represented by such Partnership
Units are set forth in the Register, as may be updated from time to time. The
ownership of Partnership Units shall be evidenced by such form of certificate
for Partnership Units as the General Partner adopts from time to time unless the
General Partner determines that the Partnership Units shall be uncertificated
securities.

 

“Partnership Vote” has the meaning set forth in Section 11.2(e).

 

“Partnership Vote Transaction” has the meaning set forth in Section 11.2(e).

 

“Partnership Year” means the fiscal year of the Partnership, as set forth in
Section 9.2 hereof.

 

“Percentage Interest” means, as to a Partner, the fractional part of the
Partnership Interests owned by such Partner and expressed as a percentage as
specified in the Register, as may be updated from time to time.

 

“Permitted Investments” means all investments (other than Properties and Loans)
in which the Partnership acquires an interest, either directly or indirectly,
including through ownership interests in a joint venture or other entity,
pursuant to the Certificate, this Agreement and the investment objectives and
policies adopted by the Initial Limited Partner from time to time, other than
short-term investments acquired for purposes of cash management, and that allow
the Initial Limited Partner to meet the REIT Requirements.

 

“Permitted Transfer” shall have the meaning set forth in Section 11.3(a).

 

“Permitted Transferee” means any person to whom Partnership Units are
Transferred in accordance with Section 11.3.

 

“Person” means an individual or Entity.

 

“Pledge” shall have the meaning set forth in Section 11.3(a).

 

“Precontribution Gain” has the meaning set forth in subparagraph 4(c) of Exhibit
A.

 

“Preferred Share” means a share of preferred stock of the Initial Limited
Partner of any class or series now or hereafter authorized that has dividend
rights, or rights upon liquidation, winding up and dissolution, that are
superior or prior to the Common Stock.

 

“Property” or “Properties” means any Real Property or properties transferred or
conveyed to the Partnership or any subsidiary of the Partnership, either
directly or indirectly, and/or any Real Property or properties transferred or
conveyed to a joint venture or partnership in which the Partnership is, directly
or indirectly, a co-venturer or partner.

 

“PTP Safe Harbors” has the meaning set forth in Section 11.6(e).

 

 18 

 

 

“Qualified DRIP / COPP” means a dividend reinvestment plan or a cash option
purchase plan of the Initial Limited Partner that permits participants to
acquire shares of Common Stock using the proceeds of dividends paid by the
Initial Limited Partner or cash of the participant, respectively; provided,
however, that if such shares are offered at a discount, such discount must be
designed to pass along to the stockholders of the Initial Limited Partner the
savings enjoyed by the Initial Limited Partner in connection with the avoidance
of stock issuance costs.

 

“Qualified REIT Subsidiary” means a “qualified REIT subsidiary” (as defined in
Section 856(i) of the Code).

 

“Qualified Transferee” means an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.

 

“Qualifying Party” means (a) a Limited Partner, (b) an Assignee of a Limited
Partner or (c) a Person, including a lending institution as the pledgee of a
Pledge, who is the transferee of a Limited Partner Interest in a Permitted
Transfer; provided, however, that a Qualifying Party shall not include the
General Partner.

 

“Redemption” has the meaning set forth in Section 15.1(a).

 

“Redemption Right” has the meaning set forth in Section 15.1(a).

 

“Real Estate Assets” means any investment by the Partnership in unimproved and
improved Real Property (including fee or leasehold interests, options and
leases), directly, through one or more subsidiaries or through a joint venture
(net of any interest held in such investment by a partner or member of a joint
venture unaffiliated with the Partnership).

 

“Real Property” means (i) land, (ii) rights in land (including leasehold
interests), (iii) any buildings, structures, improvements, furnishings, fixtures
and equipment located on or used in connection with land and rights or interests
in land and (iv) any other real property within the meaning of Section 856 of
the Code and the Regulations promulgated thereunder.

 

“Register” has the meaning set forth in Section 4.1(f).

 

“Regulations” means the final, temporary or proposed income tax regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” means the allocations set forth in paragraph 2 of
Exhibit A.

 

“REIT” means a real estate investment trust as defined in Section 856 of the
Code.

 

“REIT Requirements” has the meaning set forth in Section 5.2.

 

“Related Party” means, with respect to any Person, any other Person to whom
ownership of shares of the Initial Limited Partner’s stock by the first such
Person would be attributed under Code Section 544 (as modified by Code
Section 856(h)(1)(B)) or Code Section 318(a) (as modified by Code Section
856(d)(5)).

 

 19 

 

 

“Rights” shall have the meaning set forth in the definition of “Common Stock
Amount”.

 

“Safe Harbor” has the meaning set forth in Section 10.2(d).

 

“Safe Harbor Election” has the meaning set forth in Section 10.2(d).

 

“Safe Harbor Interests” has the meaning set forth in Section 10.2(d).

 

“Sales” means (i) any transaction or series of transactions whereby: (A) the
Initial Limited Partner or the Partnership sells, grants, transfers, conveys, or
relinquishes its direct or indirect ownership of any Investment or portion
thereof, including the transfer of any Property that is the subject of a ground
lease, and including any event with respect to any Investment that gives rise to
a significant amount of insurance proceeds or condemnation awards; (B) the
Initial Limited Partner or the Partnership sells, grants, transfers, conveys, or
relinquishes its ownership of all or substantially all of the direct or indirect
interest of the Initial Limited Partner or the Partnership in any joint venture
or partnership in which it is, directly or indirectly, a co-venturer or partner;
or (C) any joint venture or partnership (in which the Initial Limited Partner or
the Partnership is, directly or indirectly, a co-venturer or partner) sells,
grants, transfers, conveys, or relinquishes its direct or indirect ownership of
any Investment or portion thereof, including any event with respect to any
Investment that gives rise to insurance claims or condemnation awards, but (ii)
not including any transaction or series of transactions specified in clause
(i)(A), (i)(B), or (i)(C) above in which the proceeds of such transaction or
series of transactions are reinvested in one or more Investments within 180 days
thereafter.

 

“Securities” has the meaning set forth in Section 4.2(b).

 

“Special Redemption” has the meaning set forth in Section 15.1(a).

 

“Specified Redemption Date” means the sixth (6th) Business after the receipt by
the General Partner of a Notice of Redemption; provided, however, that no
Specified Redemption Date shall occur during the Initial Holding Period (except
pursuant to a Special Redemption).

 

“Stockholder” means a holder of Common Stock or Preferred Stock.

 

“Stockholder Distributions” means any distributions of money or other property
by the Initial Limited Partner to Stockholders, including distributions that may
constitute a return of capital for U.S. federal income tax purposes, with the
exception of distributions paid on shares of Common Stock repurchased or
redeemed by the Initial Limited Partner.

 

“Stockholder Vote” has the meaning set forth in Section 11.2(d).

 

“Stockholder Vote Transaction” has the meaning set forth in Section 11.2(d).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which a majority of (a) the voting
power of the voting equity securities; or (b) the outstanding equity interests
(whether or not voting), is owned, directly or indirectly, by such Person.

 

 20 

 

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.

 

“Surviving Partnership” has the meaning set forth in Section 11.2(d)(i).

 

“Tax Allocations” means the allocations set forth in paragraph 4 of Exhibit A.

 

“Tax Items” has the meaning set forth in subparagraph 4(a) of Exhibit A.

 

“Tax Protection Agreement” means that certain Tax Protection Agreement, by and
among the Initial Limited Partner, the Partnership and each Protected Partner
(as such term is defined therein), dated as of October 4, 2017.

 

“TEFRA Rules” means Subchapter C of Chapter 63 of the Code (Section 6221 et
seq.) as in effect for any period to which the BBA Rules do not apply, and any
Regulations or other guidance issued thereunder, and any similar state or local
legislation, regulations or guidance.

 

“Tendered Units” has the meaning set forth in Section 15.1(a).

 

“Tendering Party” has the meaning set forth in Section 15.1(a).

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership, in any case, not in
the ordinary course of the Partnership’s business.

 

“Transaction” has the meaning set forth in Section 11.2(c).

 

“Transfer” as a noun, means any sale, assignment, conveyance, pledge,
hypothecation, gift, encumbrance or other transfer, and as a verb, means to
sell, assign, convey, pledge, hypothecate, give, encumber or otherwise transfer.

 

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption pursuant to Section 15.1 herein, or such other date as specified
herein, or, if such date is not a Business Day, the immediately preceding
Business Day.

 

“Value” means (i) prior to the Listing Date, the most recent Offering price for
a share of Common Stock less any selling commissions and dealer manager fee that
would be payable with respect to the sale of a share of Common Stock or (ii) on
or following the Listing Date, the Market Price of a share of Common Stock on
the Valuation Date. The term “Market Price” on any date means, with respect to
any class or series of outstanding shares of Common Stock, the last sale price
for such shares of Common Stock, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
for such shares of Common Stock, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if such shares of Common
Stock are not listed or admitted to trading on the New York Stock Exchange, as
reported on the principal consolidated transaction reporting system with respect
to securities listed on the principal national securities exchange on which such
shares of Common Stock are listed or admitted to trading or, if such shares of
Common Stock are not listed or admitted to trading on any national securities
exchange, the last quoted price, or, if not so quoted, the average of the high
bid and low asked prices in the over-the-counter market, as reported by the
National Association of Securities Dealers, Inc. Automated Quotation System or,
if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if such shares of Common Stock are not quoted
by any such organization, the average of the closing bid and asked prices as
furnished by a professional market maker making a market in such shares of
Common Stock selected by the Board of Directors or, in the event that no trading
price is available for such shares of Common Stock, the fair market value of the
shares of Common Stock, as determined in good faith by the Board of Directors.
In the event that the Common Stock Amount includes rights that a holder of
shares of Common Stock would be entitled to receive, then the Value of such
rights shall be determined by the Initial Limited Partner acting in good faith
on the basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate.

 

 21 

 

 

“Voting Stock” with respect to any Person, means securities entitling the
holders thereof to vote or consent in connection with the election of members of
the Board of Directors of such Person.

 

Certain additional terms and phrases have the meanings set forth in Exhibit A.

 

Article 2
ORGANIZATIONAL MATTERS

 

2.1Formation

 

The General Partner and the Initial Limited Partner have formed the Partnership
by filing the Certificate on December 3, 2009 in the office of the Delaware
Secretary of State. The Partnership is a limited partnership organized pursuant
to the provision of the Act and upon the terms and conditions set forth in this
Agreement. Except as expressly provided herein to the contrary, the rights and
obligations of the Partners and the administration and termination of the
Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.

 

2.2Name

 

The name of the Partnership is Phillips Edison Grocery Center Operating
Partnership I, L.P. The Partnership’s business may be conducted under any other
name or names deemed advisable by the General Partner, including the name of the
Initial Limited Partner or any Affiliate thereof. The words “Limited
Partnership”, “LP”, “Ltd.” or similar words, phrases or letters shall be
included in the Partnership’s name where necessary for the purposes of complying
with the laws of any jurisdiction that so requires. The General Partner in its
sole and absolute discretion may change the name of the Partnership and shall
notify the Limited Partners of such change in the next regular communication to
the Limited Partners.

 

 22 

 

 

2.3Registered Office and Agent; Principal Office

 

The address of the registered office of the Partnership in the State of Delaware
and the name and address of the registered agent for service of process on the
Partnership in the State of Delaware is the Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801. The
principal office of the Partnership shall be 11501 Northlake Drive, Cincinnati,
Ohio 45249, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner deems advisable.

 

2.4           Power of Attorney

 

(a)          Each Limited Partner and each Assignee who accepts Partnership
Units (or any rights, benefits or privileges associated therewith) is deemed to
irrevocably constitute and appoint the General Partner, any Liquidator, and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

(i)            execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices

 

(A)         all certificates, documents and other instruments (including this
Agreement and the Certificate and all amendments or restatements thereof) that
the General Partner or the Liquidator deems appropriate or necessary to form,
qualify or continue the existence or qualification of the Partnership as a
limited partnership (or a partnership in which the Limited Partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may or plans to conduct business or own property, including any
documents necessary or advisable to convey any Contributed Property to the
Partnership;

 

(B)         all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms;

 

(C)         all conveyances and other instruments or documents that the General
Partner or any Liquidator deems appropriate or necessary to reflect the
dissolution and liquidation of the Partnership pursuant to the terms of this
Agreement, including a certificate of cancellation;

 

(D)         all instruments relating to the admission, withdrawal, removal or
substitution of any Partner pursuant to, or other events described in, Article
11, 12 or 13 hereof or the Capital Contribution of any Partner;

 

(E)         all certificates, documents and other instruments relating to the
determination of the rights, preferences and privileges of any Partnership
Interest; and

 

 23 

 

  

(F)         amendments to this Agreement as provided in Article 14 hereof; and

 

(ii)           execute, swear to, seal, acknowledge and file all ballots,
consents, approvals, waivers, certificates and other instruments appropriate or
necessary, in the sole and absolute discretion of the General Partner or any
Liquidator, to make, evidence, give, confirm or ratify any vote, consent,
approval, agreement or other action which is made or given by the Partners
hereunder or is consistent with the terms of this Agreement or appropriate or
necessary, in the sole discretion of the General Partner or any Liquidator, to
effectuate the terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
hereof or as may be otherwise expressly provided for in this Agreement.

 

(b)          (i)            The foregoing power of attorney is hereby declared
to be irrevocable and a power coupled with an interest, in recognition of the
fact that each of the Limited Partners will be relying upon the power of the
General Partner and any Liquidator to act as contemplated by this Agreement in
any filing or other action by it on behalf of the Partnership, and it shall
survive and not be affected by the subsequent Incapacity of any Limited Partner
or Assignee and the Transfer of all or any portion of such Limited Partner’s or
Assignee’s Partnership Units and shall extend to such Limited Partner’s or
Assignee’s heirs, successors, assigns and personal representatives.

 

(ii)           Each such Limited Partner or Assignee hereby agrees to be bound
by any representation made by the General Partner or any Liquidator, acting in
good faith pursuant to such power of attorney, and each such Limited Partner or
Assignee hereby waives any and all defenses which may be available to contest,
negate or disaffirm the action of the General Partner or any Liquidator, taken
in good faith under such power of attorney.

 

(iii)          Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within fifteen (15) days after receipt of the
General Partner’s or Liquidator’s request therefore, such further designation,
powers of attorney and other instruments as the General Partner or the
Liquidator, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.

 

Notwithstanding anything else set forth in this Section 2.4, no Limited Partner
shall incur any personal liability for any action of the General Partner or any
Liquidator taken under such power of attorney.

 

2.5Term

 

The term of the Partnership commenced on the date of the Original Agreement and
shall continue unless the Partnership is dissolved pursuant to the provisions of
Article 13 or as otherwise provided by law.

 

 24 

 

 

Article 3
PURPOSE

 

3.1Purpose and Business

 

(a)           The purpose and nature of the business to be conducted by the
Partnership is to conduct any business that may be lawfully conducted by a
limited partnership organized pursuant to the Act including to engage in the
following activities:

 

(i)            to acquire, hold, own, develop, construct, improve, maintain,
operate, sell, lease, transfer, encumber, convey, exchange, and otherwise
dispose of or deal with Real Property and Real Property-related loans and
assets;

 

(ii)           to acquire, hold, own, develop, construct, improve, maintain,
operate, sell, lease, transfer, encumber, convey, exchange, and otherwise
dispose of or deal with real and personal property of all kinds;

 

(iii)          to enter into any partnership, joint venture, corporation,
limited liability company, trust or other similar arrangement to engage in any
of the foregoing;

 

(iv)          to conduct the business of providing property and asset management
and brokerage services and other advisory services, whether directly or through
one or more partnerships, joint ventures, Subsidiaries, business trusts, limited
liability companies or similar arrangements;

 

(v)           to undertake such other activities as may be necessary, advisable,
desirable or convenient to the business of the Partnership;

 

(vi)         to engage in such other ancillary activities as shall be necessary
or desirable to effectuate the foregoing purposes;

 

provided, however, that such activities shall be limited to and conducted in
such a manner as to permit the Initial Limited Partner at all times to be
classified as a REIT, unless the Initial Limited Partner voluntarily revokes its
election to be a REIT.

 

(b)           The Partnership shall have all powers necessary or desirable to
accomplish the purposes enumerated.

 

3.2Powers

 

(a)           The Partnership is empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership including full power and
authority to enter into, perform, and carry out contracts of any kind, to borrow
money and to issue evidences of indebtedness, whether or not secured by
mortgage, trust deed, pledge or other Lien, and, directly or indirectly, to
acquire, own, improve, develop and construct Real Property, and lease, sell,
transfer and dispose of Real Property; provided, however, that the Partnership
shall not take, or refrain from taking, any action which, in the judgment of the
General Partner, in its sole and absolute discretion,

 

 25 

 

 

(i)            could adversely affect the ability of the Initial Limited Partner
to continue to qualify as a REIT, unless the Initial Limited Partner otherwise
ceases to qualify as a REIT;

 

(ii)           could subject the Initial Limited Partner to any additional taxes
under Section 857 or Section 4981 of the Code; or

 

(iii)          could violate any law or regulation of any governmental body or
agency having jurisdiction over the Initial Limited Partner or its securities,
unless such action (or inaction) shall have been specifically consented to by
the Initial Limited Partner in writing.

 

(b)           The General Partner also is empowered to do any and all acts and
things necessary, appropriate or advisable to ensure that the Partnership will
not be classified as a “publicly traded partnership” for the purposes of Section
7704 of the Code, including but not limited to imposing restrictions on
exchanges of Partnership Units.

 

3.3Representations and Warranties by the Partners

 

(a)           Each Partner that is an individual (including, without limitation,
each Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to, and covenants with (severally, and not jointly or
jointly and severally with any other Person), each other Partner that (i) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any material agreement by which such Partner or any of such Partner’s property
is bound, or any statute, regulation, order or other law to which such Partner
is subject, (ii) if five percent (5%) or more (by value) of the Partnership’s
interests are or will be owned by such Partner within the meaning of Code
Section 7704(d)(3), such Partner does not, and for so long as it is a Partner
will not, own, directly or indirectly, (a) stock of any corporation that is a
tenant of (I) the Initial Limited Partner or any Disregarded Entity with respect
to the Initial Limited Partner, (II) the Partnership or (III) any partnership,
venture or limited liability company of which the Initial Limited Partner, any
Disregarded Entity with respect to the Initial Limited Partner, or the
Partnership is a direct or indirect member or (b) an interest in the assets or
net profits of any non-corporate tenant of (I) the Initial Limited Partner or
any Disregarded Entity with respect to the Initial Limited Partner, (II) the
Partnership or (III) any partnership, venture, or limited liability company of
which the Initial Limited Partner, any Disregarded Entity with respect to the
Initial Limited Partner, or the Partnership is a direct or indirect member,
(iii) such Partner has the legal capacity to enter into this Agreement and
perform such Partner’s obligations hereunder, and (iv) this Agreement is binding
upon, and enforceable against, such Partner in accordance with its terms, as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity and the
discretion of the court before which any proceeding therefor may be brought.
Notwithstanding the foregoing, a Partner that is an individual shall not be
subject to the ownership restrictions set forth in clause (ii) of the
immediately preceding sentence to the extent such Partner obtains the written
consent of the General Partner prior to violating any such restrictions, which
consent the General Partner may give, withhold or condition in its sole and
absolute discretion. Each Partner that is an individual shall also represent and
warrant to the Partnership that such Partner is neither a “foreign person”
within the meaning of Code Section 1445(f) nor a foreign partner within the
meaning of Code Section 1446(e).

 

 26 

 

  

(b)           Each Partner that is not an individual (including, without
limitation, each Additional Limited Partner or Substituted Limited Partner as a
condition to becoming an Additional Limited Partner or a Substituted Limited
Partner) represents and warrants to, and covenants with (severally, and not
jointly or jointly and severally with any other Person), each other Partner that
(i) the consummation of the transactions contemplated by this Agreement to be
performed by it have been duly authorized by all necessary action, including,
without limitation, that of its general partner(s), committee(s), trustee(s),
beneficiaries, directors and/or stockholder(s) (as the case may be) as required,
(ii) the consummation of such transactions shall not result in a breach or
violation of, or a default under, its partnership or operating agreement, trust
agreement, charter or bylaws (as the case may be) any material agreement by
which such Partner or any of such Partner’s properties or any of its partners,
members, beneficiaries, trustees or stockholders (as the case may be) is or are
bound, or any statute, regulation, order or other law to which such Partner or
any of its partners, members, trustees, beneficiaries or stockholders (as the
case may be) is or are subject, (iii) if five percent (5%) or more (by value) of
the Partnership’s interests are or will be owned by such Partner within the
meaning of Code Section 7704(d)(3), such Partner does not, and for so long as it
is a Partner will not, own, directly or indirectly, (a) stock of any corporation
that is a tenant of (I) the Initial Limited Partner or any Disregarded Entity
with respect to the Initial Limited Partner, (II) the Partnership or (III) any
partnership, venture or limited liability company of which the Initial Limited
Partner, any Disregarded Entity with respect to the Initial Limited Partner, or
the Partnership is a direct or indirect member or (b) an interest in the assets
or net profits of any non-corporate tenant of (I) the Initial Limited Partner,
or any Disregarded Entity with respect to the Initial Limited Partner, (II) the
Partnership or (III) any partnership, venture or limited liability company of
which the Initial Limited Partner, any Disregarded Entity with respect to the
Initial Limited Partner, or the Partnership is a direct or indirect member, and
(iv) this Agreement is binding upon, and enforceable against, such Partner in
accordance with its terms, as such enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought. Notwithstanding the foregoing, a Partner that is not an
individual shall not be subject to the ownership restrictions set forth in
clause (iii) of the immediately preceding sentence to the extent such Partner
obtains the written consent of the General Partner prior to violating any such
restrictions, which consent the General Partner may give, withhold or condition
in its sole and absolute discretion. Each Partner that is not an individual
shall also represent and warrant to the Partnership that such Partner is neither
a “foreign person” within the meaning of Code Section 1445(f) nor a foreign
partner within the meaning of Code Section 1446(e).

 

 27 

 

 

(c)           Each Partner (including, without limitation, each Additional
Limited Partner or Substituted Limited Partner as a condition to becoming an
Additional Limited Partner or Substituted Limited Partner represents, warrants
and agrees that (i) it has acquired and continues to hold its interest in the
Partnership for its own account for investment purposes only and not for the
purpose of, or with a view toward, the resale or distribution of all or any part
thereof in violation of applicable laws, and not with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances in violation of applicable laws, (ii)
it is a sophisticated investor, able and accustomed to handling sophisticated
financial matters for itself, particularly real estate investments, and that it
has a sufficiently high net worth that it does not anticipate a need for the
funds that it has invested in the Partnership in what it understands to be a
highly speculative and illiquid investment, and (iii) without the consent of the
General Partner, which consent may be given, withheld or conditioned in the
General Partner’s sole discretion, it shall not take any action that would cause
(a) the Partnership at any time to have more than 100 partners, including for
these purposes as partners those Persons (“Flow-Through Partners”) indirectly
owning an interest in the Partnership through an entity treated as a
partnership, Disregarded Entity or S corporation (each such entity, a
“Flow-Through Entity”), but only if substantially all of the value of such
Person’s interest in the Flow-Through Entity is attributable to the Flow-Through
Entity’s interest (direct or indirect) in the Partnership; or (b) the
Partnership Interest initially issued by the Partnership to such Partner or its
predecessors to be held by more than three (3) partners, including as partners
any Flow-Through Partners.

 

(d)           The representations and warranties contained in Sections 3.4(a),
3.4(b) and 3.4(c) hereof shall survive the execution and delivery of this
Agreement by each Partner (and, in the case of an Additional Limited Partner or
a Substituted Limited Partner, the admission of such Additional Limited Partner
or Substituted Limited Partner as a Limited Partner in the Partnership) and the
dissolution, liquidation and termination of the Partnership.

 

(e)           Each Partner (including, without limitation, each Additional
Limited Partner or Substituted Limited Partner as a condition to becoming an
Additional Limited Partner or Substituted Limited Partner) hereby acknowledges
that no representations as to potential profit, cash flows, funds from
operations or yield, if any, in respect of the Partnership or the Initial
Limited Partner have been made by any Partner or any employee or representative
or Affiliate of any Partner, and that projections and any other information,
including, without limitation, financial and descriptive information and
documentation, that may have been in any manner submitted to such Partner shall
not constitute any representation or warranty of any kind or nature, express or
implied.

 

(f)            Notwithstanding the foregoing, the General Partner may, in its
sole and absolute discretion, permit the modification of any of the
representations and warranties contained in Sections 3.4(a), 3.4(b) and 3.4(c)
above as applicable to any Partner (including, without limitation any Additional
Limited Partner or Substituted Limited Partner or any transferee of either),
provided that such representations and warranties, as modified, shall be set
forth in a separate writing addressed to the Partnership and the General
Partner.

 

 28 

 

 

Article 4
CAPITAL CONTRIBUTIONS

 

4.1Capital Contributions of the Partners

 

(a)           The Partners have made the Capital Contributions as set forth in
the Register.

 

(b)           To the extent the Partnership acquires any property by the merger
of any other Person into the Partnership or the contribution of assets by any
other Person, Persons who receive Partnership Interests in exchange for their
interests in the Person merging into or contributing assets to the Partnership
shall become Limited Partners and shall be deemed to have made Capital
Contributions as provided in the applicable merger agreement or contribution
agreement and as set forth in the Register, as updated to reflect such deemed
Capital Contributions.

 

(c)           As of the effective date of this Agreement, the Partnership shall
have three classes of Partnership Units, entitled “GP Units”, “OP Units” and
“Class B Units”, respectively. Any Partnership Units representing Limited
Partner Interests previously issued hereunder are redesignated as OP Units, and
any Partnership Units representing General Partner Interests previously issued
hereunder are redesignated as GP Units. The Class B Units shall have the same
rights, privileges and preferences as the OP Units, except as set forth in
Article 16. Each Partner shall own Partnership Units in the amounts set forth
for such Partner in the Register and shall have a Percentage Interest in the
Partnership as set forth in the Register, which Percentage Interest shall be
adjusted in the Register from time to time by the General Partner to the extent
necessary to reflect accurately exchanges, additional Capital Contributions, the
issuance of additional Partnership Units, transfers of Partnership Units or
similar events having an effect on any Partner’s Percentage Interest.

 

(d)           The number of Partnership Units held by the General Partner, in
its capacity as general partner, as evidenced by GP Units, shall be deemed to be
the General Partner Interest.

 

(e)           Except as otherwise may be expressly provided herein or as agreed
to in writing by any Partner, (i) no such Partner shall have an obligation to
make any additional Capital Contributions or provide any additional funding to
the Partnership (whether in the form of loans, repayments of loans or otherwise)
and (ii) no Partner shall have any obligation to restore any deficit that may
exist in its Capital Account, either upon a liquidation of the Partnership or
otherwise.

 

 29 

 

 

(f)            The General Partner shall cause to be maintained in the principal
business office of the Partnership, or such other place as may be determined by
the General Partner, the books and records of the Partnership, which shall
include, among other things, a register containing the name, address, and
number, class and series of Partnership Interests of each Partner, and such
other information as the General Partner may deem necessary or desirable (the
“Register”). The Register shall not be part of this Agreement. The General
Partner shall from time to time update the Register as necessary to accurately
reflect the information therein, including as a result of any sales, exchanges
or other Transfers, or any redemptions, issuances or similar events involving
Partnership Interests. Any reference in this Agreement to the Register shall be
deemed a reference to the Register as in effect from time to time. Subject to
the terms of this Agreement, the General Partner may take any action authorized
hereunder in respect of the Register without any need to obtain the consent or
approval of any other Partner. No action of any Limited Partner shall be
required to amend or update the Register. Except as required by law, no Limited
Partner shall be entitled to receive a copy of the information set forth in the
Register relating to any Partner other than itself.

 

4.2Additional Funds; Restrictions on the General Partner

 

(a)          (i)             The sums of money required to finance the business
and affairs of the Partnership shall be derived from the Capital Contributions
made to the Partnership by the Partners as set forth in Section 4.1 and from
funds generated from the operation and business of the Partnership, including
rents and distributions directly or indirectly received by the Partnership from
any Subsidiary.

 

(ii)           If additional financing is needed from sources other than as set
forth in Section 4.2(a)(i) for any reason, the General Partner may, in its sole
and absolute discretion, in such amounts and at such times as it solely shall
determine to be necessary or appropriate,

 

(A)         cause the Partnership to issue additional Partnership Interests and
admit additional Limited Partners to the Partnership in accordance with Section
4.3;

 

(B)         make additional Capital Contributions to the Partnership (subject to
the provisions of Section 4.2(b));

 

(C)         cause the Partnership to borrow money, enter into loan arrangements,
issue debt securities, obtain letters of credit or otherwise borrow money on a
secured or unsecured basis;

 

(D)         make a loan or loans to the Partnership (subject to Section 4.2(b));
or

 

(E)         sell any assets or properties directly or indirectly owned by the
Partnership.

 

(iii)          In no event shall any Limited Partners be required to make any
additional Capital Contributions or any loan to, or otherwise provide any
financial accommodation for the benefit of, the Partnership.

 

(b)           The Initial Limited Partner shall not issue any debt securities,
any preferred stock or any common stock (including additional Common Stock
(other than (i) as payment of the Common Stock Amount, (ii) in connection with
the conversion or exchange of securities of the Initial Limited Partner solely
in conversion or exchange for other securities of the Initial Limited Partner or
(iii) in connection with an acquisition of Partnership Units or a property or
other asset to be owned, directly or indirectly, by the Initial Limited Partner
if the General Partner determines that such acquisition is in the best interests
of the Partnership)) or rights, options, warrants or convertible, exercisable or
exchangeable securities containing the right to subscribe for or purchase any of
the foregoing (collectively, “Securities”), other than to all holders of Common
Stock, unless the Initial Limited Partner shall:

 

 30 

 

 

(i)            in the case of debt Securities, lend to the Partnership the
proceeds of or consideration received for such Securities on the same terms and
conditions, including interest rate and repayment schedule, as shall be
applicable with respect to or incurred in connection with the issuance of such
Securities and the proceeds of, or consideration received from, any subsequent
exercise, exchange or conversion thereof (if applicable);

 

(ii)           in the case of equity Securities senior or junior to the Common
Stock as to dividends and distributions on liquidation, contribute to the
Partnership the proceeds of or consideration (including any property or other
non-cash assets) received for such Securities and the proceeds of, or
consideration received from, any subsequent exercise, exchange or conversion
thereof (if applicable), and receive from the Partnership, interests in the
Partnership in consideration therefor with the same terms and conditions,
including dividend, dividend priority and liquidation preference, as are
applicable to such Securities; and

 

(iii)          in the case of Common Stock or other equity Securities on a
parity with the Common Stock as to dividends and distributions on liquidation
(including Common Stock or other Securities granted as a stock award to
directors and officers of the Initial Limited Partner or directors, officers or
employees of its Affiliates in consideration for services or future services,
and Common Stock issued pursuant to a dividend reinvestment plan or issued to
enable the Initial Limited Partner to make distributions to satisfy the REIT
Requirements), contribute to the Partnership the proceeds of or consideration
(including any property or other non-cash assets, including services) received
for such Securities and the proceeds of, or consideration received from, any
subsequent exercise, exchange or conversion thereof (if applicable), and receive
from the Partnership a number of additional Partnership Units in consideration
therefor equal to the product of

 

(A)         the number of shares of Common Stock or other equity Securities
issued by the Initial Limited Partner, multiplied by

 

(B)         a fraction the numerator of which is one and the denominator of
which is the Exchange Factor in effect on the date of such contribution.

 

 31 

 

 

4.3Issuance of Additional Partnership Interests; Admission of Additional Limited
Partners

 

(a)           In addition to any Partnership Interests issuable by the
Partnership pursuant to Section 4.2, the General Partner is authorized to cause
the Partnership to issue additional Partnership Interests (or options therefore)
in the form of Partnership Units or other Partnership Interests in one or more
series or classes, or in one or more series of any such class senior, on a
parity with, or junior to the Partnership Units to any Persons at any time or
from time to time, on such terms and conditions, as the General Partner shall
establish in each case in its sole and absolute discretion subject to Delaware
law, including (i) the allocations of items of Partnership income, gain, loss,
deduction and credit to each class or series of Partnership Interests, (ii) the
right of each class or series of Partnership Interests to share in Partnership
distributions, and (iii) the rights of each class or series of Partnership
Interest upon dissolution and liquidation of the Partnership; provided, however,
that, no such Partnership Interests shall be issued to the General Partner or
the Initial Limited Partner unless either (A) the Partnership Interests are
issued in connection with the grant, award, or issuance of Common Stock or other
equity interests in the Initial Limited Partner having designations, preferences
and other rights such that the economic interests attributable to such Common
Stock or other equity interests are substantially similar to the designations,
preferences and other rights (except voting rights) of the Partnership Interests
issued to the Initial Limited Partner in accordance with this Section 4.3(a) or
(B) the additional Partnership Interests are issued to all Partners holding
Partnership Interests in the same class in proportion to their respective
Percentage Interests in such class, without any approval being required from any
Limited Partner or any other Person; provided further, however, that:

 

(i)          such issuance does not cause the Partnership to become, with
respect to any employee benefit plan subject to Title I of ERISA or Section 4975
of the Code, a “party in interest” (as defined in Section 3(14) of ERISA) or a
“disqualified person” (as defined in Section 4975(e) of the Code); and

 

(ii)           such issuance would not cause any portion of the assets of the
Partnership to constitute assets of any employee benefit plan pursuant to
Section 2510.3-101 of the regulations of the United States Department of Labor
as modified by Section 3(42) of ERISA.

 

(b)           Subject to the limitations set forth in Section 4.3(a), the
General Partner may take such steps as it, in its sole and absolute discretion,
deems necessary or appropriate to admit any Person as a Limited Partner of the
Partnership or to issue any Partnership Interests, including amending the
Certificate, the Register or any other provision of this Agreement.

 

4.4Contribution of Proceeds of Issuance of Common Stock

 

In connection with any Offering, grant, award, or issuance of Common Stock or
securities, rights, options, warrants or convertible or exchangeable securities
pursuant to Section 4.2, the Initial Limited Partner shall make aggregate
Capital Contributions to the Partnership of the proceeds raised in connection
with such Offering, grant, award, or issuance, including any property acquired
by the Initial Limited Partner pursuant to a merger or contribution agreement in
exchange for Common Stock; provided, however, that if the proceeds actually
received by the Initial Limited Partner are less than the gross proceeds of such
Offering, grant, award, or issuance as a result of any underwriter’s discount,
commission, or fee or other expenses paid or incurred in connection with such
Offering, grant, award, or issuance, then the Initial Limited Partner shall make
a Capital Contribution to the Partnership in the amount equal to the sum of (i)
the net proceeds of such issuance plus (ii) an intangible asset in an amount
equal to the capitalized costs of the Initial Limited Partner relating to such
issuance of Common Stock. Upon any such Capital Contribution by the Initial
Limited Partner, the Capital Account of the Initial Limited Partner shall be
increased by the amount of its Capital Contribution as described in the previous
sentence.

 

 32 

 

 

4.5Equity Incentive Plans

 

Nothing in this Agreement shall be construed or applied to preclude or restrain
the Initial Limited Partner or the General Partner from adopting, modifying or
terminating equity incentive plans for the benefit of employees, directors or
other business associates of the Initial Limited Partner, the Partnership or any
of their Affiliates or from issuing Common Stock, any other class or series of
stock of the Initial Limited Partner or New Securities pursuant to any such
plans. The General Partner or the Initial Limited Partner, as applicable, may
implement such plans and any actions taken under such plans (such as the grant
or exercise of options to acquire Common Stock, or the issuance of restricted
Common Stock), whether taken with respect to or by an employee or other service
provider of the Initial Limited Partner, the Partnership or its Subsidiaries, in
a manner determined by the General Partner or Initial Limited Partner, as
applicable, which may be set forth in plan implementation guidelines that the
General Partner or Initial Limited Partner, as applicable, may establish or
amend from time to time. The Partners acknowledge and agree that, in the event
that any such plan is adopted, modified or terminated by the General Partner or
the Initial Limited Partner, or for any other reason as determined by the
General Partner, amendments to this Section 4.5 may become necessary or
advisable, any approval or Consent to any such amendments requested by the
General Partner shall be deemed granted by the Limited Partners. The Partnership
is expressly authorized to issue Partnership Units (i) in accordance with the
terms of any such equity incentive plans, or (ii) in an amount equal to the
number of shares of Common Stock or other class or series of stock of the
Initial Limited Partner or New Securities issued pursuant to any such equity
incentive plans, without any further act, approval or vote of any Partner or any
other Persons.

 

4.6Repurchase of Common Stock

 

(a)           If the Initial Limited Partner shall elect to purchase from its
stockholders Common Stock for the purpose of delivering such Common Stock to
satisfy an obligation under any dividend reinvestment plan adopted by the
Initial Limited Partner, any employee stock purchase plan adopted by the Initial
Limited Partner, or for any other purpose, the purchase price paid by the
Initial Limited Partner for such Common Stock and any other expenses incurred by
the Initial Limited Partner in connection with such purchase shall be considered
expenses of the Partnership and shall be reimbursed to the Initial Limited
Partner, subject to the condition that:

 

(i)            if such Common Stock subsequently is to be sold by the Initial
Limited Partner, the Initial Limited Partner shall pay to the Partnership any
proceeds received by the Initial Limited Partner from the sale of such Common
Stock (provided that an exchange of Common Stock for Partnership Units pursuant
to Section 15.1(b) would not be considered a sale for such purposes); and

 

(ii)           if such Common Stock is not re-transferred by the Initial Limited
Partner within 30 days after the purchase thereof, the Initial Limited Partner
shall cause the Partnership to cancel a number of Partnership Units held by the
Initial Limited Partner (as applicable) equal to the product of

 

(A)         the number of shares of such Common Stock, multiplied by

 

 33 

 

 

(B)         a fraction, the numerator of which is one and the denominator of
which is the Exchange Factor in effect on the date of such cancellation.

 

(b)           If the Initial Limited Partner purchases shares of Common Stock
from the Trust (as from time to time defined in the Articles of Incorporation),
the Partnership will purchase from the Initial Limited Partner a number of
Partnership Units, at a price per Partnership Unit equal to the price per share
of Common Stock paid by the Initial Limited Partner, equal to the product of

 

(i) the number of shares of Common Stock purchased by the Initial Limited
Partner from the Trust, multiplied by

 

(ii) a fraction, the numerator of which is one and the denominator of which is
the Exchange Factor in effect on the date of such purchase.

 

4.7No Third-Party Beneficiary

 

No creditor or other third party having dealings with the Partnership shall have
the right to enforce the right or obligations of any Partner to make Capital
Contributions or loans or to pursue any other right or remedy hereunder or at
law or in equity, it being understood and agreed that the provisions of this
Agreement shall be solely for the benefit of, and may be enforced solely by, the
parties hereto and their respective successors and assigns.

 

4.8No Interest; No Return

 

(a)           No Partner shall be entitled to interest on its Capital
Contribution or on such Partner’s Capital Account.

 

(b)           Except as provided herein or by law, no Partner shall have any
right to demand or receive the return of its Capital Contribution from the
Partnership.

 

4.9No Preemptive Rights.

 

Subject to any preemptive rights that may be granted pursuant to Section 4.3
hereof, no Person shall have any preemptive or other similar right with respect
to

 

(a)           additional Capital Contributions or loans to the Partnership; or

 

(b)           issuance or sale of any Partnership Units or other Partnership
Interests.

 

Article 5
DISTRIBUTIONS

 

5.1Distributions

 

(a)           Subject to the provisions of Sections 5.3, 5.4, 12.2(c) and 13.2,
the General Partner shall cause the Partnership to distribute, at such times as
the General Partner shall determine (each a “Distribution Date”), an amount of
Available Cash, determined by the General Partner in its sole discretion to the
Partners holding GP Units, OP Units and/or Class B Units who are Partners on the
applicable Partnership Record Date, in accordance with each such Partner’s
respective Percentage Interest.

 

 34 

 

 

(b)           In no event may any Partner receive a distribution pursuant to
Section 5.1(a) with respect to a Partnership Unit if such Partner is entitled to
receive a distribution with respect to Common Stock for which such a Partnership
Unit has been exchanged.

 

5.2Qualification of the Initial Limited Partner as a REIT

 

The General Partner shall use its best efforts to cause the Partnership to
distribute sufficient amounts under this Article 5 to enable the Initial Limited
Partner to pay dividends to the Stockholders that will enable the Initial
Limited Partner to

 

(a)          satisfy the requirements for qualification as a REIT under the Code
and Regulations (“REIT Requirements”), and

 

(b)          minimize any federal income or excise tax liability;

 

provided, however, that the General Partner shall not be bound to comply with
this covenant to the extent such distributions would violate applicable Delaware
law.

 

5.3Withholding

 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 hereof with respect to any allocation, payment or
distribution to the Partners or Assignees shall be treated as amounts
distributed to the Partners or Assignees pursuant to Section 5.1 for all
purposes under this Agreement.

 

5.4Additional Partnership Interests

 

If the Partnership issues Partnership Interests in accordance with Section 4.2,
4.3 or 4.5, the distribution priorities set forth in Section 5.1 shall be
amended, as necessary, to reflect the distribution priority of such Partnership
Interests and corresponding amendments shall be made to the provisions of
Exhibit A.

 

5.5Distributions in Kind

 

Except as expressly provided herein, no right is given to any Partner to demand
and receive property other than cash as provided in this Agreement. The General
Partner may determine, in its sole and absolute discretion, to cause the
Partnership to make a distribution in kind of Partnership assets to the
Partners, and such assets shall be distributed in such a fashion as to ensure
that the fair market value is distributed and allocated in accordance with
Articles 5, 6 and 10 hereof; provided, however, that the General Partner shall
not cause the Partnership to make a distribution in kind to any Partner unless
the Partner has been given 90 days prior written notice of such distribution.

 

 35 

 

 

5.6Distributions Upon Liquidation

 

Notwithstanding the other provisions of this Article 5, net proceeds from a
Terminating Capital Transaction, and any other cash received or reductions in
reserves made after commencement of the liquidation of the Partnership, shall be
distributed to the Holders in accordance with Section 13.2 hereof.

 

Article 6
ALLOCATIONS

 

6.1Allocations

 

The Net Income, Net Loss and other Partnership items shall be allocated pursuant
to the provisions of Exhibit A.

 

6.2Revisions to Allocations to Reflect Issuance of Partnership Interests

 

If the Partnership issues Partnership Interests to the General Partner, the
Initial Limited Partner or any additional Limited Partner pursuant to Article 4,
the General Partner shall make such revisions to this Article 6 and Exhibit A as
it deems necessary to reflect the terms of the issuance of such Partnership
Interests, including making preferential allocations to classes of Partnership
Interests that are entitled thereto. Such revisions shall not require the
consent or approval of any other Partner.

 

Article 7
MANAGEMENT AND OPERATIONS OF BUSINESS

 

7.1Management

 

(a)           (i)            Except as otherwise expressly provided in this
Agreement, full, complete and exclusive discretion to manage and control the
business and affairs of the Partnership are and shall be vested in the General
Partner, and no Limited Partner (in its capacity as such) shall have any right
or obligation to participate in or exercise control or management power over the
business and affairs of the Partnership or any liability in connection with the
General Partner’s exercise of such control or management power.

 

(ii)           The General Partner may not be removed by the Limited Partners
with or without cause.

 

(iii)          In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or which are granted to
the General Partner under any other provision of this Agreement, the General
Partner, subject to Section 7.11 and Article 11 (as applicable), shall have full
power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 hereof and to effectuate the purposes set forth in Section 3.1
hereof, including:

 

 36 

 

 

(A)         (1)         the making of any expenditures, the lending or borrowing
of money, including making prepayments on loans and borrowing money to permit
the Partnership to make distributions to its Partners in such amounts as will
permit the Initial Limited Partner (so long as the Initial Limited Partner
qualifies as a REIT) to avoid the payment of any federal income tax (including,
for this purpose, any excise tax pursuant to Section 4981 of the Code) and to
make distributions to its Stockholders in amounts sufficient to permit the
Initial Limited Partner to maintain REIT status,

 

(2)         the assumption or guarantee of, or other contracting for,
indebtedness and other liabilities,

 

(3)         the issuance of evidence of indebtedness (including the securing of
the same by deed, mortgage, deed of trust or other lien or encumbrance on the
Partnership’s assets), and

 

(4)         the incurring of any obligations it deems necessary for the conduct
of the activities of the Partnership, including the payment of all expenses
associated with the General Partner;

 

(B)         the acquisition, purchase, ownership, operating, leasing and
disposition of any Real Property and any other property or assets, including
mortgages and real estate-related notes, whether directly or indirectly;

 

(C)         the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership or the General Partner;

 

(D)         subject to Article 11, the acquisition, disposition, mortgage,
pledge, encumbrance, hypothecation or exchange of all or substantially all of
the assets of the Partnership (including the exercise or grant of any
conversion, option, privilege, or subscription right or other right available in
connection with any assets at any time held by the Partnership) or the merger,
consolidation or other combination (each a “Business Combination”) of the
Partnership with or into another Entity on such terms as the General Partner
deems proper;

 

(E)         the use of the assets of the Partnership (including cash on hand)
for any purpose consistent with the terms of this Agreement and on any terms it
sees fit, including,

 

(1)         the financing of the conduct of the operations of the Initial
Limited Partner, the Partnership or any of the Partnership’s Subsidiaries,

 

(2)         the lending of funds to other Persons (including the Subsidiaries of
the Partnership and/or the Initial Limited Partner) and the repayment of
obligations of the Partnership and its Subsidiaries and any other Person in
which it has an equity investment, and

 

 37 

 

 

(3)         the making of capital contributions to its Subsidiaries;

 

(F)         the expansion, development, redevelopment, construction, leasing,
repair, rehabilitation, repositioning, alteration, demolition or improvement of
any property in which the Partnership or any Subsidiary of the Partnership owns
an interest;

 

(G)         the negotiation, execution, and performance of any contracts,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;

 

(H)         the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

 

(I)         holding, managing, investing and reinvesting cash and other assets
of the Partnership;

 

(J)         the collection and receipt of revenues and income of the
Partnership;

 

(K)         the establishment of one or more divisions of the Partnership, the
selection and dismissal of employees of the Partnership (including employees
having titles such as “president”, “vice president”, “secretary” and “treasurer”
of the Partnership), and agents, outside attorneys, accountants, consultants and
contractors of the Partnership, and the determination of their compensation and
other terms of employment or engagement;

 

(L)         the maintenance of such insurance for the benefit of the Partnership
and the Partners and directors and officers thereof as it deems necessary or
appropriate;

 

(M)         the formation of, or acquisition of an interest (including
non-voting interests in entities controlled by Affiliates of the Partnership or
third parties) in, and the contribution of property to, any further Entities or
other relationships that it deems desirable, including the acquisition of
interests in, and the contributions of funds or property to, or making of loans
to, its Subsidiaries and any other Person from time to time, or the incurrence
of indebtedness on behalf of such Persons or the guarantee of the obligations of
such Persons; provided, however, that as long as the Initial Limited Partner has
determined to elect to qualify as a REIT or to continue to qualify as a REIT,
the Partnership may not engage in any such formation, acquisition or
contribution that would cause the Initial Limited Partner to fail to qualify as
a REIT;

 

 38 

 

 

(N)         the control of any matters affecting the rights and obligations of
the Partnership, including

 

(1)         the settlement, compromise, submission to arbitration or any other
form of dispute resolution, or abandonment of, any claim, cause of action,
liability, debt or damages, due or owing to or from the Partnership,

 

(2)         the commencement or defense of suits, legal proceedings,
administrative proceedings, arbitration or other forms of dispute resolution,
and

 

(3)         the representation of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurring of legal expenses, and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;

 

(O)         the undertaking of any action in connection with the Partnership’s
direct or indirect investment in its Subsidiaries or any other Person (including
the contribution or loan of funds by the Partnership to such Persons);

 

(P)         the determination of the fair market value of any Partnership
property distributed in kind using such reasonable method of valuation as the
General Partner may adopt; provided, however, that such methods are otherwise
consistent with the requirements of this Agreement;

 

(Q)         the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;

 

(R)         the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

 

(S)         the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of any Person in which the Partnership does not have
an interest pursuant to contractual or other arrangements with such Person;

 

(T)         the making, execution and delivery of any and all deeds, leases,
notes, mortgages, deeds of trust, security agreements, conveyances, contracts,
guarantees, warranties, indemnities, waivers, releases or legal instruments or
agreements in writing necessary or appropriate, in the judgment of the General
Partner, for the accomplishment of any of the foregoing;

 

 39 

 

 

(U)         the issuance of additional Partnership Units in connection with
Capital Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof;

 

(V)         the authorization, issuance, sale, redemption or purchase of any
Partnership Units or any securities of the Partnership;

 

(W)         the opening of bank accounts on behalf of, and in the name of, the
Partnership and its Subsidiaries;

 

(X)         the updating of the Register to reflect accurately at all times the
Capital Contributions and Percentage Interests of the Partners as the same are
adjusted from time to time to the extent necessary to reflect redemptions,
Capital Contributions, the issuance of Partnership Units, the admission of any
Additional Limited Partner or any Substituted Limited Partner or otherwise,
which updating, notwithstanding anything in this Agreement to the contrary,
shall not be deemed an amendment of this Agreement, as long as the matter or
event being reflected in the Register otherwise is authorized by this Agreement;
and

 

(Y)          the amendment of this Agreement to reflect such changes as are
reasonably necessary or appropriate for the General Partner or the Partnership
to comply with, or reasonably allocate the burden of any Partnership-level
assessments under the BBA Rules.

 

(b)          Each of the Limited Partners agree that, subject to Article 7 and
Article 11, the General Partner is authorized to execute, deliver and perform
the above-mentioned agreements and transactions on behalf of the Partnership
without any further act, approval or vote of the Partners, notwithstanding any
other provision of this Agreement to the fullest extent permitted under the Act
or other applicable law, rule or regulation.

 

(c)           At all times from and after the date hereof, the General Partner
at the expense of the Partnership, may or may not, cause the Partnership to
obtain and maintain

 

(i)          casualty, liability and other insurance on the properties of the
Partnership;

 

(ii)         liability insurance for the Indemnitees hereunder; and

 

(iii)        such other insurance as the General Partner, in its sole and
absolute discretion, determines to be appropriate and reasonable.

 

(d)          The General Partner may cause the Partnership to establish and
maintain at any and all times working capital accounts and other cash or similar
balances in such amount as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.

 

 40 

 

 

(e)           (i)          Except as otherwise required by the Tax Protection
Agreement or any other written agreement between the General Partner or the
Partnership and any Partner, in exercising its authority under this Agreement,
the General Partner may, but shall be under no obligation to, take into account
the tax consequences to any Partner (including the General Partner) of any
action taken (or not taken) by it. Except as otherwise required by the Tax
Protection Agreement or any other written agreement between the General Partner
or the Partnership and any Partner, the General Partner and the Partnership
shall not have liability to any Limited Partner for monetary damages or
otherwise for losses sustained, liabilities incurred or benefits not derived by
such Limited Partner in connection with such decisions; provided, that the
General Partner has acted in good faith pursuant to its authority under this
Agreement.

 

(ii)         Except as otherwise required by the Tax Protection Agreement or any
other written agreement between the General Partner or the Partnership and any
Partner, the General Partner and the Partnership shall not have liability to any
Limited Partner under any circumstances as a result of an income tax liability
incurred by such Limited Partner as a result of an action (or inaction) by the
General Partner taken pursuant to its authority under and in accordance with
this Agreement.

 

7.2Certificate of Limited Partnership

 

(a)           The General Partner and the Initial Limited Partner have
previously filed the Certificate with the Secretary of State of Delaware as
required by the Act.

 

(b)          (i)            The General Partner shall use all reasonable efforts
to cause to be filed such other certificates or documents as may be reasonable
and necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability) in the State of Delaware and any other state,
or the District of Columbia, in which the Partnership may elect to do business
or own property.

 

(ii)           To the extent that such action is determined by the General
Partner to be reasonable and necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate and do all of the things
to maintain the Partnership as a limited partnership (or a partnership in which
the limited partners have limited liability) under the laws of the State of
Delaware and each other state, or the District of Columbia, in which the
Partnership may elect to do business or own property.

 

(iii)          The General Partner shall not be required, before or after
filing, to deliver or mail a copy of the Certificate or any amendment thereto to
any Limited Partner.

 

7.3Reimbursement of the General Partner

 

(a)           Except as provided in this Section 7.3 and elsewhere in this
Agreement (including the provisions of Articles 5 and 6 regarding distributions,
payments, and allocations to which it may be entitled), the General Partner
shall not be compensated for its services as general partner of the Partnership.

 

 41 

 

 

(b)          (i)            The Partnership shall be responsible for and shall
pay all expenses relating to the Partnership’s organization, the ownership of
its assets and its operations. Subject to Section 15.14, the General Partner
shall be reimbursed on a monthly basis, or such other basis as it may determine
in its sole and absolute discretion, for all expenses that it incurs on behalf
of the Partnership relating to the ownership and operation of the Partnership’s
assets, or for the benefit of the Partnership, including (i) all expenses
associated with compliance by the General Partner and the Initial Limited
Partner, with laws, rules and regulations promulgated by any regulatory body,
(ii) expenses related to the operations of the General Partner and the Initial
Limited Partner and to the management and administration of any Subsidiaries of
the General Partner, the Initial Limited Partner or the Partnership or
Affiliates of the Partnership, such as auditing expenses and filing fees and any
and all salaries, compensation and expenses of officers and employees of the
General Partner and the Initial Limited Partner (including, without limitation,
payments under future compensation plans, of the General Partner or the Initial
Limited Partner that may provide for stock units, or phantom stock, pursuant to
which employees of the General Partner, the Initial Limited Partner or the
Partnership will receive payments based upon dividends or on the value of share
of Common Stock), (iii) director or manager fees and expenses of the General
Partner, the Initial Limited Partner or their Affiliates, or (iv) all costs and
expenses of the Initial Limited Partner being a public company, including costs
of filings with the SEC, reports and other distributions to its stockholders;
provided, however, that the amount of any such reimbursement shall be reduced by
any interest earned by the General Partner with respect to bank accounts or
other instruments or accounts held by it in its name.

 

(ii)           Such reimbursement shall be in addition to any reimbursement made
as a result of indemnification pursuant to Section 7.6 hereof.

 

(iii)          The General Partner shall determine in good faith the amount of
expenses incurred by it and the Initial Limited Partner related to the ownership
and operation of, or for the benefit of, the Partnership. If certain expenses
are incurred for the benefit of the Partnership and other entities (including
the General Partner and/or the Initial Limited Partner), such expenses will be
allocated to the Partnership and such other entities in such a manner as the
General Partner in its reasonable discretion deems fair and reasonable. All
payments and reimbursements hereunder shall be characterized for federal income
tax purposes as expenses of the Partnership incurred on its behalf, and not as
expenses of the General Partner or the Initial Limited Partner.

 

(c)          (i)             Expenses incurred by the General Partner relating
to the organization or reorganization of the Partnership, the General Partner
and the Initial Limited Partner, the issuance of Common Stock, Preferred Stock,
Funding Debt or New Securities in connection with an Offering and any issuance
of additional Partnership Interests, Common Stock or rights, options, warrants,
or convertible or exchangeable securities pursuant to Section 4.2 hereof and all
costs and expenses associated with the preparation and filing of any periodic
reports by the General Partner or the Initial Limited Partner under federal,
state or local laws or regulations (including all costs, expenses, damages, and
other payments resulting from or arising in connection with litigation related
to any of the foregoing) are primarily obligations of the Partnership.

 

(ii)           Subject to Section 15.14, to the extent the General Partner pays
or incurs such expenses, the General Partner shall be reimbursed for such
expenses.

 

(d)           If and to the extent any reimbursements to the General Partner
pursuant to this Section 7.3 constitute gross income to the General Partner (as
opposed to the repayment of advances made on behalf of the Partnership), such
amounts shall constitute guaranteed payments within the meaning of Section
707(c) of the Code, shall be treated consistently therewith by the Partnership
and all Partners, and shall not be treated as distributions for purposes of
computing the Partners’ Capital Accounts.

 

 42 

 

 

7.4Outside Activities of the General Partner and the Initial Limited Partner

 

(a)           Neither the General Partner nor the Initial Limited Partner shall
directly or indirectly enter into or conduct any business, other than in
connection with, (a) the ownership, acquisition and disposition of Partnership
Interests, (b) with respect to the General Partner, the management of the
business and affairs of the Partnership, (c) with respect to the Initial Limited
Partner, the operation of the Initial Limited Partner as a reporting company
with a class (or classes) of securities registered under the Exchange Act, (d)
with respect to the Initial Limited Partner, its operations as a REIT, (e) with
respect to the Initial Limited Partner, the offering, sale, syndication, private
placement or public offering of stock, bonds, securities or other interests, (f)
financing or refinancing of any type related to the Partnership or its assets or
activities, and (g) such activities as are incidental thereto; provided,
however, that, except as otherwise provided herein, any funds raised by the
Initial Limited Partner pursuant to the preceding clauses (e) and (f) shall be
made available to the Partnership, whether as Capital Contributions, loans or
otherwise, as appropriate, and, provided, further that each of the General
Partner and the Initial Limited Partner may, in its sole and absolute
discretion, from time to time hold or acquire Properties in its own name or
otherwise other than through the Partnership so long as the General Partner or
the Initial Limited Partner, as applicable, takes commercially reasonable
measures to ensure that the economic benefits and burdens of such Property are
otherwise vested in the Partnership, through assignment, mortgage loan or
otherwise or, if it is not commercially reasonable to vest such economic
interests in the Partnership, the Partners shall negotiate in good faith to
amend this Agreement, including, without limitation, the definition of “Exchange
Factor,” to reflect such activities and the direct ownership of assets by the
General Partner or the Initial Limited Partner, as applicable. Nothing contained
herein shall be deemed to prohibit the General Partner or the Initial Partner
from executing guarantees of the Partnership’s Debt. Notwithstanding the
foregoing, the General Partner or the Initial Limited Partner may acquire
Properties in exchange for shares of Common Stock, other shares of capital stock
or New Securities, or cash, in each case solely to the extent such Properties
(or interests therein) are contributed by the General Partner or the Initial
Limited Partner, as applicable, to the Partnership, pursuant to the terms
described in Section 4.3, except no such contribution shall be required to the
extent the Properties acquired by the General Partner or the Initial Limited
Partner, as applicable, are direct or indirect interests in Partnership
Interests. If, at any time, the General Partner or the Initial Limited Partner
acquires material assets (other than on behalf of the Partnership), to the
extent reasonably determined by the General Partner to be necessary, the
definition of “Exchange Factor” shall be adjusted, as reasonably agreed to by
the General Partner and the other Limited Partners, to reflect such acquisition
of material assets by the General Partner or the Initial Limited Partner, as
applicable. The General Partner’s General Partner Interest in the Partnership,
the Initial Limited Partner’s Limited Partner Interest in the Partnership, a
minority interest in any Subsidiary of the Partnership that the General Partner
or the Initial Limited Partner holds in order to maintain such Subsidiary’s
status as a partnership for federal income tax purposes or otherwise, Properties
that meet the requirements of this Section 7.5(a) (and prior to their
contribution to the Partnership pursuant to Section 4.3), interests in such
short-term liquid investments, bank accounts or similar instruments as the
General Partner deems necessary to carry out the General Partner’s and the
Initial Limited Partner’s responsibilities contemplated under this Agreement and
the Articles of Incorporation, and interests in Disregarded Entities with
respect to the General Partner or the Initial Limited Partner which hold any of
the foregoing, are interests which the General Partner and the Initial Limited
Partner are permitted to acquire and hold for purposes of this Section 7.5(a).
Nothing in this Agreement shall limit, or be deemed to limit, the ability of the
Initial Limited Partner or its Subsidiaries to act as an advisor to, or manage
the day-to-day activities and investment strategy of, Phillips Edison Grocery
Center REIT II, Inc., Phillips Edison Grocery Center REIT III, Inc. or their
respective Affiliates, or to provide similar services to other Persons from time
to time in the sole discretion of the Initial Limited Partner.

 

 43 

 

 

(b)           The General Partner and any Affiliates of the General Partner may
acquire Limited Partner Interests and shall be entitled to exercise all rights
of a Limited Partner relating to such Limited Partner Interests.

 

7.5Contracts with Affiliates

 

(a)          (i)             The Partnership may lend or contribute funds or
other assets to its Subsidiaries or other Persons in which it has an equity
investment and such Subsidiaries and Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner.

 

(ii)           The foregoing authority shall not create any right or benefit in
favor of any Subsidiary or any other Person.

 

(b)           Except as provided in Section 7.4, the Partnership may Transfer
assets to Entities in which it is or thereby becomes a participant upon such
terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion, may
determine.

 

(c)           Except as expressly permitted by this Agreement, neither the
Initial Limited Partner nor any of its Affiliates shall sell, Transfer or convey
any property to, or purchase any property from, the Partnership, directly or
indirectly, except pursuant to transactions that are determined by the General
Partner in good faith to be fair and reasonable.

 

(d)           The General Partner, in its sole and absolute discretion and
without the approval of the Limited Partners, may propose and adopt, on behalf
of the Partnership, employee benefit plans, stock option plans, and similar
plans funded by the Partnership for the benefit of employees of the Partnership,
the Initial Limited Partner, any Subsidiaries of the Partnership or any
Affiliate of any of them in respect of services performed, directly or
indirectly, for the benefit of the Partnership, the Initial Limited Partner, any
Subsidiaries of the Partnership or any Affiliate of any of them.

 

(e)           The General Partner is expressly authorized to enter into, in the
name and on behalf of the Partnership, a “right of first opportunity” or “right
of first offer” arrangement, non-competition agreements and other conflict
avoidance agreements with various Affiliates of the Partnership and the General
Partner, on such terms as the General Partner, in its sole and absolute
discretion, believes are advisable.

 

 44 

 

 

7.6Indemnification

 

(a)           (i)Subject to Section 15.14, to the fullest extent permitted by
applicable law, the Partnership shall indemnify each Indemnitee from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including reasonable attorney’s fees and other legal fees and expenses),
judgments, fines, settlements and other amounts arising from any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, whether by or in the right of the Partnership or otherwise
(subject to (y) below) that relate to the operations of the Partnership or the
Initial Limited Partner (“Actions”) as set forth in this Agreement in which such
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise; provided, however, that the Partnership shall not indemnify an
Indemnitee (i) if the act or omission of the Indemnitee was material to the
matter giving rise to the Action and either was committed in bad faith or was
the result of active and deliberate dishonesty; (ii) in the case of any criminal
proceeding, if the Indemnitee had reasonable cause to believe that the act or
omission was unlawful; or (iii) for any loss resulting from any transaction for
which such Indemnitee actually received an improper personal benefit in money,
property or services or otherwise in violation or breach of any provision of
this Agreement; and provided, further, that no payments pursuant to this
Agreement shall be made by the Partnership (x) to indemnify or advance expenses
to any Indemnitee with respect to any Action initiated or brought voluntarily by
such Indemnitee (and not by way of defense) unless (I) approved or authorized by
the General Partner or (II) incurred to establish or enforce such Indemnitee’s
right to indemnification under this Agreement, (y) to advance expenses in
connection with one or more Actions or claims brought by or in the right of the
Partnership or (z) to indemnify an Indemnitee in connection with one or more
Actions involving such Indemnitee if such Indemnitee is found liable to the
Partnership with respect to such claim or Action. If Indemnitee is entitled to
indemnification hereunder with respect to one or more but less than all claims,
issues or matters in any Action, the Partnership shall provide indemnification
hereunder in connection with each such claim, issue or matter, allocated on a
reasonable and proportionate basis.

 

(ii)           Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guaranty or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including
any indebtedness which the Partnership or any Subsidiary of the Partnership has
assumed or taken subject to), and the General Partner is hereby authorized and
empowered, in its sole and absolute discretion on behalf of the Partnership, to
enter into one or more indemnity agreements consistent with the provisions of
this Section 7.6 in favor of any Indemnitee having or potentially having
liability for any such indebtedness. It is the intention of this Section 7.6(a)
that the Partnership indemnify each Indemnitee to the fullest extent permitted
by law and this Agreement. The termination of any proceeding by judgment, order
or settlement does not create a presumption that the Indemnitee did not meet the
requisite standard of conduct set forth in this Section 7.6(a). The termination
of any proceeding by conviction of an Indemnitee or upon a plea of nolo
contendere or its equivalent by an Indemnitee, or an entry of an order of
probation against an Indemnitee prior to judgment, does not create a presumption
that such Indemnitee acted in a manner contrary to that specified in this
Section 7.6(a) with respect to the subject matter of such proceeding. Any
indemnification pursuant to this Section 7.6 shall be made only out of the
assets of the Partnership, and neither the General Partner nor any other holder
shall have any obligation to pay or otherwise satisfy such indemnification
obligation or to contribute to the capital of the Partnership or otherwise
provide funds to enable the Partnership to fund its obligations under this
Section 7.6.

 

 45 

 

 

(iii)          Any indemnification pursuant to this Section 7.6 shall be made
only out of the assets of the Partnership, and neither the General Partner nor
any Limited Partner shall have any obligation to contribute to the capital of
the Partnership, or otherwise provide funds, to enable the Partnership to fund
its obligations under this Section 7.6.

 

(b)           Subject to Section 15.14, to the fullest extent permitted by law,
expenses incurred by an Indemnitee who is a party to a proceeding or otherwise
subject to or the focus of or is involved in any Action shall be paid or
reimbursed by the Partnership as incurred by the Indemnitee in advance of the
final disposition of the Action upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in Section 7.7(b) has been met, and (ii) a written undertaking by or
on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

(c)           The indemnification provided by this Section 7.6 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity and shall inure to the benefit of the heirs, successors,
assigns and administrators of the Indemnitee unless otherwise provided in a
written agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.

 

(d)           The Partnership may, but shall not be obligated to, purchase and
maintain insurance, on behalf of any of the Indemnitees and such other Persons
as the General Partner shall determine, against any liability that may be
asserted against or expenses that may be incurred by such Person in connection
with the Partnership’s activities, regardless of whether the Partnership would
have the power to indemnify such Person against such liability under the
provisions of this Agreement.

 

(e)           Any liabilities which an Indemnitee incurs as a result of acting
on behalf of the Partnership, the General Partner or the Initial Limited Partner
(whether as a fiduciary or otherwise) in connection with the operation,
administration or maintenance of an employee benefit plan or any related trust
or funding mechanism (whether such liabilities are in the form of excise taxes
assessed by the IRS, penalties assessed by the U.S. Department of Labor,
restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise) shall be treated as liabilities or judgments or fines under this
Section 7.6, unless such liabilities arise as a result of (i) an act or omission
of such Indemnitee that was material to the matter giving rise to the Action and
either was committed in bad faith or was the result of active and deliberate
dishonesty; (ii) in the case of any criminal proceeding, an act or omission that
such Indemnitee had reasonable cause to believe was unlawful, or (iii) any
transaction in which such Indemnitee actually received an improper personal
benefit in violation or breach of any provision of this Agreement.

 

 46 

 

 

(f)            In no event may an Indemnitee subject any of the Partners (other
than the General Partner) to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

(g)           An Indemnitee shall not be denied indemnification in whole or in
part under this Section 7.6 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

(h)          (i)             The provisions of this Section 7.6 are for the
benefit of the Indemnitees, their heirs, successors, assigns and administrators
and shall not be deemed to create any rights for the benefit of any other
Persons.

 

(ii)           Any amendment, modification or repeal of this Section 7.6 or any
provision hereof shall be prospective only and shall not in any way affect the
Partnership’s liability to any Indemnitee under this Section 7.6, as in effect
immediately prior to such amendment, modification, or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

(i)            If and to the extent any payments to the Initial Limited Partner
pursuant to this Section 7.6 constitute gross income to the Initial Limited
Partner (as opposed to the repayment of advances made on behalf of the
Partnership), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.

 

(j)            Any obligation or liability whatsoever of the General Partner
which may arise at any time under this Agreement or any other instrument,
transaction, or undertaking contemplated hereby shall be satisfied, if at all,
out of the assets of the General Partner or the Partnership only. No such
obligation or liability shall be personally binding upon, nor shall resort for
the enforcement thereof be had to, any of the General Partner’s directors,
stockholders, officers, employees, or agents, regardless of whether such
obligation or liability is in the nature of contract, tort or otherwise.

 

(k)           To the fullest extent permitted by applicable law, no Indemnitee
shall be liable to the Partnership, any Partner or any other Person bound by
this Agreement for any loss, damage or claim incurred by reason of any act or
omission performed or omitted by such Indemnitee in good faith on behalf of the
Partnership and in a manner reasonably believed to be within the scope of the
authority conferred on such Indemnitee by this Agreement, except that an
Indemnitee shall be liable for any such loss, damage or claim incurred by reason
of such Indemnitee’s intentional harm or gross negligence.

 

 47 

 

 

7.7Liability of the General Partner and the Initial Limited Partner

 

(a)           (i)             The Limited Partners (other than the Initial
Limited Partner) expressly acknowledge that, in discharging its fiduciary duties
to the Partnership and the Limited Partners, the General Partner is acting on
behalf of the Partnership and the Stockholders of the Initial Limited Partner
collectively; accordingly, subject to the provisions of Section 7.1(e) and the
remainder of this Section 7.7, the General Partner is under no obligation to
consider the separate interest of the Limited Partners (including the tax
consequences to any Limited Partner or any Assignees) in deciding whether to
cause the Partnership to take (or decline to take) any actions and (ii) shall
not be liable for monetary damages for losses sustained, liabilities incurred,
or benefits not derived by Limited Partners in connection with such decisions;
provided that the General Partner has acted in good faith and otherwise in
compliance with this Agreement.

 

(ii)           With respect to any indebtedness of the Partnership which any
Limited Partner may have guaranteed, the General Partner shall have no duty to
keep such indebtedness outstanding.

 

(b)           The Limited Partners expressly acknowledge that if any conflict in
the fiduciary duties owed by the Initial Limited Partner (as the sole member of
the General Partner) to its Stockholders and by the General Partner, in its
capacity as a general partner of the Partnership, to the Limited Partners (other
than the Initial Limited Partner), the General Partner will endeavor in good
faith to resolve the conflict in a manner not adverse to either the Stockholders
of the Initial Limited Partner or the Limited Partners (other than the Initial
Limited Partner), provided that, to the extent that any such conflict cannot be
resolved in a manner not adverse to either the Stockholders of the Initial
Limited Partner or the Limited Partners (other than the Initial Limited
Partner), the General Partner shall be entitled to resolve such conflict in
favor of the Stockholders of the Initial Limited Partner. The General Partner
shall not be liable for monetary damages for losses sustained, liabilities
incurred, or benefits not derived by the Limited Partners in connection with any
action (or election not to act) in accordance with this Section 7.7(b) so long
as the General Partner has complied with its obligations under this Section
7.7(b) and not otherwise violated this Agreement. The Initial Limited Partner
shall guarantee all liabilities and obligations of the General Partner to the
Limited Partners (other than the Initial Limited Partner) arising from any
breach or violation of this Agreement or the General Partner’s duties to the
Limited Partners.

 

(c)           Notwithstanding anything to the contrary in this Agreement, under
no circumstances will the fiduciary duties of the General Partner require the
General Partner to breach the Tax Protection Agreement.

 

(d)           Any amendment, modification or repeal of this Section 7.7 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the General Partner or the members, managers or
agents of the General Partner, the Initial Limited Partner, or of the directors,
officers, stockholders, employees or agents of the Initial Limited Partner, or
the Indemnitees, to the Partnership, the Partners or any other Person bound by
this Agreement under this Section 7.7 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

 

(e)           Nothing in this Agreement shall limit or otherwise affect the
rights, obligations or remedies of any party to the Tax Protection Agreement or
any other written agreement between the General Partner or the Partnership and
any Partner.

 

 48 

 

 

7.8Other Matters Concerning the General Partner

 

(a)           The General Partner may rely and shall be protected in acting, or
refraining from acting, upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by it in good faith to be genuine and to have been
signed or presented by the proper party or parties.

 

(b)           The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants and other consultants and advisers selected by it, and
any act taken or omitted to be taken in reliance upon and in accordance with the
opinion of such Persons as to matters which such General Partner reasonably
believes to be within such Person’s professional or expert competence shall be
presumed to have been done or omitted in good faith.

 

(c)          (i)          The General Partner shall have the right, in respect
of any of its powers or obligations hereunder, to act through any of its duly
authorized officers and duly appointed attorneys-in-fact.

 

(ii)         Each such attorney shall, to the extent provided by the General
Partner in the power of attorney, have full power and authority to do and
perform each and every act and duty which is permitted or required to be done by
the General Partner hereunder.

 

(d)           Notwithstanding any other provisions of this Agreement or the Act,
any action of the General Partner on behalf of the Partnership or any decision
of the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order

 

(i)          to protect the ability of the Initial Limited Partner to continue
to qualify as a REIT; or

 

(ii)         to minimize the incurrence by the Initial Limited Partner of any
taxes under Section 857 or Section 4981 of the Code,

 

is expressly authorized under this Agreement and is deemed approved by all of
the Limited Partners.

 

7.9Title to Partnership Assets

 

(a)           Title to Partnership assets, whether real, personal or mixed and
whether tangible or intangible, shall be deemed to be owned by the Partnership
as an entity, and no Partner, individually or collectively, shall have any
ownership interest in such Partnership assets or any portion thereof.

 

(b)          (i)          Title to any or all of the Partnership assets may be
held in the name of the Partnership, the General Partner or one or more
nominees, as the General Partner may determine, including Affiliates of the
General Partner.

 

 49 

 

 

(ii)         The General Partner hereby declares and warrants that any
Partnership asset for which legal title is held in the name of the General
Partner or any nominee or Affiliate of the General Partner shall be held by the
General Partner for the use and benefit of the Partnership in accordance with
the provisions of this Agreement; provided, however, that the General Partner
shall use its best efforts to cause beneficial and record title to such assets
to be vested in the Partnership as soon as reasonably practicable.

 

(iii)        All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

 

7.10Reliance by Third Parties

 

(a)           Notwithstanding anything to the contrary in this Agreement, any
Person dealing with the Partnership shall be entitled to assume that the General
Partner has full power and authority, without consent or approval of any other
Partner or Person, to encumber, sell or otherwise use in any manner any and all
assets of the Partnership and to enter into any contracts on behalf of the
Partnership, and take any and all actions on behalf of the Partnership, and such
Person shall be entitled to deal with the General Partner as if the General
Partner were the Partnership’s sole party in interest, both legally and
beneficially.

 

(b)           Each Limited Partner hereby waives any and all defenses or other
remedies which may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such dealing.

 

(c)           In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the General Partner or its representatives.

 

(d)           Each and every certificate, document or other instrument executed
on behalf of the Partnership by the General Partner or its representatives shall
be conclusive evidence in favor of any and every Person relying thereon or
claiming thereunder that

 

(i)            at the time of the execution and delivery of such certificate,
document or instrument, this Agreement was in full force and effect;

 

(ii)           the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership; and

 

(iii)          such certificate, document or instrument was duly executed and
delivered in accordance with the terms and provisions of this Agreement and is
binding upon the Partnership.

 

 50 

 

 

7.11Loans By Third Parties

 

The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including in connection
with any acquisition of property) with any Person upon such terms as the General
Partner determines appropriate.

 

Article 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

8.1Limitation of Liability

 

No Limited Partner shall have any liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5 hereof, or under
the Act.

 

8.2Management of Business

 

(a)           No Limited Partner or Assignee (other than the General Partner,
any of its Affiliates or any officer, director, employee, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such) shall take part in the operation, management or control
(within the meaning of the Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership.

 

(b)           The transaction of any such business by the General Partner, any
of its Affiliates or any officer, director, employee, partner, agent or trustee
of the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

 

8.3Outside Activities of Limited Partners

 

(a)           Subject to Section 7.7 and any agreements entered into pursuant to
Section 7.5 hereof and any other agreements entered into by a Limited Partner,
or any of its Affiliates with the Partnership or any of its Subsidiaries, any
Limited Partner, and any officer, director, employee, agent, trustee, Affiliate
or shareholder of any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities that are in direct
competition with the Partnership or that are enhanced by the activities of the
Partnership.

 

(b)           Neither the Partnership nor any Partners shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner, any
Assignee or any of their Affiliates.

 

(c)           No Limited Partner nor any other Person shall have any rights by
virtue of this Agreement or the Partnership relationship established hereby in
any business ventures of any other Person and such Person shall have no
obligation pursuant to this Agreement to offer any interest in any such business
ventures to the Partnership, any Limited Partner or any such other Person, even
if such opportunity is of a character which, if presented to the Partnership,
any Limited Partner or such other Person, could be taken by such Person.

 

 51 

 

 

8.4Return of Capital

 

(a)           Except pursuant to the rights of Redemption set forth in Section
15.1, no Limited Partner shall be entitled to the withdrawal or return of its
Capital Contribution, except to the extent of distributions made pursuant to
this Agreement or upon termination of the Partnership as provided herein.

 

(b)           Except as provided in Articles 5, 6 and 13 hereof, no Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee, either as to the return of Capital Contributions or as to profits,
losses or distributions.

 

8.5Rights of Limited Partners Relating to the Partnership

 

(a)           In addition to the other rights provided by this Agreement or by
the Act, and except as limited by Section 8.5(b) hereof, each Limited Partner
shall have the right, for a purpose reasonably related to such Person’s interest
as a limited partner in the Partnership, upon written demand with a statement of
the purpose of such demand and at such Person’s own expense (including such
reasonable copying and administrative charges as the General Partner may
establish from time to time):

 

(i)            to obtain a copy of the most recent annual and quarterly reports
filed with the Securities and Exchange Commission by the Initial Limited Partner
pursuant to the Exchange Act; and

 

(ii)           to obtain a copy of the Partnership’s federal, state and local
income tax returns for each Partnership Year.

 

(b)           Notwithstanding any other provision of this Section 8.5, the
General Partner may keep confidential from the Limited Partners, for such period
of time as the General Partner determines in its sole and absolute discretion to
be reasonable, any information that:

 

(i)            the General Partner reasonably believes to be in the nature of
trade secrets or other information, the disclosure of which the General Partner
in good faith believes is not in the best interests of the Partnership or could
damage the Partnership or its business; or

 

(ii)           the Partnership is required by law or by agreements with an
unaffiliated third party to keep confidential.

 

 52 

 

 

8.6Partnership Right to Call Limited Partner Interests

 

Notwithstanding any other provision of this Agreement, on and after the date on
which the aggregate Percentage Interests of the Limited Partners are less than
one percent (1%), the Partnership shall have the right, but not the obligation,
from time to time and at any time to redeem any and all outstanding Limited
Partner Interests by treating any Limited Partner as a Tendering Party who has
delivered a Notice of Redemption pursuant to Section 15.1 hereof for the amount
of OP Units to be specified by the General Partner, in its sole and absolute
discretion, by notice to such Limited Partner that the Partnership has elected
to exercise its rights under this Section 8.6. Such notice given by the General
Partner to a Limited Partner pursuant to this Section 8.6 shall be treated as if
it were a Notice of Redemption delivered to the General Partner by such Limited
Partner. For purposes of this Section 8.6, (a) any Limited Partner (whether or
not otherwise a Qualifying Party) may, in the General Partner’s sole and
absolute discretion, be treated as a Qualifying Party that is a Tendering Party
and (b) the provisions of Sections 15.1(e)(ii) and 15.1(e)(iii) hereof shall not
apply, but the remainder of Section 15.1 hereof shall apply, mutatis mutandis.

 

8.7Not Applicable to Initial Limited Partner

 

As used in this Article 8, “Limited Partner” refers to Limited Partners other
than the Initial Limited Partner or its successors.

 

Article 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

9.1Records and Accounting

 

(a)           The General Partner shall keep or cause to be kept at the
principal office of the Partnership those records and documents required to be
maintained by the Act and other books and records deemed by the General Partner
to be appropriate with respect to the Partnership’s business, including all
books and records necessary for the Initial Limited Partner to comply with
applicable REIT Requirements and to provide to the Limited Partners any
information, lists and copies of documents required to be provided pursuant to
Sections 8.5(a) and 9.3 hereof.

 

(b)           Any records maintained by or on behalf of the Partnership in the
regular course of its business may be kept on, or be in the form of, punch
cards, magnetic tape, photographs, micrographics or any other information
storage device, provided that the records so maintained are convertible into
clearly legible written form within a reasonable period of time.

 

(c)           The books of the Partnership shall be maintained, for financial
and tax reporting purposes, on an accrual basis in accordance with generally
accepted accounting principles, or such other basis as the General Partner
determines to be necessary or appropriate.

 

9.2Fiscal Year

 

The fiscal year of the Partnership shall be the calendar year, unless otherwise
required by the Code and the Regulations.

 

9.3Reports

 

(a)           As soon as practicable, but in no event later than the date on
which the Initial Limited Partner mails its annual report to its Stockholders,
the General Partner shall cause to be mailed to each Limited Partner as of the
close of the Partnership Year, an annual report containing financial statements
of the Partnership, or of the Initial Limited Partner, if such statements are
prepared on a consolidated basis with the Partnership, for such Partnership
Year, presented in accordance with the standards of the Public Accounting
Oversight Board (United States), such statements to be audited by a nationally
recognized firm of independent public accountants selected by the General
Partner in its sole discretion.

 

 53 

 

  

(b)           If and to the extent that the Initial Limited Partner mails
quarterly reports to its Stockholders, then as soon as practicable, but in no
event later than the date such reports are mailed, the General Partner shall
cause to be mailed to each Limited Partner a report containing unaudited
financial statements as of the last day of the calendar quarter of the
Partnership, or of the Initial Limited Partner, if such statements are prepared
on a consolidated basis with the Partnership, and such other information as may
be required by applicable law or regulation, or as the General Partner
determines to be appropriate.

 

(c)           Notwithstanding the foregoing, for so long as Jeffrey S. Edison or
any of his Affiliates hold OP Units, the General Partner shall furnish to all
holders of OP Units all quarterly and annual financial information that would be
required to be contained in a filing with the Securities and Exchange Commission
on Forms 10-Q and 10-K, as applicable, if the Initial Limited Partner or the
Partnership were required to file such forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” and,
with respect to the annual information only, a report thereon by the certified
public accountants of the Initial Limited Partner or the Partnership, as
applicable; provided, however, that to the extent such information is filed with
the Securities and Exchange Commission and is publicly available, no additional
copies need be furnished to holders of OP Units. This Section 9.3(c) may not be
amended without the consent of holders of at least 50% of the Partnership
Interest held by Jeffrey S. Edison and his Affiliates.

 

(d)           Notwithstanding the foregoing, the General Partner may deliver to
the Limited Partners each of the reports described above, as well as any other
communications that it may provide hereunder, by e-mail or by any other
electronic means.

 

Article 10
TAX MATTERS

 

10.1Preparation of Tax Returns

 

(a)          The General Partner shall arrange for the preparation and timely
filing (taking into account extensions) of all returns of Partnership income,
gains, deductions, losses and other items required of the Partnership for
federal and state income tax purposes and shall use all reasonable efforts to
furnish, (i) within ninety (90) days of the close of each taxable year,
preliminary tax information (which information shall be an estimate based on
information available to the Partnership at such time) reasonably required by
the Limited Partners for federal and state income tax reporting purposes and
(ii) no later than thirty (30) days prior to the due date of the Partnership
federal income tax return (taking into account extensions), a final version of
such information, which may include information that is different from the
information previously provided under clause (i). The federal income tax return
of the Partnership shall be filed annually on IRS Form 1065 (or such other
successor form) or on any other IRS form as may be required.

 

 54 

 

 

(b)          If required under the Code or applicable state or local income tax
law, the General Partner shall also arrange for the preparation and timely
filing (taking into account extensions) of all returns of income, gains,
deductions, losses and other items required of the Subsidiaries of the
Partnership for federal and state income tax purposes and shall use all
reasonable efforts to furnish, (i) within ninety (90) days of the close of each
taxable year, preliminary tax information (which information shall be an
estimate based on information available to the Partnership at such time)
reasonably required by the Limited Partners for federal and state income tax
reporting purposes and (ii) no later than thirty (30) days prior to the due date
of the applicable federal income tax returns (taking into account extensions), a
final version of such information, which may include information that is
different from the information previously provided under clause (i).

 

10.2Tax Elections

 

(a)           Except as otherwise provided herein, the General Partner shall, in
its sole and absolute discretion, determine whether to make any available
election pursuant to the Code and the Regulations, including any election under
the BBA Rules and the election under Section 754 of the Code.

  

(b)           Except as otherwise required by the Tax Protection Agreement or by
any other agreement between the General Partner or the Partnership and any
Partner, the General Partner shall elect a permissible method (which need not be
the same method for each item or property) of eliminating the disparity between
the Gross Asset Value and the tax basis for each item of property contributed to
the Partnership or to a Subsidiary of the Partnership pursuant to the
Regulations promulgated under the provisions of Section 704(c) of the Code.

 

(c)           The General Partner shall have the right to seek to revoke any tax
election it makes, including any election under the BBA Rules and the election
under Section 754 of the Code, upon the General Partner’s determination, in its
sole and absolute discretion, that such revocation is in the best interests of
the Partners.

 

(d)           The Partners, intending to be legally bound, hereby authorize the
Partnership to make an election (the “Safe Harbor Election”) to have the
“liquidation value” safe harbor provided in proposed Regulations Section
1.83-3(1) and the proposed Revenue Procedure set forth in Internal Revenue
Service Notice 2005-43, as such safe harbor may be modified when such proposed
guidance is issued in final form or as amended by subsequently issued guidance
(the “Safe Harbor”), apply to any interest in the Partnership transferred to a
service provider while the Safe Harbor Election remains effective, to the extent
such interest meets the Safe Harbor requirements (collectively, such interests
are referred to as “Safe Harbor Interests”). The General Partner is authorized
and directed to execute and file the Safe Harbor Election on behalf of the
Partnership and the Partners if and when the Safe Harbor Election becomes
available. The Partnership and the Partners (including any person to whom an
interest in the Partnership is transferred in connection with the performance of
services) hereby agree to comply with all requirements of the Safe Harbor
(including forfeiture allocations) with respect to all Safe Harbor Interests and
to prepare and file all U.S. federal income tax returns reporting the tax
consequences of the issuance and vesting of Safe Harbor Interests consistent
with such final Safe Harbor guidance. The General Partner is authorized to take
such actions as are necessary to achieve, under the Safe Harbor, the effect that
the election and compliance with all requirements of the Safe Harbor referred to
above would be intended to achieve under proposed Regulations Section 1.83-3,
including amending this Agreement.

 

 55 

 

 

10.3Tax Matters Partner; Partnership Representative

 

(a)          (i)             The General Partner shall be the “tax matters
partner,” within the meaning of Section 6231 of the TEFRA Rules (the “Tax
Matters Partner”), and the “partnership representative,” within the meaning of
Section 6223 of the BBA Rules (the “Partnership Representative”), of the
Partnership for federal income tax purposes.

 

(ii)           Pursuant to Section 6230(e) of the TEFRA Rules, upon receipt of
notice from the Internal Revenue Service of the beginning of an administrative
proceeding with respect to the Partnership, the Tax Matters Partner shall
furnish the Internal Revenue Service with the name, address, taxpayer
identification number, and profit interest of each of the Limited Partners and
the Assignees; provided, however, that such information is provided to the
Partnership by the Limited Partners and the Assignees, and the TEFRA Rules apply
to such proceeding.

  

(iii)          The Tax Matters Partner or the Partnership Representative, as
applicable, is authorized, but not required:

 

(A)         to enter into any settlement with the Internal Revenue Service with
respect to any administrative or judicial proceedings for the adjustment of
Partnership items required to be taken into account by a Partner for income tax
purposes (such administrative proceedings being referred to as a “tax audit” and
such judicial proceedings being referred to as “judicial review”), and in the
settlement agreement the Tax Matters Partner or the Partnership Representative
may expressly state that such agreement shall bind all Partners, except that if
the TEFRA Rules apply to such proceeding, such settlement agreement shall not
bind any Partner

 

(1)         who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the Internal Revenue Service providing that
the Tax Matters Partner shall not have the authority to enter into a settlement
agreement on behalf of such Partner; or

 

(2)         who is a “notice partner” (as defined in Section 6231(a)(8) of the
TEFRA Rules) or a member of a “notice group” (as defined in Section 6223(b)(2)
of the TEFRA Rules);

 

(B)         if a notice of a final administrative adjustment at the Partnership
level of any item required to be taken into account by a Partner for tax
purposes (a “final adjustment”) is mailed to the Tax Matters Partner or the
Partnership Representative, as applicable, to seek judicial review of such final
adjustment, including the filing of a petition for readjustment with the Tax
Court or the filing of a complaint for refund with the United States Claims
Court or the District Court of the United States for the district in which the
Partnership’s principal place of business is located;

 

 56 

 

 

(C)         to intervene in any action brought by any other Partner for judicial
review of a final adjustment;

 

(D)         to file a request for an administrative adjustment with the Internal
Revenue Service and, if any part of such request is not allowed by the Internal
Revenue Service, to file an appropriate pleading (petition or complaint) for
judicial review with respect to such request;

 

(E)         to enter into an agreement with the Internal Revenue Service to
extend the period for assessing any tax which is attributable to any item
required to be taken account of by a Partner for tax purposes, or an item
affected by such item; and

 

(F)         to take any other action on behalf of the Partners or the
Partnership in connection with any tax audit or judicial review proceeding to
the extent permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the Tax Matters
Partner or the Partnership Representative in connection with any such
proceeding, except to the extent required by law, is a matter in the sole and
absolute discretion of the Tax Matters Partner or the Partnership
Representative, as applicable.

 

(b)          (i)          The Tax Matters Partner or the Partnership
Representative, as applicable, shall receive no compensation for its services.

 

(ii)         All third party costs and expenses incurred by the Tax Matters
Partner or the Partnership Representative, as applicable, in performing its
duties as such (including legal and accounting fees and expenses) shall be borne
by the Partnership.

 

(iii)        Nothing herein shall be construed to restrict the Partnership from
engaging an accounting firm to assist the Tax Matters Partner or the Partnership
Representative, as applicable, in discharging its duties hereunder, so long as
the compensation paid by the Partnership for such services is reasonable.

 

10.4Organizational Expenses

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a one hundred eighty (180) month period
as provided in Section 709 of the Code.

 

 57 

 

 

10.5Withholding

 

(a)           Each Limited Partner hereby authorizes the Partnership to withhold
from, or pay on behalf of or with respect to, such Limited Partner any amount of
federal, state, local, or foreign taxes that the General Partner determines that
the Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including any taxes required to be withheld or paid by the Partnership pursuant
to Sections 1441, 1442, 1445, or 1446 of the Code. For purposes of this Section
10.5, any tax (including interest and penalties) assessed against or otherwise
required to be paid by the Partnership on behalf of or with respect to any
Partner or otherwise as a result of a Partner’s interest in the Partnership
(including any assessment under the BBA Rules) shall be treated as a withholding
tax subject to the provisions of this Section 10.5, which tax shall be allocated
among the Partners (including, in the case of assessments under the BBA Rules or
otherwise, any Person that was a Partner during the taxable year or other period
to which such assessment relates, even if such Person is not a Partner at the
time the assessment is made or actually paid by the Partnership) as determined
in good faith by the General Partner.

 

(b)          (i)            Any amount paid on behalf of or with respect to a
Limited Partner shall constitute a loan by the Partnership to such Limited
Partner, which loan shall be repaid by such Limited Partner as the case may be
within fifteen (15) days after notice from the General Partner that such payment
must be made unless

 

(A)         the Partnership withholds such payment from a distribution which
would otherwise be made to the Limited Partner; or

 

(B)         the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner.

 

(ii)           Any amounts withheld pursuant to the foregoing clauses (i)(A) or
(B) shall be treated as having been distributed to the Limited Partner (except
that, with respect to assessments under the BBA Rules, such amounts shall (x) be
treated as expenditures of the Partnership described in Section 705(a)(2)(B) of
the Code, (y) be specially allocated to the Partners to whom such amounts are
attributable, as determined in good faith by the General Partner, and (z) reduce
the amounts otherwise distributable to such Partners under this Agreement, as if
such amounts were distributed to them, as determined in good faith by the
General Partner).

 

(c)          (i)             Each Limited Partner hereby unconditionally and
irrevocably grants to the Partnership a security interest in such Limited
Partner’s Partnership Interest to secure such Limited Partner’s obligation to
pay to the Partnership any amounts required to be paid pursuant to this Section
10.5.

 

(ii)         (A)         If a Limited Partner fails to pay when due any amounts
owed to the Partnership pursuant to this Section 10.5, the General Partner may,
in its sole and absolute discretion, elect to make the payment to the
Partnership on behalf of such defaulting Limited Partner, and in such event
shall be deemed to have loaned such amount to such defaulting Limited Partner
and shall succeed to all rights and remedies of the Partnership as against such
defaulting Limited Partner.

 

 58 

 

 

(B)         Without limitation, in such event, the General Partner shall have
the right to receive distributions that would otherwise be distributable to such
defaulting Limited Partner until such time as such loan, together with all
interest thereon, has been paid in full, and any such distributions so received
by the General Partner shall be treated as having been distributed to the
defaulting Limited Partner and immediately paid by the defaulting Limited
Partner to the General Partner in repayment of such loan.

 

(iii)          Any amount payable by a Limited Partner hereunder shall bear
interest at the highest base or prime rate of interest published from time to
time by The Wall Street Journal but in no event higher than the maximum lawful
rate of interest on such obligation, such interest to accrue from the date such
amount is due (i.e., fifteen (15) days after demand) until such amount is paid
in full.

 

(iv)          Each Limited Partner shall take such actions as the Partnership or
the General Partner shall request in order to perfect or enforce the security
interest created hereunder.

 

Article 11
TRANSFERS; WITHDRAWALS; BUSINESS COMBINATIONS

 

11.1Transfers in General

 

(a)          (i)             The term “Transfer,” when used in this Article 11
with respect to a Partnership Interest or a Partnership Unit, shall be deemed to
refer to a transaction by which the General Partner purports to assign all or
any part of its General Partner Interest to another Person, or a Limited Partner
(including the Initial Limited Partner) purports to assign all or any part of
its Limited Partner Interest to another Person, and includes a sale, assignment,
gift, pledge, encumbrance, hypothecation, mortgage, exchange, merger,
consolidation, reclassification, reorganization, liquidation or any other
disposition by law or otherwise.

 

(ii)           The term “Transfer” when used in this Article 11 does not include
any exchange of Partnership Units for cash or Common Stock pursuant to Section
15.1.

 

(b)          (i)             No Partnership Interest shall be Transferred, in
whole or in part, except in accordance with the terms and conditions set forth
in this Article 11.

 

(ii)           Any Transfer or purported Transfer of a Partnership Interest not
made in accordance with this Article 11 shall be null and void.

 

11.2Transfer Restrictions in Business Combinations

 

(a)           The General Partner may not Transfer any of its General Partner
Interest or withdraw as General Partner, or Transfer any of its Limited Partner
Interest, except

 

 59 

 

 

(i)            with the Consent of the Limited Partners to such Transfer or
withdrawal;

 

(ii)           if the General Partner Transfers all of its General Partner
Interest to the Initial Limited Partner; or

 

(iii)          if such Transfer is to an entity which is wholly owned by the
General Partner or the Initial Limited Partner and is a Qualified REIT
Subsidiary.

 

It is a condition to any Transfer of the General Partner’s General Partner
Interest otherwise permitted hereunder (including any transfer permitted under
this Section 11.2(a)) that: (x) coincident with such Transfer, the transferee is
admitted as a General Partner pursuant to Section 12.1 hereof; (ii) the
transferee assumes, by operation of law or express agreement, all of the
obligations of the transferor General Partner under this Agreement with respect
to such transferred General Partner Interest; and (iii) the transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement with respect to the General Partner Interest so
acquired and the admission of such transferee as a General Partner.

 

(b)           If the General Partner withdraws as general partner of the
Partnership in accordance with Section 11.2(a), the General Partner’s General
Partner Interest shall immediately be converted into a Limited Partner Interest.

 

(c)           In addition to the requirements of Section 11.2(d), without the
Consent of the Limited Partners, the Initial Limited Partner shall not engage in
any merger, consolidation or other combination of the Initial Limited Partner or
the Partnership with or into another Person or sale of all or substantially all
of its or the Partnership’s assets, or any reclassification, recapitalization or
change of any outstanding shares of the Initial Limited Partner’s stock or other
equity interests (other than a change in par value, or from par value to no par
value, or as a result of a subdivision or combination of Common Stock) (a
“Transaction”), unless

 

(i)            in connection with the Transaction all Limited Partners (other
than the Initial Limited Partner) will either receive, or will have the right to
elect to receive on substantially identical terms as holders of Common Stock,
for each OP Unit an amount of cash, securities, or other property equal to the
product of the Exchange Factor and the greatest amount of cash, securities or
other property or value paid in the Transaction (as applicable based on the
consideration payable to holders of Common Stock) to or received by a holder of
one share of Common Stock in consideration of one share of Common Stock pursuant
to such Transaction or, if greater, at any time during the period from and after
the date on which the Transaction is consummated; provided, however, that if, in
connection with the Transaction, a purchase, tender or exchange offer (“Offer”)
shall have been made to and accepted by the holders of the outstanding Common
Stock, each holder of OP Units also shall be given the option to exchange its OP
Units for the greatest amount of cash, securities, or other property which a
Limited Partner would have received had it:

 

(A)         exercised its Redemption Right pursuant to Section 15.1 and

 

 60 

 

 

(B)         sold, tendered or exchanged pursuant to the Offer the Common Stock
received upon exercise of its Redemption Right pursuant to Section 15.1
immediately prior to the expiration of the Offer.

 

The foregoing is not intended to, and does not, affect the ability of (i) a
Stockholder of the Initial Limited Partner to sell its stock in the Initial
Limited Partner or (ii) the Initial Limited Partner to perform its obligations
(under agreement or otherwise) to such Stockholders (including the fulfillment
of any obligations with respect to registering the sale of stock under
applicable securities laws); or

 

(ii)           all the following conditions are met: (w) substantially all of
the assets directly or indirectly owned by the surviving entity are owned
directly or indirectly by the Partnership or another limited partnership or
limited liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership (in each case, the “Surviving
Partnership”); (x) the Limited Partners that held OP Units immediately prior to
the Transaction own a percentage interest of the Surviving Partnership based on
the relative fair market value of the net assets of the Partnership and the
other net assets of the Surviving Partnership immediately prior to the
consummation of such transaction; (y) the rights, preferences and privileges of
such Limited Partners in the Surviving Partnership are at least as favorable as
those in this Agreement and as those applicable to any other limited partners or
non-managing members of the Surviving Partnership; and (z) the rights of the
such Limited Partners include at least the following: (a) the right to redeem
their interests in the Surviving Partnership for the consideration available to
such persons pursuant to Section 11.2(c)(i) or (b) the right to redeem their
interests in the Surviving Partnership for cash on terms equivalent to those in
effect with respect to their OP Units in this Agreement, or, if the ultimate
controlling person of the Surviving Partnership has publicly traded common
equity securities, such common equity securities, with an exchange ratio based
on the determination of relative fair market value of such securities and the
Common Stock.

 

(iii)          The above provisions of this Section 11.2(c)(i) or (ii), as the
case may be, shall similarly apply to successive mergers or consolidations
permitted hereunder.

 

 61 

 

 

(d)           Neither the Initial Limited Partner nor the General Partner, as
applicable, shall consummate (v) a merger, consolidation or other combination
involving a Change of Control, (w) any merger involving the Partnership, (x) the
sale of all or substantially all of the assets of the Initial Limited Partner or
the Partnership to any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), (y) any OP Unit issuance in respect of a transaction
(a “Stockholder Vote Transaction,” and each Stockholder Vote Transaction or
other transaction described in subclauses (v), (w), and (x) of this Section
11.2(d), a “Partnership Vote Transaction”) required to be submitted for the
approval of the holders of Common Stock (a “Stockholder Vote”) unless: (i) the
General Partner first provides the Limited Partners with advance notice at least
equal in time to the advance notice given to holders of Common Stock in
connection with such Stockholder Vote (or if no Stockholder Vote is required,
advance notice at least equal in time to the advance notice that would be given
to holders of Common Stock if a Stockholder Vote were required), (ii) in
connection with such advance notice, the General Partner provides the Limited
Partners with written materials describing the proposed Partnership Vote
Transaction (which may consist of the proxy statement or registration statement
used in connection with a Stockholder Vote, if applicable) and (iii) the
Partnership Vote Transaction is approved by the holders of the Partnership Units
(the “Partnership Vote”) at the same level of approval as required for the
Stockholder Vote (or if no Stockholder Vote is required, the level of approval
that would be required if a Stockholder Vote were required) (for example, (x) if
the approval of holders of outstanding shares of Common Stock entitled to cast a
majority of the votes entitled to be cast on the matter is required to approve
the Stockholder Vote Transaction in the Stockholder Vote, then the approval of
holders of outstanding Partnership Units (including votes deemed to be cast by
the General Partner) entitled to cast a majority of votes entitled to be cast on
the matter will be required to approve the Partnership Vote Transaction in the
Partnership Vote or (y) if the approval of a majority of the votes cast by
holders of outstanding shares of Common Stock present at a meeting of such
holders at which a quorum is present is required to approve the Stockholder Vote
Transaction in the Stockholder Vote, then the approval of a majority of the
votes cast (including votes deemed to be cast by the General Partner) by holders
of outstanding Partnership Units present at a meeting of such holders at which a
quorum is present will be required to approve the Partnership Vote Transaction
in the Partnership Vote). For purposes of the Partnership Vote, (i) each Partner
holding Partnership Units (other than the Initial Limited Partner or any of its
Subsidiaries) shall be entitled to cast a number of votes equal to the total
number of Partnership Units held by such Partner as of the record date for the
Stockholder Meeting, and (ii) the Initial Limited Partner and its Subsidiaries
shall not be entitled to vote thereon and shall instead be deemed to have cast a
number of votes equal to the sum of (x) the total number of Partnership Units
held by the Initial Limited Partner and its Subsidiaries as of the Record Date
for the Stockholder Meeting plus (y) the total number of shares of unvested
restricted shares of Common Stock with respect to which the General Partner does
not hold back-to-back OP Units as of the Record Date for the Stockholder
Meeting, in proportion to the manner in which all outstanding shares of Common
Stock were voted in the Stockholder Vote (for example, “For,” “Against,”
“Abstain” and “Not Present”). Any such Partnership Vote will be taken in
accordance with Section 14.2 below (including Section 14.2(b) thereof permitting
actions to be taken by written consent without a meeting), mutatis mutandis to
give effect to the foregoing provisions of this Section 11.2(d), except that,
solely for purposes of determining whether a quorum is present at any meeting of
the Partners at which a Partnership Vote will occur, the Initial Limited Partner
and its Subsidiaries shall be considered to be entitled to cast at such meeting
all votes that the Initial Limited Partner and its Subsidiaries will be deemed
to have cast in such Partnership Vote as provided in this Section 11.2(d). For
sake of greater clarity, notwithstanding anything in this Agreement to the
contrary (including, but not limited to, Section 13.1(b), Section 14.1 and
Section 16.3), no Limited Partner shall have voting or consent rights in
connection with any transaction described in Section 11.2(c) other than those
set forth in Section 11.2(c) or in this Section 11.2(d).

 

 62 

 

 

11.3Permitted Transfers; Right of First Refusal

 

(a)           Prior to the end of the Initial Holding Period, no Limited Partner
shall Transfer all or any portion of its Partnership Interest to any transferee
without the consent of the General Partner, which consent may be withheld in its
sole and absolute discretion; provided, however, that any Limited Partner may,
at any time, without the consent of the General Partner, (i) Transfer all or
part of its Partnership Interest to any member of its Immediate Family, any
Charity, any Controlled Entity or any Affiliate, or (ii) pledge (a “Pledge”) all
or any portion of its Partnership Interest to a lending institution that is not
an Affiliate of such Limited Partner as collateral or security for a bona fide
loan or other extension of credit, and Transfer such pledged Partnership
Interest to such lending institution in connection with the exercise of remedies
under such loan or extension of credit (any Transfer or Pledge permitted by this
proviso is hereinafter referred to as a “Permitted Transfer”). After the Initial
Holding Period, subject to the provisions of Sections 11.3(c), 11.3(d), 11.3(e),
11.4 and 11.6, a Limited Partner (other than the Initial Limited Partner) may,
without the consent of the General Partner, Transfer all or any portion of its
Limited Partner Interest, or any of such Limited Partner’s economic right as a
Limited Partner, subject to satisfaction of each of the following conditions:

 

(i)          General Partner Right of First Refusal. The transferring Partner
(or the Partner’s estate in the event of the Partner’s death) shall give written
notice of the proposed Transfer to the General Partner, which notice shall state
(i) the identity and address of the proposed transferee and (ii) the amount and
type of consideration proposed to be received for the transferred Partnership
Units. The General Partner shall have two (2) Business Days upon which to give
the transferring Partner notice of its election to acquire the Partnership Units
on the terms set forth in such notice. If it so elects, it shall purchase the
Partnership Units on such terms within three (3) Business Days after giving
notice of such election; provided, however, that such closing may be deferred
for up to forty-five (45) days to the extent necessary to effect compliance with
the Hart-Scott-Rodino Antitrust Act, if applicable, and any other applicable
requirements of law. If it does not so elect, the transferring Partner may
Transfer such Partnership Units to a third party, on terms no more favorable to
the transferee than the proposed terms, subject to the other conditions of this
Section 11.3.

 

(ii)         Qualified Transferee. Any Transfer of a Partnership Interest shall
be made only to a Qualified Transferee.

 

(iii)        Opinion of Counsel. The Transferor shall deliver or cause to be
delivered to the General Partner an opinion of counsel reasonably satisfactory
to it to the effect that the proposed Transfer may be effected without
registration under the Securities Act and will not otherwise violate the
registration provisions of the Securities Act and the regulations promulgated
thereunder or violate any state securities laws or regulations applicable to the
Partnership or the Partnership Interests Transferred; provided, however, that
the General Partner may, in its sole discretion, waive this condition upon the
request of the Transferor.

 

(iv)        Minimum Transfer Restriction. Any Transferring Partner must Transfer
not less than the lesser of (i) five hundred (500) Partnership Units or (ii) all
of the remaining Partnership Units owned by such Transferring Partner, unless,
in each case, otherwise agreed to by the General Partner in its sole and
absolute discretion; provided, however, that, for purposes of determining
compliance with the foregoing restriction, all Partnership Units owned by
Affiliates of a Limited Partner shall be considered to be owned by such Limited
Partner.

 

(v)         Exception for Permitted Transfers. The conditions of Sections
11.3(a)(i) through 11.3(a)(iv) hereof shall not apply in the case of a Permitted
Transfer.

 

 63 

 

 

In order to effect such transfer, the Limited Partner must deliver to the
General Partner a duly executed copy of the instrument making such transfer and
such instrument must evidence the written acceptance by the assignee of all of
the terms and conditions of this Agreement and represent that such assignment
was made in accordance with all applicable laws and regulations. Notwithstanding
the foregoing, any transferee of any transferred Partnership Interest shall be
subject to any and all restrictions on ownership or transfer of stock of the
Initial Limited Partner contained in the Articles of Incorporation that may
limit or restrict such transferee’s ability to exercise its redemption rights,
including, without limitation, any Ownership Limit. Any transferee, whether or
not admitted as a Substituted Limited Partner, shall take subject to the
obligations of the transferor hereunder. Unless admitted as a Substituted
Limited Partner, no transferee, whether by a voluntary Transfer, by operation of
law or otherwise, shall have any rights hereunder, other than the rights of an
Assignee as provided in Section 11.5 hereof.

 

(b)          (i)            If a Limited Partner is Incapacitated, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all of the rights of a Limited Partner, but
not more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of his or its interest in the
Partnership.

   

(ii)           The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

 

(c)           The General Partner may prohibit any Transfer by a Limited Partner
of its Partnership Units if it reasonably believes (based on the advice of
counsel) such Transfer would require filing of a registration statement under
the Securities Act of 1933, as amended, or would otherwise violate any federal
or state securities laws or regulations applicable to the Partnership or the
Partnership Units.

 

(d)           No Transfer by a Limited Partner of its Partnership Units may be
made to any Person if

 

(i)            it could adversely affect the ability of the Initial Limited
Partner to continue to qualify as a REIT or would subject the Initial Limited
Partner to any additional taxes under Section 857 or Section 4981 of the Code;

 

(ii)           it could result in the Partnership being treated as an
association taxable as a corporation for federal income tax purposes;

 

(iii)          such Transfer would cause the Partnership to become, with respect
to any employee benefit plan subject to Title I of ERISA, a “party-in-interest”
(as defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975(c) of the Code);

 

(iv)          such Transfer would, in the opinion of legal counsel for the
Partnership, cause any portion of the assets of the Partnership to constitute
assets of any employee benefit plan pursuant to Department of Labor Regulations
Section 2510.2-101;

 

 64 

 

 

(v)          such Transfer would subject the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or the
Employee Retirement Income Security Act of 1974, each as amended;

 

(vi)         such Transfer is a sale or exchange, and such sale or exchange
would, when aggregated with all other sales and exchanges during the 12-month
period ending on the date of the proposed Transfer, result in 50% or more of the
interests in Partnership capital and profits being sold or exchanged during such
12-month period without the consent of the General Partner, which consent may be
withheld in its sole and absolute discretion; or

 

(vii)        such Transfer could be treated as effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code.

 

(e)           No transfer of any Partnership Units may be made to a lender to
the Partnership or any Person who is related (within the meaning of Section
1.752-4(b) of the Regulations) to any lender to the Partnership whose loan
constitutes a nonrecourse liability (within the meaning of Section 1.752-1(a)(2)
of the Regulations), without the consent of the General Partner, which may be
withheld in its sole and absolute discretion; provided, however, that as a
condition to such consent the lender will be required to enter into an
arrangement with the Partnership and the General Partner to exchange for the
Cash Amount any Partnership Units in which a security interest is held
simultaneously with the time at which such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code.

 

(f)           Any Transfer in contravention of any of the provisions of this
Section 11.3 shall be void and ineffectual and shall not be binding upon, or
recognized by, the Partnership.

 

11.4Substituted Limited Partners

 

(a)          (i)             No Limited Partner shall have the right to
substitute a Permitted Transferee for a Limited Partner in its place.

 

(ii)           The General Partner shall, however, have the right to consent to
the admission of a Permitted Transferee of the Partnership Interest of a Limited
Partner pursuant to this Section 11.4 as a Substituted Limited Partner, which
consent may be given or withheld by the General Partner in its sole and absolute
discretion.

 

(iii)          The General Partner’s failure or refusal to permit such
transferee to become a Substituted Limited Partner shall not give rise to any
cause of action against the Partnership or any Partner.

 

(b)           A transferee who has been admitted as a Substituted Limited
Partner in accordance with this Article 11 shall have all the rights and powers
and be subject to all the restrictions and liabilities of a Limited Partner
under this Agreement.

 

 65 

 

 

(c)          (i)             No Permitted Transferee will be admitted as a
Substituted Limited Partner, unless such transferee has furnished to the General
Partner evidence of acceptance in form satisfactory to the General Partner of
all of the terms and conditions of this Agreement, including the power of
attorney granted in Section 2.4 hereof.

 

(ii)           Upon the admission of a Substituted Limited Partner, the General
Partner shall update the Register to reflect the name, address, number of
Partnership Units, and Percentage Interest of such Substituted Limited Partner,
and to eliminate or adjust, if necessary, the name, address and interest of the
predecessor of such Substituted Limited Partner.

 

11.5Assignees

 

(a)           If the General Partner, in its sole and absolute discretion, does
not consent to the admission of any transferee as a Substituted Limited Partner,
as described in Section 11.4(a), such transferee shall be considered an Assignee
for purposes of this Agreement.

 

(b)           An Assignee shall be deemed to have had assigned to it, and shall
be entitled to receive distributions from the Partnership and the share of Net
Income, Net Losses, and any other items of gain, loss, deduction or credit of
the Partnership attributable to the Partnership Units assigned to such
transferee, but shall not be deemed to be a holder of Partnership Units for any
other purpose under this Agreement, and shall not be entitled to vote such
Partnership Units in any matter presented to the Limited Partners, for a vote
(such Partnership Units being deemed to have been voted on such matter in the
same proportion as all other Partnership Units held by Limited Partners are
voted).

 

(c)           If any such transferee desires to make a further assignment of any
such Partnership Units, such transferee shall be subject to all of the
provisions of this Article 11 to the same extent and in the same manner as any
Limited Partner desiring to make an assignment of Partnership Units.

 

11.6General Provisions

 

(a)           No Limited Partner may withdraw from the Partnership other than as
a result of a permitted Transfer of all of such Limited Partner’s Partnership
Units in accordance with this Article 11 or, as it relates to the Limited
Partners, pursuant to exchange of all of its Partnership Units pursuant to
Section 15.1.

 

(b)          (i)            Any Limited Partner which shall Transfer all of its
Partnership Units in a Transfer permitted pursuant to this Article 11 shall
cease to be a Limited Partner upon the admission of all Assignees of such
Partnership Units as Substituted Limited Partners.

 

(ii)           Similarly, any Limited Partner which shall Transfer all of its
Partnership Units pursuant to an exchange of all of its Partnership Units
pursuant to Section 15.1 shall cease to be a Limited Partner.

 

 66 

 

 

(c)           Other than pursuant to Section 15.1 or with the consent of the
General Partner, transfers pursuant to this Article 11 may only be made as of
the first day of a fiscal quarter of the Partnership.

 

(d)          (i)             If any Partnership Interest is transferred or
assigned during the Partnership Year in compliance with the provisions of this
Article 11 or exchanged pursuant to Section 15.1 on any day other than the first
day of a Partnership Year, then Net Income, Net Losses, each item thereof and
all other items attributable to such interest for such Partnership Year shall be
divided and allocated between the transferor Partner and the transferee Partner
by taking into account their varying interests during the Partnership Year in
accordance with Section 706(d) of the Code and Section 1.706-4 of the
Regulations, using the interim closing of the books method or such other method
permitted by the Code and the Regulations as the General Partner may select,
which selection shall be set forth in a dated, written statement maintained with
the Partnership’s books and records. The Partners hereby agree that any such
selection by the General Partner is made by “agreement of the partners” within
the meaning of Section 1.706-4(f) of the Regulations.

 

(ii)           Solely for purposes of making such allocations, each of such
items for the calendar month in which the Transfer or assignment occurs shall be
allocated to the transferee Partner, and none of such items for the calendar
month in which an exchange occurs shall be allocated to the exchanging Partner,
provided, however, that the General Partner may adopt such other conventions
relating to allocations in connection with transfers, assignments, or exchanges
as it determines are necessary or appropriate.

 

(iii)          All distributions pursuant to Section 5.1(a) attributable to
Partnership Units, with respect to which the Partnership Record Date is before
the date of such Transfer, assignment, or exchange of such Partnership Units,
shall be made to the transferor Partner or the exchanging Partner, as the case
may be, and in the case of a Transfer or assignment other than an exchange, all
distributions pursuant to Section 5.1(a) thereafter attributable to such
Partnership Units shall be made to the transferee Partner.

 

 67 

 

 

(e)           In addition to any other restrictions on transfer herein
contained, including the provisions of this Article 11, in no event may any
Transfer or assignment of a Partnership Interest by any Partner (including
pursuant to Section 15.1) be made without the express consent of the General
Partner, in its sole and absolute discretion, (i) to any person or entity who
lacks the legal right, power or capacity to own a Partnership Interest; (ii) in
violation of applicable law; (iii) of any component portion of a Partnership
Interest, such as the Capital Account, or rights to distributions, separate and
apart from all other components of a Partnership Interest; (iv) if in the
opinion of legal counsel to the Partnership such transfer would cause a
termination of the Partnership for federal or state income tax purposes (except
as a result of the exchange for Common Stock of all Partnership Units held by
all Limited Partners or pursuant to a transaction expressly permitted under
Section 11.2); (v) if in the opinion of counsel to the Partnership, there would
be a significant risk that such transfer would cause the Partnership to cease to
be classified as a partnership for federal income tax purposes (except as a
result of the exchange for Common Stock of all Partnership Units held by all
Limited Partners or pursuant to a transaction expressly permitted under Section
11.2); (vi) if such transfer requires the registration of such Partnership
Interest pursuant to any applicable federal or state securities laws; (vii) if
such transfer is effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code, such transfer would result in the Partnership being
unable to qualify for one or more (as selected by the General Partner) of the
“safe harbors” set forth in Section 1.7704-1 of the Regulations (or such other
guidance subsequently published by the IRS setting forth safe harbors under
which interests will not be treated as “readily tradable on a secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code) (the “PTP Safe Harbors”), or such transfer causes the Partnership to
become a “publicly traded partnership,” as such term is defined in Section
469(k)(2) or Section 7704(b) of the Code (provided, however, that this clause
(vii) shall not be the basis for limiting or restricting in any manner the
exercise of the Redemption Right under Section 15.1 unless, and only to the
extent that, outside tax counsel provides to the General Partner an opinion to
the effect that, in the absence of such limitation or restriction, there is a
significant risk that the Partnership will be treated as a “publicly traded
partnership” and, by reason thereof, taxable as a corporation); (viii) such
transfer could adversely affect the ability of the Initial Limited Partner to
remain qualified as a REIT; or (ix) if in the opinion of legal counsel of the
transferring Partner (which opinion and counsel are reasonably satisfactory to
the Partnership), or legal counsel of the Partnership, such transfer could
adversely affect the ability of the Initial Limited Partner to continue to
qualify as a REIT or subject the Initial Limited Partner to any additional taxes
under Section 857 or Section 4981 of the Code, if the Initial Limited Partner
has elected to be qualified as a REIT.

 

(f)            The General Partner shall monitor the transfers of interests in
the Partnership to determine (i) if such interests are being traded on an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code; and (ii)
whether additional transfers of interests would result in the Partnership being
unable to qualify for one or more (as selected by the General Partner) of the
PTP Safe Harbors. The General Partner shall take all steps reasonably necessary
or appropriate to prevent any trading of interests or any recognition by the
Partnership of transfers made on such markets and, except as otherwise provided
herein, to ensure that one or more (as selected by the General Partner) of the
PTP Safe Harbors is met; provided, however, that the foregoing shall not
authorize the General Partner to limit or restrict in any manner the right of
any holder of a Partnership Unit to exercise the Redemption Right in accordance
with Section 15.1 unless, and only to the extent that, outside tax counsel
provides to the General Partner an opinion to the effect that, in the absence of
such limitation or restriction, there is a significant risk that the Partnership
will be treated as a “publicly traded partnership” and, by reason thereof,
taxable as a corporation.

 

Article 12
ADMISSION OF PARTNERS

 

12.1Admission of Successor General Partner

 

(a)          (i)             A successor to all of the General Partner Interest
pursuant to Article 11 hereof who is proposed to be admitted as a successor
General Partner shall be admitted to the Partnership as the General Partner,
effective immediately following such transfer and the admission of such
successor General Partner as a general partner of the Partnership upon the
satisfaction of the terms and conditions set forth in Section 12.1(b).

 

 68 

 

 

(ii)         Any such transferee shall carry on the business of the Partnership
without dissolution.

 

(b)           A Person shall be admitted as a substitute or successor General
Partner of the Partnership only if the following terms and conditions are
satisfied:

 

(i)            the Person to be admitted as a substitute or additional General
Partner shall have accepted and agreed to be bound by all the terms and
provisions of this Agreement by executing a counterpart thereof and such other
documents or instruments as may be required or appropriate in order to effect
the admission of such Person as a General Partner;

 

(ii)           if the Person to be admitted as a substitute or additional
General Partner is a corporation or a partnership it shall have provided the
Partnership with evidence satisfactory to counsel for the Partnership of such
Person’s authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and

 

(iii)          counsel for the Partnership shall have rendered an opinion
(relying on such opinions from other counsel as may be necessary) that the
admission of the person to be admitted as a substitute or additional General
Partner is in conformity with the Act, that none of the actions taken in
connection with the admission of such Person as a substitute or additional
General Partner will cause

 

(A)         the Partnership to be classified other than as a partnership for
federal income tax purposes, or

 

(B)         the loss of any Limited Partner’s limited liability.

 

(c)           In the case of such admission on any day other than the first day
of a Partnership Year, all items attributable to the General Partner Interest
for such Partnership Year shall be allocated between the transferring General
Partner and such successor as provided in Section 11.6(d) hereof.

 

(d)           The admission of any Person as a substitute or successor General
Partner of the Partnership must comply with the terms of Article 11.

 

12.2Admission of Additional Limited Partners

 

(a)           A Person who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner

 

(i)            evidence of acceptance in form satisfactory to the General
Partner of all of the terms and conditions of this Agreement, including the
power of attorney granted in Section 2.4 hereof, and

 

 69 

 

 

(ii)           such other documents or instruments as may be required in the
discretion of the General Partner in order to effect such Person’s admission as
an Additional Limited Partner.

 

(b)          (i)            Notwithstanding anything to the contrary in this
Section 12.2, no Person shall be admitted as an Additional Limited Partner
without the consent of the General Partner, which consent may be given or
withheld in the General Partner’s sole and absolute discretion.

 

(ii)           The admission of any Person as an Additional Limited Partner
shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership, following the consent of
the General Partner to such admission.

 

(c)          (i)             If any Additional Limited Partner is admitted to
the Partnership on any day other than the first day of a Partnership Year, then
Net Income, Net Losses, each item thereof and all other items allocable among
Partners and Assignees for such Partnership Year shall be allocated among such
Additional Limited Partner and all other Partners and Assignees by taking into
account their varying interests during the Partnership Year in accordance with
Section 706(d) of the Code and Section 1.706-4 of the Regulations, using the
interim closing of the books method or such other method permitted by the Code
and the Regulations as the General Partner may select, which selection shall be
set forth in a dated, written statement maintained with the Partnership’s books
and records. The Partners hereby agree that any such selection by the General
Partner is made by “agreement of the partners” within the meaning of Section
1.706-4(f) of the Regulations.

 

(ii)           (A)          Solely for purposes of making such allocations,
unless the General Partner decides to use another method permitted under the
Code or the Regulations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among all
of the Partners and Assignees, including such Additional Limited Partner.

 

(B)         distributions pursuant to Section 5.1(a) with respect to which the
Partnership Record Date is before the date of such admission shall be made
solely to Partners and Assignees, other than the Additional Limited Partner, and
all distributions pursuant to Section 5.1(a) thereafter shall be made to all of
the Partners and Assignees, including such Additional Limited Partner.

 

12.3Amendment of Agreement and Certificate of Limited Partnership

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (or any update of the Register) and, if required by law, shall
prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4 hereof.

 

 70 

 

  

Article 13
DISSOLUTION, LIQUIDATION AND TERMINATION

 

13.1Dissolution

 

(a)           The Partnership shall not be dissolved by the admission of
Substituted Limited Partners, Additional Limited Partners or by the admission of
a successor General Partner in accordance with the terms of this Agreement. Upon
the withdrawal of the General Partner, any successor General Partner shall
continue the business of the Partnership.

 

(b)           The Partnership shall dissolve, and its affairs shall be wound up,
only upon the first to occur of any of the following (each, a “Liquidating
Event”):

 

(i)            the expiration of its term as provided in Section 2.5 hereof;

 

(ii)           an event of withdrawal of the General Partner, as defined in the
Act (other than an event of bankruptcy), unless, within ninety (90) days after
such event of withdrawal, a “majority in interest” (as defined below) of the
remaining Partners Consent in writing to continue the business of the
Partnership and to the appointment, effective as of the date of withdrawal, of a
successor General Partner;

 

(iii)          an election to dissolve the Partnership made by the General
Partner, with the consent of the Limited Partners holding at least a majority of
the Percentage Interest of the Limited Partners (including Limited Partner
Interests held by the General Partner);

 

(iv)          entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;

 

(v)           a Capital Transaction;

 

(vi)          a final and non-appealable judgment is entered by a court of
competent jurisdiction ruling that each of the General Partner and the Initial
Limited Partner is bankrupt or insolvent, or a final and non-appealable order
for relief is entered by a court with appropriate jurisdiction against each of
the General Partner and the Initial Limited Partner, in each case under any
federal or state bankruptcy or insolvency laws as now or hereafter in effect,
unless prior to the entry of such order or judgment a “majority in interest” (as
defined below) of the remaining Partners Consent in writing to continue the
business of the Partnership and to the appointment, effective as of a date prior
to the date of such order or judgment, of a substitute General Partner.

 

As used herein, a “majority in interest” shall refer to Partners (excluding the
General Partner) who hold more than fifty percent (50%) of the outstanding
Percentage Interests not held by the General Partner.

 

 71 

 

 

13.2Winding Up

 

(a)           (i)            Upon the occurrence of a Liquidating Event, the
Partnership shall continue solely for the purposes of winding up its affairs in
an orderly manner, liquidating its assets, and satisfying the claims of its
creditors and Partners.

 

(ii)           No Partner shall take any action that is inconsistent with, or
not necessary to or appropriate for, the winding up of the Partnership’s
business and affairs.

 

(iii)          The General Partner, or, if there is no remaining General
Partner, any Person elected by the Limited Partners holding at least a “majority
in interest” (the General Partner or such other Person being referred to herein
as the “Liquidator”), shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of common stock or other securities of the General Partner) shall
be applied and distributed in the following order:

 

(A)         First, to the payment and discharge of all of the Partnership’s
debts and liabilities to creditors other than the Partners;

 

(B)         Second, to the payment and discharge of all of the Partnership’s
debts and liabilities to the General Partner;

 

(C)         Third, to the payment and discharge of all of the Partnership’s
debts and liabilities to the other Partners; and

 

(D)         the balance, if any, shall be distributed to all Partners with
positive Capital Accounts in accordance with their respective positive Capital
Account balances after giving effect to all allocations in Exhibit A and all
prior distributions under Section 5.1.

 

(iv)          The General Partner shall not receive any additional compensation
for any services performed pursuant to this Article 13.

 

(v)           Any distributions pursuant to this Section 13.2(a) shall be made
by the end of the Partnership’s taxable year in which the liquidation occurs
(or, if later, within 90 days after the date of the liquidation).

 

(b)           (i)            Notwithstanding the provisions of Section 13.2(a)
hereof which require liquidation of the assets of the Partnership, but subject
to the order of priorities set forth therein, if prior to or upon dissolution of
the Partnership the Liquidator determines that an immediate sale of part or all
of the Partnership’s assets would be impractical or would cause undue loss to
the Partners, the Liquidator may, in its sole and absolute discretion, defer for
a reasonable time the liquidation of any asset except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2(a) hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.

 

 72 

 

 

(ii)           Any such distributions in kind shall be made only if, in the good
faith judgment of the Liquidator, such distributions in kind are in the best
interests of the Partners, and shall be subject to such conditions relating to
the disposition and management of such properties as the Liquidator deems
reasonable and equitable and to any agreements governing the operation of such
properties at such time.

 

(iii)          The Liquidator shall determine the fair market value of any
property distributed in kind using such reasonable method of valuation as it may
adopt.

 

(c)           In the discretion of the Liquidator, a pro rata portion of the
distributions that would otherwise be made to the General Partner, the Limited
Partners pursuant to this Article 13 may be:

 

(A)         distributed to a trust established for the benefit of the General
Partner and the Limited Partners for the purposes of liquidating Partnership
assets, collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or the General Partner
arising out of or in connection with the Partnership; the assets of any such
trust shall be distributed to the General Partner and the Limited Partners from
time to time, in the reasonable discretion of the Liquidator, in the same
proportions as the amount distributed to such trust by the Partnership would
otherwise have been distributed to the General Partner and the Limited Partners
pursuant to this Agreement; or

 

(B)         withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the General Partner and the Limited
Partners in the manner and order of priority set forth in Section 13.2(a), as
soon as practicable.

 

13.3Negative Capital Account

 

Except as otherwise agreed to in writing by any Partner, if any Partner has a
deficit balance in his Capital Account (after giving effect to all
contributions, distributions and allocations for all taxable years, including
the year during which such liquidation occurs), such Partner shall have no
obligation to make any contribution to the capital of the Partnership with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Partnership or to any other Person for any purpose whatsoever.

 

13.4Rights of Limited Partners

 

(a)           Except as otherwise provided in this Agreement, each Limited
Partner shall look solely to the assets of the Partnership for the return of its
Capital Contributions and shall have no right or power to demand or receive
property other than cash from the Partnership.

 

 73 

 

 

(b)           Except as otherwise provided in this Agreement, no Limited Partner
shall have priority over any other Partner as to the return of its Capital
Contributions, distributions, or allocations.

 

13.5Notice of Dissolution

 

If a Liquidating Event occurs or an event occurs that would, but for the
provisions of an election or objection by one or more Partners pursuant to
Section 13.1, result in a dissolution of the Partnership, the General Partner
shall, within thirty (30) days thereafter, provide written notice thereof to
each of the Partners.

 

13.6Termination of Partnership and Cancellation of Certificate of Limited
Partnership

 

Upon the completion of the liquidation of the Partnership’s assets, as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed, and all qualifications of the Partnership as a
foreign limited partnership in jurisdictions other than the state of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

13.7Reasonable Time for Winding-Up

 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof in order to minimize any losses otherwise attendant upon
such winding-up, and the provisions of this Agreement shall remain in effect
among the Partners during the period of liquidation.

 

13.8Waiver of Partition

 

Each Partner hereby waives any right to partition of the Partnership property.

 

Article 14
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

14.1Amendments

 

(a)           The General Partner shall have the power, without the consent of
the Limited Partners, to amend this Agreement except as set forth in Section
14.1(b) hereof. The General Partner shall provide notice to the Limited Partners
when any action under this Section 14.1(a) is taken in the next regular
communication to the Limited Partners.

 

(b)           Notwithstanding Section 14.1(a) hereof, this Agreement shall not
be amended with respect to:

 

(i)            any Partner adversely affected without the Consent of such
Partner adversely affected if such amendment would:

 

 74 

 

 

(A)         convert a Limited Partner’s interest in the Partnership into a
General Partner Interest;

 

(B)         modify the limited liability of a Limited Partner in a manner
adverse to such Limited Partner; or

 

(C)         amend this Section 14.1(b)(i);

 

(ii)         any Limited Partner adversely affected without the Consent of
Limited Partners if such amendment would:

 

(A)         alter or change Section 15.1 or any defined terms used therein to
the extent such alteration or change would affect the provisions of Section
15.1;

 

(B)         create an obligation to make Capital Contributions not contemplated
in this Agreement;

 

(C)         alter or change the terms of this Agreement regarding the rights of
the limited partners with respect to Business Combinations, Transactions or
transactions giving rise to voting or consent rights under Article 11 or alter
or change any defined term used in any provision of this Agreement relating
thereto;

 

(D)        amend Section 7.1(e), Section 7.7 or Section 7.8 or otherwise alter
or change the fiduciary duties of the General Partner to the Limited Partners;

 

(E)         alter or change the distribution and liquidation rights provided in
Section 5 and 13 hereto, or the allocations provisions of Article 6 or Exhibit A
except as permitted under Section 5.4, Section 6.2 and Section 7.1(a)(iii)(Y) of
this Agreement; or

 

(F)         amend this Section 14.1(b)(ii).

 

(c)           Section 14.1(b)(i) does not require unanimous consent of all
Partners adversely affected unless the amendment is to be effective against all
Partners adversely affected.

 

(d)           The restrictions on amendments in this Agreement, including in
this Section 14.1, shall apply regardless of how an amendment may be affected,
whether directly, by supplement or separate agreement, or whether by or in
connection with a merger, consolidation or by an amendment to the Certificate.

 

14.2Meetings of the Partners

 

(a)           (i)            Meetings of the Partners may be called by the
General Partner and shall be called upon the receipt by the General Partner of a
written request by Limited Partners holding 25 percent or more of the
Partnership Interests.

 

(ii)           The request shall state the nature of the business to be
transacted.

 

 75 

 

 

(iii)          Except as set forth in Section 11.2(d), notice of any such
meeting shall be given to all Partners not less than seven (7) days nor more
than thirty (30) days prior to the date of such meeting.

 

(iv)          Partners may vote in person or by proxy at such meeting.

 

(v)           Whenever the vote or Consent of the Limited Partners is permitted
or required under this Agreement, such vote or Consent may be given at a meeting
of the Partners or may be given in accordance with the procedure prescribed in
Section 14.1(a).

 

(vi)        Except as otherwise expressly provided in this Agreement, the
Consent of holders of a majority of the Percentage Interests held by Partners
(including the General Partner) shall control.

 

(b)           (i)            Subject to Section 14.2(a)(vi), any action required
or permitted to be taken at a meeting of the Partners may be taken without a
meeting if a written consent setting forth the action so taken is signed by a
majority of the Percentage Interests of the Partners (or such other percentage
as is expressly required by this Agreement).

 

(ii)           Such Consent may be in one instrument or in several instruments,
and shall have the same force and effect as a vote of a majority of the
Percentage Interests of the Partners (or such other percentage as is expressly
required by this Agreement).

 

(iii)          Such Consent shall be filed with the General Partner.

 

(iv)          An action so taken shall be deemed to have been taken at a meeting
held on the effective date of the Consent as certified by the General Partner.

 

(c)          (i)             Each Limited Partner may authorize any Person or
Persons to act for him by proxy on all matters in which a Limited Partner is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting.

 

(ii)           Every proxy must be signed by the Partner or an attorney-in-fact
and a copy thereof delivered to the Partnership.

 

(iii)          No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy.

 

(iv)          Every proxy shall be revocable at the pleasure of the Partner
executing it, such revocation to be effective upon the General Partner’s receipt
of written notice of such revocation from the Partner executing such proxy.

 

(d)           (i)             Each meeting of the Partners shall be conducted by
the General Partner or such other Person as the General Partner may appoint
pursuant to such rules for the conduct of the meeting as the General Partner or
such other Person deems appropriate.

 

 76 

 

 

(ii)         Meetings of Partners may be conducted in the same manner as
meetings of the Stockholders of the General Partner and may be held at the same
time, and as part of, meetings of the Stockholders of the General Partner.

 

Article 15
GENERAL PROVISIONS

 

15.1Redemption Rights of Qualifying Parties

 

(a)           After the applicable Initial Holding Period, a Qualifying Party
shall have the right (subject to the terms and conditions set forth herein) (the
“Redemption Right”) to require the Partnership to redeem all or a portion of the
applicable OP Units held by such Tendering Party (OP Units that have in fact
been tendered for redemption being hereafter referred to as “Tendered Units”) in
exchange (a “Redemption”) for the Cash Amount payable on the Specified
Redemption Date. The Partnership may, in the General Partner’s sole and absolute
discretion, redeem Tendered Units at the request of the holder thereof prior to
the end of the applicable Initial Holding Period (subject to the terms and
conditions set forth herein) (a “Special Redemption”). Any Redemption shall be
exercised pursuant to a Notice of Redemption delivered to the General Partner by
the Qualifying Party when exercising the Redemption Right (the “Tendering
Party”). The Partnership’s obligation to effect a Redemption, however, shall not
arise or be binding against the Partnership until the earlier of (i) the date
the General Partner notifies the Tendering Party that the General Partner
declines to require the Initial Limited Partner to acquire some or all of the
Tendered Units under Section 15.1(b) hereof following receipt of a Notice of
Redemption and (ii) the Business Day following the Cut-Off Date. In the event of
a Redemption, the Cash Amount shall be delivered as a certified or bank check
payable to the Tendering Party or, in the General Partner’s sole and absolute
discretion, in immediately available funds, in each case, on or before the
Specified Redemption Date.

 

 77 

 

 

(b)           Notwithstanding the provisions of Section 15.1(a) hereof, on or
before the close of business on the Cut-Off Date, the General Partner may, in
the General Partner’s sole and absolute discretion but subject to the Ownership
Limit, elect to require the Initial Limited Partner to acquire some or all (such
percentage being referred to as the “Applicable Percentage”) of the Tendered
Units from the Tendering Party in exchange for shares of Common Stock or the
Cash Amount payable on the Specified Redemption Date. If the General Partner
elects to require the Initial Limited Partner to acquire some or all of the
Tendered Units pursuant to this Section 15.1(b), the General Partner shall give
written notice thereof to the Tendering Party on or before the close of business
on the Cut-Off Date. If the General Partner elects to require the Initial
Limited Partner to acquire any of the Tendered Units for shares of Common Stock,
the Initial Limited Partner shall issue and deliver such Common Stock to the
Tendering Party pursuant to the terms of this Section 15.1(b), in which case
(1) the Initial Limited Partner shall assume directly the obligation with
respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption Right with respect to such Tendered Units and (2) such transaction
shall be treated, for federal income tax purposes, as a transfer by the
Tendering Party of such Tendered Units to the Initial Limited Partner in
exchange for the Common Stock Amount. If the General Partner so elects, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the Initial Limited Partner in exchange for a number of shares
of Common Stock equal to the product of the Common Stock Amount and the
Applicable Percentage. The Tendering Party shall submit (i) such information,
certification or affidavit as the Initial Limited Partner may reasonably require
in connection with the application of the Ownership Limit to any such
acquisition and (ii) such written representations, investment letters, legal
opinions or other instruments necessary, in the Initial Limited Partner’s view,
to effect compliance with the Securities Act. In the event of a purchase of the
Tendered Units by the Initial Limited Partner pursuant to this Section 15.1(b),
the Tendering Party shall no longer have the right to cause the Partnership to
effect a Redemption of such Tendered Units and, upon notice to the Tendering
Party by the General Partner given on or before the close of business on the
Cut-Off Date that the General Partner has elected to require the Initial Limited
Partner to acquire some or all of the Tendered Units pursuant to this
Section 15.1(b), the obligation of the Partnership to effect a Redemption of the
Tendered Units as to which the General Partner’s notice relates shall not accrue
or arise. A number of shares of Common Stock equal to the product of the
Applicable Percentage and the Common Stock Amount, if applicable, shall be
delivered by the Initial Limited Partner as duly authorized, validly issued,
fully paid and non-assessable shares of Common Stock and, if applicable, Rights,
free of any pledge, lien, encumbrance or restriction, other than the Ownership
Limit, the Securities Act and relevant state securities or “blue sky” laws.
Neither any Tendering Party whose Tendered Units are acquired by the Initial
Limited Partner pursuant to this Section 15.1(b), any Partner, any Assignee nor
any other interested Person shall have any right to require or cause the Initial
Limited Partner to register, qualify or list any Common Stock owned or held by
such Person, whether or not such shares of Common Stock are issued pursuant to
this Section 15.1(b), with the SEC, with any state securities commissioner,
department or agency, under the Securities Act or the Exchange Act or with any
stock exchange; provided, however, that this limitation shall not be in
derogation of any registration or similar rights granted pursuant to any other
written agreement between the Initial Limited Partner and any such Person.
Shares of Common Stock issued upon an acquisition of the Tendered Units by the
Initial Limited Partner pursuant to this Section 15.1(b) may contain such
legends regarding restrictions under the Securities Act and applicable state
securities laws as the General Partner determines to be necessary or advisable
in order to ensure compliance with such laws.

 

(c)           Notwithstanding the provisions of Section 15.1(a) and 15.1(b)
hereof, the Tendering Parties shall have no rights under this Agreement that
would otherwise be prohibited by the Articles of Incorporation and shall have no
rights to require the Partnership to redeem OP Units if the acquisition of such
OP Units by the Initial Limited Partner pursuant to Section 15.1(b) hereof would
cause any Person to violate the Ownership Limit. To the extent that any
attempted Redemption or acquisition of the Tendered Units by the Initial Limited
Partner pursuant to Section 15.1(b) hereof would be in violation of this
Section 15.1(c), it shall be null and void ab initio, and the Tendering Party
shall not acquire any rights or economic interests in the shares of Common Stock
otherwise issuable by the Initial Limited Partner under Section 15.1(b) hereof
or cash otherwise payable under Section 15.1(a) hereof.

 

(d)           If the General Partner does not elect to require the Initial
Limited Partner to acquire the Tendered Units pursuant to Section 15.1(b)
hereof:

 

 78 

 

 

(i)           The Partnership may elect to raise funds for the payment of the
Cash Amount either (a) by requiring that the Initial Limited Partner contribute
to the Partnership funds from the proceeds of a registered public Offering by
the Initial Limited Partner of shares of Common Stock sufficient to purchase the
Tendered Units or (b) from any other sources (including, but not limited to, the
sale of any Property and the incurrence of additional Debt) available to the
Partnership. The Initial Limited Partner shall make a Capital Contribution of
any such amounts to the Partnership for an additional Partnership Interest
consistent with the provisions of Article 4. Any such contribution shall entitle
the Initial Limited Partner to an equitable Percentage Interest adjustment.

 

(ii)           If the Cash Amount is not paid on or before the Specified
Redemption Date, interest shall accrue with respect to the Cash Amount from the
day after the Specified Redemption Date to and including the date on which the
Cash Amount is paid at a rate equal to the base rate on corporate loans at large
United States money center commercial banks, as published from time to time in
the Wall Street Journal (but not higher than the maximum lawful rate).

 

(e)          Notwithstanding anything herein to the contrary (but subject to
Section 15.1(c) hereof), with respect to any Redemption (or any tender of OP
Units for Redemption if the Tendered Units are acquired by the Initial Limited
Partner pursuant to Section 15.1(b) hereof) pursuant to this Section 15.1:

 

(i)          All OP Units acquired by the Initial Limited Partner pursuant to
Section 15.1(b) hereof shall automatically, and without further action required,
be converted into and deemed to be an Initial Limited Partner Partnership
Interest comprised of the same number of OP Units.

 

(ii)         Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than one thousand (1,000) OP Units or, if such Tendering
Party holds (as a Limited Partner or, economically, as an Assignee) less than
one thousand (1,000) OP Units, all of the OP Units held by such Tendering Party,
without, in each case, the Consent of the General Partner.

 

(iii)        If (i) a Tendering Party surrenders its Tendered Units during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the Initial Limited Partner for a
distribution to its stockholders of some or all of its portion of such
Partnership distribution, and (ii) the General Partner elects to require the
Initial Limited Partner to acquire any of such Tendered Units in exchange for
shares of Common Stock pursuant to Section 15.1(b), such Tendering Party shall
pay to the Initial Limited Partner on the Specified Redemption Date an amount in
cash equal to the portion of the Partnership distribution in respect of the
Tendered Units exchanged for shares of Common Stock, insofar as such
distribution relates to the same period for which such Tendering Party would
receive a distribution in respect of such shares of Common Stock.

 

(iv)        The consummation of such Redemption (or an acquisition of Tendered
Units by the Initial Limited Partner pursuant to Section 15.1(b) hereof, as the
case may be) shall be subject to the expiration or termination of the applicable
waiting period, if any, under the Hart-Scott-Rodino Act.

 

 79 

 

 

(v)           The Tendering Party shall continue to own (subject, in the case of
an Assignee, to the provisions of Section 11.5 hereof) all OP Units subject to
any Redemption, and be treated as a Limited Partner or an Assignee, as
applicable, with respect to such OP Units for all purposes of this Agreement,
until such OP Units are either paid for by the Partnership pursuant to
Section 15.1(a) hereof or transferred to the Initial Limited Partner and paid
for, by the issuance of the Common Stock, pursuant to Section 15.1(b) hereof on
the Specified Redemption Date. Until a Specified Redemption Date and an
acquisition of the Tendered Units by the Initial Limited Partner pursuant to
Section 15.1(b) hereof, the Tendering Party shall have no rights as a
stockholder of the Initial Limited Partner with respect to the shares of Common
Stock issuable in connection with such acquisition.

 

(f)          In connection with an exercise of Redemption Rights pursuant to
this Section 15.1, except as otherwise Consented to by the General Partner, the
Tendering Party shall submit the following to the General Partner, in addition
to the Notice of Redemption:

 

(i)          A written affidavit, dated the same date as the Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of shares of Common Stock by
(i) such Tendering Party and (ii) to the best of their knowledge any Related
Party and (b) representing that, after giving effect to the Redemption or an
acquisition of the Tendered Units by the Initial Limited Partner pursuant to
Section 15.1(b) hereof, neither the Tendering Party nor to the best of their
knowledge any Related Party will own shares of Common Stock in violation of the
Ownership Limit;

 

(ii)         A written representation that neither the Tendering Party nor to
the best of their knowledge any Related Party has any intention to acquire any
additional shares of Common Stock prior to the closing of the Redemption or an
acquisition of the Tendered Units by the Initial Limited Partner pursuant to
Section 15.1(b) hereof on the Specified Redemption Date;

 

(iii)        An undertaking to certify, at and as a condition of the closing of
(i) the Redemption or (ii) the acquisition of Tendered Units by the Initial
Limited Partner pursuant to Section 15.1(b) hereof on the Specified Redemption
Date, that either (a) the actual and constructive ownership of shares of Common
Stock by the Tendering Party and to the best of its knowledge any Related Party
remain unchanged from that disclosed in the affidavit required by Section
15.1(f)(i) or (b) after giving effect to the Redemption or the acquisition of
Tendered Units by the Initial Limited Partner pursuant to Section 15.1(b)
hereof, neither the Tendering Party nor, to the best of its knowledge, any other
Person shall own shares of Common Stock in violation of the Ownership Limit; and

 

(iv)        In connection with any Special Redemption, the Initial Limited
Partner shall have the right to receive an opinion of counsel reasonably
satisfactory to it to the effect that the proposed Special Redemption will not
cause the Partnership, the General Partner or the Initial Limited Partner to
violate any federal or state securities laws or regulations applicable to the
Special Redemption, the issuance and sale of the Tendered Units to the Tendering
Party or the issuance and sale of Shares of Common Stock to the Tendering Party
pursuant to Section 15.1(b) of this Agreement.

 

 80 

 

 

(g)           The Qualifying Party shall be solely responsible for the payment
of any real estate transfer taxes imposed in connection with any Redemption.

 

15.2Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner, Indemnitee or Assignee under this Agreement shall be in writing
and shall be deemed given or made when delivered in person or five days after
being sent by first class United States mail or by overnight delivery or via
facsimile to the Partner or Assignee at the address set forth in the Register or
such other address of which the Partner shall notify the General Partner in
writing. Notwithstanding the foregoing, the General Partner may elect to deliver
any such notice, demand, request or report by E-mail or by any other electronic
means, in which case such communication shall be deemed given or made one day
after being sent.

 

15.3Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
of reference only, shall not be deemed part of this Agreement and shall in no
way define, limit, extend or describe the scope or intent of any provisions
hereof. Except as specifically provided otherwise, references to “Articles” and
“Sections” are to Articles and Sections of this Agreement.

 

15.4Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

15.5Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

15.6Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

15.7Creditors

 

Other than as expressly set forth herein with respect to the Indemnities, none
of the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

 

 81 

 

 

15.8Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 

15.9Counterparts

 

This Agreement may be executed (including by facsimile transmission) with
counterpart signature pages or in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart. Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.

 

15.10Applicable Law

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of laws thereof.

 

15.11Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

15.12Entire Agreement

 

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements among them with respect
thereto.

 

15.13No Rights as Stockholders

 

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as stockholders of the
Initial Limited Partner or the General Partner, including any right to receive
dividends or other distributions made to Stockholders or to vote or to consent
or receive notice as Stockholders in respect to any meeting of Stockholders for
the election of directors of the Initial Limited Partner or the General Partner
or any other matter.

 

15.14Limitation to Preserve REIT Status.

 

Notwithstanding anything else in this Agreement, to the extent that the amount
to be paid, credited, distributed or reimbursed by the Partnership to the
Initial Limited Partner or its officers, directors, employees or agents, whether
as a reimbursement, fee, expense or indemnity (a “REIT Payment”), would
constitute gross income to the Initial Limited Partner for purposes of Section
856(c)(2) or 856(c)(3) of the Code, then, notwithstanding any other provision of
this Agreement, the amount of such REIT Payments, as selected by the General
Partner in its discretion from among items of potential distribution,
reimbursement, fees, expenses and indemnities, shall be reduced for any
Partnership Year so that the REIT Payments, as so reduced, for or with respect
to the Initial Limited Partner shall not exceed the lesser of:

 

 82 

 

 

(i) an amount equal to the excess, if any, of (a) four and nine-tenths percent
(4.9%) of the Initial Limited Partner’s total gross income (but excluding the
amount of any REIT Payments) for the Partnership Year that is described in
subsections (A) through (I) of Section 856(c)(2) of the Code over (b) the amount
of gross income (within the meaning of Section 856(c)(2) of the Code) derived by
the Initial Limited Partner from sources other than those described in
subsections (A) through (I) of Section 856(c)(2) of the Code (but not including
the amount of any REIT Payments); or

 

(ii) an amount equal to the excess, if any, of (a) twenty-four percent (24%) of
the Initial Limited Partner’s total gross income (but excluding the amount of
any REIT Payments) for the Partnership Year that is described in subsections (A)
through (I) of Section 856(c)(3) of the Code over (b) the amount of gross income
(within the meaning of Section 856(c)(3) of the Code) derived by the Initial
Limited Partner from sources other than those described in subsections (A)
through (I) of Section 856(c)(3) of the Code (but not including the amount of
any REIT Payments);

 

provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts should not adversely affect the Initial Limited Partner’s ability to
qualify as a REIT. To the extent that REIT Payments may not be made in a
Partnership Year as a consequence of the limitations set forth in this Section
15.14, such REIT Payments shall carry over and shall be treated as arising in
the following Partnership Year if such carry over does not adversely affect the
Initial Limited Partner’s ability to qualify as a REIT, provided, however, that
any such REIT Payment shall not be carried over more than three Partnership
Years, and any such remaining payments shall no longer be due and payable. The
purpose of the limitations contained in this Section 15.14 is to prevent the
Initial Limited Partner from failing to qualify as a REIT under the Code by
reason of the Initial Limited Partner’s share of items, including distributions,
reimbursements, fees, expenses or indemnities, receivable directly or indirectly
from the Partnership, and this Section 15.14 shall be interpreted and applied to
effectuate such purpose.

 

Article 16
CLASS B UNITS

 

16.1Designation and Number

 

(a)           Except as set forth in this Article 16, Class B Units shall have
the same rights, privileges and preferences as the OP Units. Subject to the
provisions of this Article 16 and the special provisions of subparagraph
1(c)(ii) of Exhibit A, Class B Units shall be treated as Partnership Units, with
all of the rights, privileges and obligations attendant thereto.

 

 83 

 

 

(b)           It is intended that the Partnership shall maintain at all times a
one-to-one correspondence between Class B Units and OP Units for conversion and
other purposes. If an Adjustment Event (as defined below) occurs, then the
General Partner shall make a corresponding adjustment to the Class B Units to
maintain a one-for-one conversion and economic equivalence ratio between OP
Units and Class B Units. The following shall be “Adjustment Events:” (A) the
Partnership makes a distribution on all outstanding OP Units in Partnership
Units, (B) the Partnership subdivides the outstanding OP Units into a greater
number of units or combines the outstanding OP Units into a smaller number of
units, or (C) the Partnership issues any Partnership Units in exchange for its
outstanding OP Units by way of a reclassification or recapitalization of its OP
Units. If more than one Adjustment Event occurs, the adjustment to the Class B
Units need be made only once using a single formula that takes into account each
and every Adjustment Event as if all Adjustment Events occurred simultaneously.
For the avoidance of doubt, the following events shall not be Adjustment Events:
(x) the issuance of Partnership Units in a financing, reorganization,
acquisition or other similar business transaction, (y) the issuance of
Partnership Units pursuant to any employee benefit or compensation plan or
dividend reinvestment plan, or (z) the issuance of any Partnership Units in
respect of a capital contribution to the Partnership, including a contribution
by the Initial Limited Partner of proceeds from the sale of securities by the
Initial Limited Partner. If the Partnership takes an action affecting the OP
Units other than actions specifically described above as Adjustment Events and,
in the opinion of the General Partner such action would require an adjustment to
the Class B Units to maintain the one-to-one correspondence described above, the
General Partner shall have the right to make such adjustment to the Class B
Units, to the extent permitted by law, in such manner and at such time as the
General Partner, in its sole discretion, may determine to be appropriate under
the circumstances. If an adjustment is made to the Class B Units as herein
provided, the Partnership shall promptly file in the books and records of the
Partnership an officer’s certificate setting forth such adjustment and a brief
statement of the facts requiring such adjustment, which certificate shall be
conclusive evidence of the correctness of such adjustment absent manifest error.
Promptly after the filing of such certificate, the Partnership shall mail a
notice to each holder of Class B Units setting forth the adjustment to his, her
or its Class B Units and the effective date of such adjustment.

 

16.2Special Provisions.

 

Class B Units shall be subject to the following special provisions:

 

(a)           Distributions. The holders of Class B Units shall be entitled to
(i) current distributions of Available Cash pursuant to Section 5.1(a); and (ii)
distributions in liquidation of the Partnership pursuant to Section 13.2.

 

(b)           Allocations. Holders of Class B Units shall be entitled to certain
special allocations of gain under subparagraph 1(c)(ii) of Exhibit A.

 

(c)           Exchange Right. The right to exchange all or a portion of
Partnership Units for cash or, at the option of the Partnership, for shares of
Common Stock provided to Limited Partners under Section 15.1 hereof shall not
apply with respect to Class B Units unless and until the Class B Units are
converted to OP Units as provided in clause (d) below and Section 16.4 hereof.

 

 84 

 

 

(d)           Conversion to OP Units. Class B Units are eligible to be converted
into OP Units in accordance with Section 16.4 hereof.

 

16.3Voting

 

(a)          Holders of Class B Units shall (a) have the same voting rights as
the Limited Partners, with the Class B Units voting as a single class with the
OP Units and having one vote per Class B Unit; and (b) have the additional
voting rights that are expressly set forth below. So long as any Class B Units
remain outstanding, the Partnership shall not, without the affirmative vote of
the holders of at least a majority of the Class B Units outstanding at the time,
given in person or by proxy, either in writing or at a meeting (voting
separately as a class), amend, alter or repeal, whether by merger, consolidation
or otherwise, the provisions of this Agreement applicable to Class B Units so as
to materially and adversely affect any right, privilege or voting power of the
Class B Units or the holders of Class B Units as such, unless such amendment,
alteration, or repeal affects equally, ratably and proportionately the rights,
privileges and voting powers of the Limited Partners; but subject, in any event,
to the following provisions:

 

(i)          With respect to any OP Unit Transaction, so long as the Class B
Units are treated in accordance with Section 16.4(d) hereof, the consummation of
such OP Unit Transaction shall not be deemed to materially and adversely affect
such rights, preferences, privileges or voting powers of the Class B Units or
the holders of Class B Units as such; and

 

(ii)           Any creation or issuance of any Partnership Units or of any class
or series of Partnership Interest including additional OP Units or Class B Units
whether ranking senior to, junior to, or on a parity with the Class B Units with
respect to distributions and the distribution of assets upon liquidation,
dissolution or winding up, shall not be deemed to materially and adversely
affect such rights, preferences, privileges or voting powers of the Class B
Units or the holders of Class B Units as such.

 

(b)           The foregoing voting provisions will not apply if, at or prior to
the time when the act with respect to which such vote would otherwise be
required, all outstanding Class B Units shall have been converted into OP Units.

 

16.4Conversion of Class B Units

 

(a)           Conversion. At such time as the Economic Capital Account Balance
attributable to a Class B Unit is equal to the OP Unit Economic Balance, each
such balance determined on a per unit basis as of the effective date of
conversion (the “Conversion Date”), such Class B Unit shall automatically
convert into one fully paid and non-assessable OP Unit, giving effect to all
adjustments (if any) made pursuant to Section 16.1 hereof; provided, that a
Class B Unit shall not be convertible into OP Units if the Economic Capital
Account Balance attributable to such Class B Unit is negative. Each holder of
Class B Units covenants and agrees with the Partnership that all Class B Units
to be converted pursuant to this Section 16.4 shall be free and clear of all
liens. The conversion of Class B Units shall occur automatically after the close
of business on the applicable Conversion Date without any action on the part of
such holder of Class B Units, as of which time such holder of Class B Units
shall be credited on the books and records of the Partnership with the issuance
as of the opening of business on the next day of the number of OP Units issuable
upon such conversion. For purposes of determining the Economic Capital Account
Balance attributable to a Class B Unit, allocations pursuant to subparagraph
1(c)(ii) of Exhibit A shall be made in such a manner so as to allow the greatest
number of Class B Units to convert pursuant to this Section 16.4 at any time.

 

 85 

 

  

(b)          Adjustment to Gross Asset Value.

 

(i)           The General Partner shall provide the holders of Class B Units the
opportunity but not the obligation to make Capital Contributions to the
Partnership in exchange for OP Units in order to cause an adjustment to the
Gross Asset Value of the Partnership’s assets within the meaning of paragraph
(b)(i) of the definition of Gross Asset Value up to two (2) times each
Partnership Year including:

 

(A)         if the Partnership or the General Partner shall be a party to any OP
Unit Transaction; provided, that the General Partner shall give each holder of
Class B Units written notice of such OP Unit Transaction at least thirty (30)
days prior to entering into any definitive agreement pursuant to which the OP
Unit Transaction would be consummated; or

 

(B)         upon a Listing; provided, that the General Partner shall give each
holder of Class B Units written notice of such Listing at least thirty (30) days
prior to such Listing.

 

(ii)         For purposes of clause (i) of this Section 16.4(b), the value of
each OP Unit issued in order to cause an adjustment to the Gross Asset Value of
the Partnership’s assets shall be an amount equal to the product of (y) the
Value of a share of Common Stock as of the date the holder of Class B Units
makes a Capital Contribution to the Partnership multiplied by (z) the Exchange
Factor.

 

(iii)        For the avoidance of doubt, the issuance of Class B Units shall be
treated as an event allowing for an adjustment to the Gross Asset Value of the
Partnership’s assets within the meaning of paragraph (b)(iv) of the definition
of Gross Asset Value.

 

(c)           Impact of Conversion for Purposes of Subparagraph 1(c)(ii) of
Exhibit A. For purposes of making future allocations under subparagraph 1(c)(ii)
of Exhibit A, the portion of the Economic Capital Account Balance of the
applicable holder of Class B Units that is treated as attributable to his, her
or its Class B Units shall be reduced, as of the date of conversion, by the
product of the number of Class B Units converted and the OP Unit Economic
Balance.

 

 86 

 

 

(d)          OP Unit Transactions. Immediately prior to or concurrent with an OP
Unit Transaction the maximum number of Class B Units then eligible for
conversion (in accordance with the provisions of Section 16.4(a)) shall
automatically be converted into an equal number of OP Units, giving effect to
all adjustments (if any) made pursuant to Section 16.1 hereof, taking into
account any allocations that occur in connection with the OP Unit Transaction or
that would occur in connection with the OP Unit Transaction if the assets of the
Partnership were sold at the OP Unit Transaction price or, if applicable, at a
value determined by the General Partner in good faith using the value attributed
to the Partnership Units in the context of the OP Unit Transaction (in which
case the Conversion Date shall be the effective date of the OP Unit
Transaction). In anticipation of such OP Unit Transaction, the Partnership shall
use commercially reasonable efforts to cause each holder of Class B Units to be
afforded the right to receive in connection with such OP Unit Transaction in
consideration for the OP Units into which his, her or its Class B Units will be
converted the same kind and amount of cash, securities and other property (or
any combination thereof) receivable upon the consummation of such OP Unit
Transaction by a holder of the same number of OP Units, assuming such holder of
OP Units is not a Person with which the Partnership consolidated or into which
the Partnership merged or which merged into the Partnership or to which such
sale or transfer was made, as the case may be (a “Constituent Person”), or an
affiliate of a Constituent Person. In the event that holders of OP Units have
the opportunity to elect the form or type of consideration to be received upon
consummation of the OP Unit Transaction, prior to such OP Unit Transaction the
General Partner shall give prompt written notice to each holder of Class B Units
of such election, and shall use commercially reasonable efforts to afford the
holders of Class B Units the right to elect, by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each Class B Unit held by such holder into OP Units in connection with such OP
Unit Transaction. If a holder of Class B Units fails to make such an election,
such holder (and any of its transferees) shall receive upon conversion of each
Class B Unit held by him, her or it (or by any of his, her or its transferees)
the same kind and amount of consideration that a holder of an OP Unit would
receive if such OP Unit holder failed to make such an election. The Partnership
shall use commercially reasonable effort to cause the terms of any OP Unit
Transaction to be consistent with the provisions of this Section 16.4(d) and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any holders of Class B Units whose Class B Units will not
be converted into OP Units in connection with the OP Unit Transaction that will
(i) contain provisions enabling the holders of Class B Units that remain
outstanding after such OP Unit Transaction to convert their Class B Units into
securities as comparable as reasonably possible under the circumstances to the
OP Units and (ii) preserve as far as reasonably possible under the circumstances
the distribution, special allocation, conversion, and other rights set forth in
this Agreement for the benefit of the holders of Class B Units.

 

16.5Profits Interests

 

(a)           Class B Units are intended to qualify as a “profits interest” in
the Partnership issued to a new or existing Partner in a partner capacity for
services performed or to be performed to or for the benefit of the Partnership
within the meaning of Rev. Proc. 93-27, 1993-2 C.B. 343, and Rev. Proc. 2001-43,
2001-2 C.B. 191, the Code, the Regulations, and other future guidance provided
by the IRS with respect thereto, and the allocations under subparagraph 1(c)(ii)
of Exhibit A shall be interpreted in a manner that is consistent therewith.

 

(b)           The Partners agree that the General Partner may make a Safe Harbor
Election (if and when the Safe Harbor Election becomes available), on behalf of
itself and of all Partners, to have the Safe Harbor apply irrevocably with
respect to Class B Units transferred in connection with the performance of
services by a Partner in a partner capacity. The Safe Harbor Election (if and
when the Safe Harbor Election becomes available) shall be effective as of the
date of issuance of such Class B Units. If such election is made, (i) the
Partnership and each Partner agree to comply with all requirements of the Safe
Harbor with respect to all interests in the Partnership transferred in
connection with the performance of services by a Partner in a partner capacity,
whether such Partner was admitted as a Partner or as the transferee of a
previous Partner, and (ii) the General Partner shall cause the Partnership to
comply with all record-keeping requirements and other administrative
requirements with respect to the Safe Harbor as shall be required by proposed or
final regulations relating thereto.

 

 87 

 

 

(c)           The Partners agree that if a Safe Harbor Election is made by the
General Partner, (A) each Class B Unit issued hereunder with respect to which
the Safe Harbor Election is available is a Safe Harbor Interest, (B) each Class
B Unit represents a profits interest received for services rendered or to be
rendered to or for the benefit of the Partnership by such holder of Class B
Units in his, her or its capacity as a Partner or in anticipation of becoming a
Partner, and (C) the fair market value of each Class B Unit issued by the
Partnership upon receipt by such holder of Class B Units as of the date of
issuance is zero (plus the amount, if any, of any Capital Contributions made to
the Partnership by such holder of Class B Units in connection with the issuance
of such Class B Unit), representing the liquidation value of such interest upon
receipt (with such valuation being consented to and hereby approved by all
Partners).

 

(d)           Each Partner, by signing this Agreement or by accepting such
transfer, hereby agrees (A) to comply with all requirements of any Safe Harbor
Election made by the General Partner with respect to each holder of Class B
Units’ Safe Harbor Interest, (B) that each holder of Class B Units shall take
into account all items of income, gain, loss, deduction and credit associated
with its Class B Units, (C) that neither the Partnership nor any Partner shall
claim a deduction (as wages, compensation or otherwise) for the fair market
value of such Class B Units issued to a holder of such Class B Units, and (D)
that to the extent that such profits interest is forfeited after the date
hereof, the Partnership shall make special forfeiture allocations of gross items
of income, deduction or loss (including, as may be permitted by or under
Regulations (or other rules promulgated) to be adopted, notional items of
income, deduction or loss) in accordance with the Regulations to be adopted
under Sections 704(b) and 83 of the Code.

 

(e)           The General Partner shall file or cause the Partnership to file
all returns, reports and other documentation as may be required, as reasonably
determined by the General Partner, to perfect and maintain any Safe Harbor
Election made by the General Partner with respect to granting of each holder of
Class B Units’ Safe Harbor Interest.

 

(f)           The General Partner is hereby authorized and empowered, without
further vote or action of the Partners, to amend this Agreement to the extent
necessary or helpful in accordance with the advice of Partnership tax counsel or
accountants to sustain the Partnership’s position that (A) it has complied with
the Safe Harbor requirements in order to provide for a Safe Harbor Election and
it has ability to maintain the same, or (B) the issuance of the Class B Units is
not a taxable event with respect to the holders of Class B Units, and the
General Partner shall have the authority to execute any such amendment by and on
behalf of each Partner pursuant to the power of attorney granted by this
Agreement. Any undertaking by any Partner necessary or desirable to (A) enable
or preserve a Safe Harbor Election or (B) otherwise to prevent the issuance of
Class B Units from being a taxable event with respect to the holders of Class B
Units may be reflected in such amendments and, to the extent so reflected, shall
be binding on each Partner.

 

 88 

 

 

(g)           Each Partner agrees to cooperate with the General Partner to
perfect and maintain any Safe Harbor Election, and to timely execute and deliver
any documentation with respect thereto reasonably requested by the General
Partner, at the expense of the Partnership.

 

(h)           No Transfer of any interest in the Partnership by a Partner shall
be effective unless prior to such Transfer, the assignee or intended recipient
of such interest shall have agreed in writing to be bound by the provisions of
Section 10.2(d) and this Section 16.5, in a form reasonably satisfactory to the
General Partner.

 

(i)            The provisions of this Section 16.5 shall apply regardless of
whether or not a holder of Class B Units files an election pursuant to Section
83(b) of the Code.

 

(j)            The General Partner may amend this Section 16.5 as it deems
necessary or appropriate to maximize the tax benefit of the issuance of Class B
Units to any holder of Class B Units if there are changes in the law or
Regulations concerning the issuance of partnership interests for services.

 

[SIGNATURE PAGE FOLLOWS]

 

 89 

 

 

Signature Page to Third Amended and Restated Agreement of Limited Partnership of
Phillips Edison Grocery Center Operating Partnership I, L.P., among the
undersigned and the other parties thereto.

 

  GENERAL PARTNER:       PHILLIPS EDISON GROCERY CENTER OP GP I, LLC         By:
/s/ Devin I. Murphy     Devin I. Murphy, Vice President         INITIAL LIMITED
PARTNER:       PHILLIPS EDISON GROCERY CENTER REIT I INC.       By: /s/ Devin I.
Murphy     Devin I. Murphy, Chief Financial Officer         PHILLIPS EDISON NTR
LLC         By: Phillips Edison Limited Partnership,     Its sole member   By:
Phillips Edison & Company, Inc.         By: /s/ Devin I. Murphy     Devin I.
Murphy, Chief Financial Officer

 

 

